                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Richmond Division

CAMERON PAUL CROCKETT,

       Petitioner,

v.                                                                    Civil Action No. 3:18CV139

HAROLD W. CLARKE,

       Respondent.

                                 MEMORANDUM OPINION

       Cameron Paul Crockett, a Virginia state prisoner proceeding pro se, brings this petition

pursuant to 28 U.S.C. § 2254 (“§ 2254 Petition,” ECF No. 1; “Amendment to § 2254 Petition,”

ECF No. 6)1 challenging his conviction in the Circuit Court for the City of Virginia Beach,

Virginia (“Circuit Court”). Crockett argues that he is entitled to relief on the following grounds:2

       Claim One:      “Crockett is actually innocent.” (§ 2254 Pet. 5.)

       Claim Two:      “Trial counsel was ineffective for failing to investigate and present
                       evidence involving the driver’s seatbelt mechanism.” (Id. at 7.)

       Claim Three: “Crockett’s Miranda[3] rights were violated when police interrogated him
                    in a custodial setting without advising him of his rights against self-
                    incrimination.” (Id. at 8.)

       1
         Crockett filed his Amendment to § 2254 Petition within twenty-one days of the date of
service of his § 2254 Petition, which was within the period of time in which he was permitted to
amend as a matter of course. See Fed. R. Civ. P. 15(a)(1). When Crockett filed his Amendment
to § 2254 Petition, Respondent had not yet filed his Motion to Dismiss, and Respondent’s
subsequent Motion to Dismiss addressed the claims in the § 2254 Petition and in the Amendment
to § 2254 Petition. In addition to filing his § 2254 Petition and Amendment to § 2254 Petition,
Crockett filed a Memorandum in Support of his § 2254 Petition. (ECF No. 1–1, at 1–156.)
       2
          The Court employs the pagination assigned by the CM/ECF docketing system for
citations to Crockett’s submissions. The Court corrects the spelling, punctuation, and
capitalization in the quotations from Crockett’s submissions. Additionally, the Court omits the
emphasis in the quotations from these submissions.
       3
           Miranda v. Arizona, 384 U.S. 436 (1966).
       Claim Four:    “Crockett’s statements to police were involuntary.” (Id. at 10.)

       Claim Five:    “The Commonwealth violated Brady v. Maryland, 373 U.S. 83 (1963), by
                      suppressing exculpatory evidence.” (Id. at 12.)

       Claim Six:     “The cumulative effect of the Commonwealth’s Brady violations and of
                      the ineffective assistance of counsel Crockett received at trial deprived
                      him of a fair trial.” (Id. at 14.)

       Claim Seven: “The Commonwealth violated Batson v. Kentucky, 476 U.S. 79 (1986), by
                    striking two African-American women from the venire.” (Id. at 16.)

       Claim Eight: “Crockett’s prosecuting attorney harbored a conflict of interest that
                    violated [Crockett’s] federal constitutional right to a fair trial by an
                    impartial prosecution.” (Amendment to § 2254 Pet. 5.)

       Respondent filed a Motion to Dismiss, asserting, inter alia, that Crockett’s claims are

procedurally defaulted and lack merit. (ECF No. 13.) Crockett filed a Response (ECF No. 19)

and a Corrected Response (ECF No. 20). For the reasons set forth below, Respondent’s Motion

to Dismiss (ECF No. 13) will be GRANTED, Crockett’s § 2254 Petition (ECF No. 1) will be

DENIED, and the Amendment to § 2254 Petition (ECF No. 6) will be DISMISSED because

Crockett’s claims are procedurally defaulted and without merit.

                                     I. Procedural History

       On May 26, 2011, a jury convicted Crockett of involuntary manslaughter. (ECF No. 15–

1, at 1.) However, on May 27, 2011, the Circuit Court declared a mistrial because the jury could

not agree on Crockett’s punishment during the penalty phase of the trial. (Id. at 2.) On March 1,

2012, a second jury convicted Crockett of involuntary manslaughter. (ECF No. 15–2, at 1.) On

March 5, 2012, Crockett failed to appear for the penalty phase of the trial. (ECF No. 15–3, at 1.)

The Circuit Court proceeded with this phase, despite Crockett’s absence, and the jury “fix[ed]

[Crockett’s] punishment at 5 years” of incarceration. (Id.)




                                                 2
       After Crockett’s failure to appear for the penalty phase of his trial, Crockett was charged

with felony failure to appear. (See ECF No. 15–4, at 1.) On August 27, 2012, Crockett pled

guilty to the charge of felony failure to appear. (Id.)

       Subsequently, Crockett moved for a new trial on the involuntary manslaughter charge.

(ECF No. 15–5.) The Circuit Court denied Crockett’s motion for a new trial. (ECF No. 15–6,

at 1.) The Circuit Court sentenced Crockett to aggregate term of ten years of incarceration, with

two years suspended. (ECF No. 15–4, at 1; ECF No. 15–6, at 1.)

       Crockett appealed his involuntary manslaughter conviction to the Court of Appeals of

Virginia. See Crockett v. Commonwealth, No. 0119–13–1, 2014 WL 3510715, at *1 (Va. Ct.

App. July 15, 2014). Crockett argued that the Circuit Court “erred in denying his motion for a

new trial on the basis of newly discovered evidence and in denying his motion based upon

Batson v. Kentucky, 476 U.S. 79, 106 S. Ct. 1712, 90 L. Ed. 2d 69 (1986).” Id. On July 15,

2014, the Court of Appeals of Virginia affirmed the Circuit Court’s rulings, holding that the

Circuit Court “did not err in its several rulings on the motions for a new trial and the defendant’s

challenge based upon Batson.” Id. at *4. Specifically, the Court of Appeals of Virginia found:

               The charge arose on December 28, 2008 when a car slammed into a tree in
       the 2100 block of Wolfsnare Road, Virginia Beach, killing Korte, who was in the
       front passenger seat. The defendant was also found in the car. Numerous residents
       of that area heard the sounds as the car slid out of control and struck the tree, but
       Pamela Patrick, Antoine Smith, and James Reid were the primary witnesses. They
       described seeing the car speed down Wolfsnare Road, lose control, and wreck.
       They explained what they observed about the car and its occupants immediately
       after impact. The police arrived at the scene about ninety seconds after the wreck.
               The Commonwealth maintained the defendant was the driver and the only
       other person in the car. The defendant maintained a third person, Jacob Palmer,
       was the driver and fled from the wreck without being seen by anyone at the accident
       scene. The factual issue at trial was the identity of the driver.
               The defendant’s motion for a new trial was based on a claim of three
       instances of newly discovered evidence: expert evidence that the driver was
       wearing a seatbelt; allegedly exculpatory statements provided by the
       Commonwealth after the trial; and evidence of third party confessions. After


                                                  3
argument by counsel, the trial court noted in summary that the motion presented
two scenarios of after-discovered evidence: a new expert opinion about the seatbelt
and evidence of inculpatory statements made by a third party. The trial judge found
that the expert opinion about the seatbelt mechanism could have been secured for
use at the trial in the exercise of reasonable diligence. The court ruled that the
evidence provided by the new expert opinion could have been available at trial and
therefore was not a basis for a new trial.
        The trial court then took evidence on the claim that two witnesses heard
Palmer state that he was the driver. It found that one witness denied hearing Palmer
make such a statement and that the other witness’[s] statement was vague. The
court found the testimony implicating another driver to be suspect and unlikely to
result in a different outcome. The trial court ruled the proffered evidence would
not produce an opposite result at a new trial and denied the motion for a new trial.
        The defense argument, as it pertained to the statements provided by the
Commonwealth after the trial, was incorporated primarily into the broad argument
for a new trial based on after-discovered evidence. These statements were used in
conjunction with the other two assertions of after-discovered evidence to show the
three instances of after-discovered evidence cumulatively were sufficient to meet
the requirements for a new trial. To the extent that the three statements provided
by the Commonwealth could also be the basis for a claim for a new trial based on
Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L.Ed.2d 215 (1963), the trial
court made no ruling. It did not decide if the statements were material or would
have produced a different result had they been disclosed before trial.
        In this appeal, the defendant first argues that the trial court erred in denying
his motion for a new trial because the Commonwealth failed to disclose exculpatory
evidence in a timely manner. The court made no ruling on the defendant’s
challenge to the extent it rested on a claim that the Commonwealth had violated
Brady.
        It is well settled that where the trial court does not rule on an objection,
“there is no ruling for us to review on appeal.” Ohree v. Commonwealth, 26 Va.
App. 299, 308, 494 S.E.2d 484, 489 (1998). In this case, the trial court did not rule
on any Brady challenge, and counsel never sought such a ruling. “Hence, the
objection was not saved for our consideration.” Taylor v. Commonwealth, 208 Va.
316, 324, 157 S.E.2d 185, 191 (1967).
        In any case, the statements of Patrick, Smith, and Reid provided after the
trial would not meet the Brady requirement of materiality. See Workman v.
Commonwealth, 272 Va. 633, 644–45, 636 S.E.2d 368, 374–75 (2006) (finding that
a conviction is reversed only if the evidence was material in the sense that the
suppression of it undermined the confidence in the outcome of the trial). The
statements offered minor variations in the details in their testimony but did not
touch on the issue in dispute: was someone other than the defendant driving.
        In this appeal, the defendant next argues the trial court erred in denying his
motion for a new trial based upon after-discovered evidence that the driver’s
seatbelt was used. In Hopkins v. Commonwealth, 20 Va. App. 242, 456 S.E.2d 147
(1995) (en banc), this Court held:



                                           4
         “The applicant bears the burden to establish that the evidence (1)
         appears to have been discovered subsequent to trial; (2) could not
         have been secured for use at the trial in the exercise of reasonable
         diligence by the movant; (3) is not merely cumulative, corroborative
         or collateral; and (4) is material, and such as should produce
         opposite results on the merits at another trial.”
Id. at 249, 456 S.E.2d at 150 (quoting Stockton v. Commonwealth, 227 Va. 124,
149, 314 S.E.2d 371, 387 (1984)).
         At all stages of this case, the defense was the defendant was not the driver.
The defense had access to the car before defendant’s trials. Prior to the sentencing
hearing, the defendant obtained a new attorney and a new expert. The report
prepared by the second expert only “suggests” that the driver’s seatbelt was in use
at the time of the accident. This opinion offered by the new expert could have been
reached before trial by the exercise of reasonable diligence. The defendant had
access to the car, and an expert examined it before his trial. The trial judge did not
abuse his discretion in finding reasonable diligence would have produced the
evidence and in denying a new trial based upon this after-discovered evidence.
         In his third assignment of error, the defendant maintains the trial court erred
in denying his motion for a new trial based upon evidence of a third party
confession. The defendant contended that Palmer was the driver of the car. He
maintained that two different witnesses overheard Palmer admit that he was the
driver at the time of the wreck.
         The defendant proffered that Shaun Hoover could testify that Palmer
admitted to him that he was the driver of the car. However, at the hearing on the
motion for a new trial, Hoover did not testify that Palmer drove the car. To the
contrary, Hoover testified that Palmer never told him that he was driving the car.
         The second witness at the hearing on the motion, Elizabeth Wales, testified
that she knew Palmer from Cox High School, which they both attended. She
overheard Palmer say, “I just got free. I thought I killed them both.” Wales testified
that Palmer also mentioned the name “Jack.” Wales did not come forward with her
evidence until June 2012, and she was unsure if she overheard the conversation in
2010 or 2011. She only came forward after she saw a statement that the defendant’s
girlfriend posted on Facebook, which maintained the defendant had been wrongly
convicted.
         At the conclusion of the evidence on the motion, the trial judge was troubled
by Hoover’s testimony, found that Wales’ testimony was vague at best, and
determined that Wales’ testimony would not produce a different result at another
trial.
         Trial counsel was aware of the defendant’s contention that Palmer was the
driver prior to trial. At trial, the defendant called witnesses who saw Korte, Palmer,
and the defendant at a party before the wreck with the intent to show Palmer
disappeared from the party for a period of time. Defense counsel and his
investigator spoke to Palmer prior to trial but elected not to call Palmer as a witness.
The trial judge heard Wales’ testimony and observed her demeanor and determined
that her testimony was vague and was unlikely to produce a different result in
another trial. A review of the record shows that the trial judge did not abuse his


                                           5
       discretion in ruling that the evidence was unlikely to produce an opposite result at
       another trial and in denying the motion for a new trial based upon after-discovered
       evidence.
                In his last assignment of error, the defendant maintains the trial court erred
       in denying his motion based upon Batson because the Commonwealth used two
       peremptory strikes to remove two African-American women from the venire. The
       defendant argues the trial court erred by ruling that he failed to make a prima facie
       case of purposeful discrimination.
                The Commonwealth struck two African-American women from the venire.
       There were a total of four or five African-Americans on the venire, and the
       defendant struck one African-American woman himself. The defendant objected,
       but he made no attempt at showing a pattern of discrimination. He stated simply
       that striking the two African-American women established a pattern. The trial judge
       found that there was no pattern of discrimination and overruled the defendant’s
       objection.
                “The fact that the prosecution has excluded African-Americans by using
       peremptory strikes does not itself establish such a prima facie case under Batson.
       A defendant also must identify facts and circumstances that raise an inference that
       potential jurors were excluded based on their race.” Johnson v. Commonwealth,
       259 Va. 654, 674, 529 S.E.2d 769, 780–81 (2000) (citations omitted); see Juniper
       v. Commonwealth, 271 Va. 362, 407, 626 S.E.2d 383, 412 (2006); Yarbrough v.
       Commonwealth, 262 Va. 388, 394, 551 S.E.2d 306, 309 (2001).
                The fact the Commonwealth excluded African-Americans by using
       peremptory strikes did not establish a prima facie case of racial discrimination. The
       defendant made no attempt to identify facts and circumstances that would raise the
       inference that the Commonwealth struck the two females based upon their race.
       There is no evidence of purposeful discrimination by the Commonwealth in the
       jury selection process. Thus, the record supports the trial court’s ruling that the
       defendant failed to make a prima facie showing of purposeful discrimination under
       Batson.

Id. at *1–4. Crockett then filed a petition for rehearing en banc, and the Court of Appeals of

Virginia denied the petition on August 12, 2014. (ECF No. 15–7, at 1.)

       Crockett appealed to the Supreme Court of Virginia, and on April 7, 2015, the Supreme

Court of Virginia refused the petition for appeal. (ECF No. 15–8, at 1.) The Supreme Court of

Virginia denied Crockett’s petition for rehearing on October 15, 2015. (ECF No. 15–9, at 1.)

Crockett then appealed to the United States Supreme Court, and on February 29, 2016, the

United States Supreme Court denied his petition for a writ of certiorari. (ECF No. 15–10, at 1.)




                                                 6
       On April 2, 2016, Crockett filed a petition for a writ of habeas corpus in the Circuit

Court. (ECF No. 15–11, at 1–66; see ECF No. 15–13, at 3.) On August 22, 2016, the Circuit

Court denied and dismissed Crockett’s petition for a writ of habeas corpus. (ECF No. 15–13, at

34.) In denying Crockett’s petition for a writ of habeas corpus, the Circuit Court summarized

Crockett’s claims as follows:

       I(A).    Crockett alleges a substantive violation of his constitutional privilege
                against self-incrimination;
       I(B).    Counsel is alleged to have rendered ineffective assistance in failing to
                adequately investigate and present a motion to suppress the petitioner’s
                statements on the basis that his constitutional privilege against self-
                incrimination was violated;
       II(A).   Petitioner mounts a substantive attack upon the voluntariness of his
                confession;
       II(B).   Counsel is alleged to have rendered ineffective assistance in failing to
                adequately investigate and present a motion to suppress the petitioner’s
                statements on the basis that his statement to law enforcement was not
                voluntarily given;
       III.     Counsel is alleged to have rendered ineffective assistance in failing to
                adequately investigate and present evidence related to the driver’s seatbelt
                mechanism;
       IV.      Counsel failed to interview Jacob Palmer and Tori Miranda, and failed to
                present testimony at trial from Palmer, Miranda, and Nicole Vaughan;
       V(A).    Petitioner maintains the prosecution withheld material, exculpatory
                evidence or that which would be of benefit for impeachment purposes from
                the defense;
       V(B).    Counsel rendered ineffective assistance in failing to preserve for appellate
                review the petitioner’s substantive argument in reference to the alleged
                withholding of material, exculpatory evidence or that which would be of
                benefit for impeachment purposes;
       VI.      The petitioner asserts a substantive claim alleging his actual innocence of
                the offense of involuntary manslaughter;
       VII.     The petitioner raises a claim of cumulative prejudice resulting from his
                collective individual claims of ineffective assistance of counsel;
       VIII.    The petitioner contends that the prejudice inherent in the alleged non-
                disclosures of the prosecution coupled with the claimed inadequacies of
                counsel served to prejudice him at trial.

(Id. at 3–4.) Crockett appealed the Circuit Court’s denial of his petition for a writ of habeas

corpus to the Supreme Court of Virginia. (See ECF No. 15–14.) The Supreme Court of Virginia



                                                 7
affirmed the Circuit Court’s decision, “albeit for a different reason,” holding that “although the

circuit court correctly denied and dismissed Crockett’s petition, the court relied on the wrong

reasons for dismissing claims I(B), II(B), and III, which [were] the subject of Assignments of

Error 1, 2 and 6.” (Id. at 2.)

        On February 28, 2018, Crockett timely filed the instant § 2254 Petition. (§ 2254 Pet. 1;

ECF No. 15 at 5.) When Crockett filed his § 2254 Petition, he also filed a Motion for Discovery

(ECF No. 1–1, at 142–152) and attached proposed Interrogatories (ECF No. 1–1, at 153–156).

Subsequently, on April 6, 2018, Crockett filed his Amendment to § 2254 Petition, which

contains present Claim Eight. (Amendment to § 2254 Pet. 1.) On April 6, 2018, Crockett also

filed a Supplemental Motion for Discovery (ECF No. 7) and a Motion for Evidentiary Hearing

on Claim Eight (ECF No. 8). Subsequently, Crockett filed a Motion for Evidentiary Hearing on

Claims One and Two. (ECF No. 19, at 2–3.) Crockett also filed an “Objection to Referral of

Case to Staff Attorney and Motion to Return Case to the Magistrate Judge or District Judge”

(“Objection and Motion to Return Case,” ECF No. 24).

                             II. Exhaustion and Procedural Default

        Before a state prisoner can bring a § 2254 petition in federal district court, the prisoner

must first have “exhausted the remedies available in the courts of the State.” 28 U.S.C.

§ 2254(b)(1)(A). State exhaustion “is rooted in considerations of federal-state comity,” and in

Congressional determination via federal habeas laws “that exhaustion of adequate state remedies

will ‘best serve the policies of federalism.’” Slavek v. Hinkle, 359 F. Supp. 2d 473, 479 (E.D.

Va. 2005) (some internal quotation marks omitted) (quoting Preiser v. Rodriguez, 411 U.S. 475,

491–92 & n.10 (1973)). The purpose of exhaustion is “to give the State an initial opportunity to

pass upon and correct alleged violations of its prisoners’ federal rights.” Picard v. Connor, 404



                                                  8
U.S. 270, 275 (1971) (internal quotation marks omitted). Exhaustion has two aspects. First, a

petitioner must utilize all available state remedies before the petitioner can apply for federal

habeas relief. See O’Sullivan v. Boerckel, 526 U.S. 838, 844–48 (1999). As to whether a

petitioner has used all available state remedies, the statute notes that a habeas petitioner “shall

not be deemed to have exhausted the remedies available in the courts of the State . . . if he has

the right under the law of the State to raise, by any available procedure, the question presented.”

28 U.S.C. § 2254(c).

       The second aspect of exhaustion requires a petitioner to have offered the state courts an

adequate “opportunity” to address the constitutional claims advanced on federal habeas.

Baldwin v. Reese, 541 U.S. 27, 29 (2004) (internal quotation marks omitted) (quoting Duncan v.

Henry, 513 U.S. 364, 365–66 (1995)). “To provide the State with the necessary ‘opportunity,’

the prisoner must ‘fairly present’ his claim in each appropriate state court (including a state

supreme court with powers of discretionary review), thereby alerting that court to the federal

nature of the claim.” Id. Fair presentation demands that a petitioner present “both the operative

facts and the controlling legal principles” to the state court. Longworth v. Ozmint, 377 F.3d 437,

448 (4th Cir. 2004) (internal quotation marks omitted) (quoting Baker v. Corcoran, 220 F.3d

276, 289 (4th Cir. 2000)). The burden of proving that a claim has been exhausted in accordance

with a “state’s chosen procedural scheme” lies with the petitioner. Mallory v. Smith, 27 F.3d

991, 994–95 (4th Cir. 1994).

       “A distinct but related limit on the scope of federal habeas review is the doctrine of

procedural default.” Breard v. Pruett, 134 F.3d 615, 619 (4th Cir. 1998). This doctrine provides

that “[i]f a state court clearly and expressly bases its dismissal of a habeas petitioner’s claim on a

state procedural rule, and that procedural rule provides an independent and adequate ground for



                                                  9
the dismissal, the habeas petitioner has procedurally defaulted his federal habeas claim.” Id.

(citing Coleman v. Thompson, 501 U.S. 722, 731–32 (1991)). A federal habeas petitioner also

procedurally defaults claims when he or she “fails to exhaust available state remedies and ‘the

court to which the petitioner would be required to present his claims in order to meet the

exhaustion requirement would now find the claims procedurally barred.’” Id. (quoting Coleman,

501 U.S. at 735 n.1).4 The burden of pleading and proving that a claim is procedurally defaulted

rests with the state. Jones v. Sussex I State Prison, 591 F.3d 707, 716 (4th Cir. 2010) (citations

omitted). Absent a showing of cause and prejudice or a fundamental miscarriage of justice, this

Court cannot review the merits of a defaulted claim. See Harris v. Reed, 489 U.S. 255, 262

(1989).

          Respondent moves to dismiss Crockett’s Claims Three, Four, Five, and Eight, arguing,

inter alia, that these claims are defaulted and barred from review here. (ECF No. 15, at 6–14.)

The Court addresses each claim in turn.

          In Claim Three, Crockett contends that his “Miranda rights were violated when police

interrogated him in a custodial setting without advising him of his rights against self-

incrimination.” (§ 2254 Pet. 8.) In Claim Four, Crockett contends that his “statements to police

were involuntary.” (Id. at 10.) In Crockett’s state habeas petition, Claim Three was presented as

Claim I(A) and Claim Four was presented as Claim II(A). (ECF 15–11, at 21, 26; ECF No. 15–

13, at 3.) The Circuit Court denied and dismissed Claim I(A), holding that pursuant to the rule in

Slayton v. Parrigan, 205 S.E.2d 680, 682 (Va. 1974), “a claim of this nature may not be raised

for the first time in habeas corpus review.” (ECF No. 15–13, at 5.) Similarly, the Circuit Court



          4
        Under these circumstances, even though the claim has not been fairly presented to the
Supreme Court of Virginia, the exhaustion requirement is “technically met.” Hedrick v. True,
443 F.3d 342, 364 (4th Cir. 2006) (citing Gray v. Netherland, 518 U.S. 152, 161–62 (1996)).

                                                 10
denied and dismissed Claim II(A), holding that Crockett could not raise such a claim “for the

first time in habeas corpus review pursuant to the rule of Parrigan.” (Id. at 6.) The Supreme

Court of Virginia affirmed the Circuit Court’s denial and dismissal of these claims. (ECF

No. 15–14, at 2, 8.) The rule in Slayton v. Parrigan constitutes an adequate and independent

state procedural rule when so applied. See Clagett v. Angelone, 209 F.3d 370, 379 (4th Cir.

2000); Mu’Min v. Pruett, 125 F.3d 192, 196–97 (4th Cir. 1997). Thus, Claims Three and Four

are defaulted.

       In Claim Five, Crockett argues that the Commonwealth suppressed exculpatory

statements in violation of Brady v. Maryland. (§ 2254 Pet. 12.) Crockett presented this claim as

Claim V(A) in his state habeas petition. (ECF No. 15–13, at 3.) The Circuit Court denied and

dismissed Claim V(A), concluding, inter alia, that one portion of the claim had been raised on

direct appeal and could not be raised again in habeas corpus review because the Court of Appeals

of Virginia had concluded that Crockett had failed to present his Brady challenge to the Circuit

Court and “where the trial court does not rule on an objection, ‘there is no ruling for [the Court

of Appeals of Virginia] to review on appeal.’” (ECF No. 15–13, at 6–7 (citing Crockett, 2014

WL 3510715, at *2)); see Va. Sup. Ct. Rule 5A:18 (“No ruling of the trial court . . . will be

considered as a basis for reversal unless an objection was stated with reasonable certainty at the

time of the ruling, except for good cause shown or to enable the Court of Appeals to attain the

ends of justice.”). With respect to the second portion of Claim V(A), the Circuit Court

concluded that Slayton barred this portion of the claim, and Crockett could not raise the claim for

the first time in habeas corpus review. (ECF No. 15–13, at 8.) The Supreme Court of Virginia

affirmed the Circuit Court’s denial and dismissal of this claim. (ECF No. 15–14, at 2, 8.) With

respect to the first portion of the claim, Virginia Supreme Court Rule 5A:18 governs appeals to



                                                 11
the Court of Appeals of Virginia and is “‘virtually identical’ to [Supreme Court of Virginia] Rule

5:25,” which “constitutes ‘an independent and adequate state procedural bar precluding [habeas]

review of errors [not raised] at trial.’” Kent v. Kuplinski, 702 F. App’x 167, 169 (4th Cir. 2017)

(alterations in original) (citations omitted). Similarly, as discussed above, the rule in Slayton

constitutes an adequate and independent state procedural rule when so applied. See Clagett, 209

F.3d at 379; Mu’Min, 125 F.3d at 196–97. Therefore, Claim Five is also defaulted.5

        In Claim Eight, Crockett contends that the “prosecuting attorney harbored a conflict of

interest that violated his federal constitutional right to a fair trial by an impartial prosecution.”

(Amendment to § 2254 Pet. 5.) Crockett failed to raise this claim in his state habeas petition.

(See ECF No. 15–11, at 1–66.) If Crockett now attempted to raise Claim Eight in a state habeas

petition, it would be barred as successive pursuant to Va. Code. Ann. § 8.01–654(B)(2). The bar

on successive petitions, which is set forth in Va. Code Ann. § 8.01–654(B)(2), constitutes an

adequate and independent state procedural rule when so applied. See Clagett, 209 F.3d at 379;

Mu’Min, 125 F.3d at 196–97. Thus, Claim Eight is defaulted.

        Crockett concedes that Claims Five and Eight are defaulted. (ECF No. 19, at 6.)

However, Crockett argues that Claims Three and Four are not defaulted because “the Supreme

Court of Virginia clearly addressed and ruled on the merits of the Miranda and the voluntariness




        5
          Moreover, to the extent that the Court could reach the merits of Claim Five, Crockett’s
claim regarding alleged Brady violations would fail on the merits. Specifically, the undisclosed
evidence Crockett identified in Claim Five is detailed in the Court’s discussion of Crockett’s
actual innocence claim (Claim One) and cumulative effect claim (Claim Six). Upon review of
the evidence that Crockett contends the Commonwealth suppressed, the Court finds that none of
the evidence identified is either as exculpatory or impeaching as Crockett suggests, or the
identified evidence is not even exculpatory. Therefore, were the Court to reach the merits of
Claim Five, the claim would fail on the merits because viewing the identified, undisclosed
evidence as whole, the evidence was not material, as is required to establish a Brady violation.

                                                   12
challenges when it dealt with the prejudice prongs of the interrelated claims that counsel was

ineffective for failing to pursue those challenges.” (Id. at 79.)

       The Supreme Court of Virginia affirmed the Circuit Court’s decision denying and

dismissing Crockett’s state habeas petition “albeit for a different reason,” explaining that

“although the circuit court correctly denied and dismissed Crockett’s petition, the court relied on

the wrong reasons for dismissing claims I(B), II(B), and III.” (ECF No. 15–14, at 2.) Claims

Three and Four were presented as Claims I(A) and II(A), respectively, in Crockett’s state habeas

petition. (See ECF No. 15–13, at 3.) Contrary to Crockett’s assertion that the Supreme Court of

Virginia “ruled on the merits” of Claims Three and Four, the Supreme Court of Virginia’s

decision addressed only the Circuit Court’s reasoning for Claims I(B), II(B), and III – all of

which were ineffective assistance of counsel claims – and the Supreme Court of Virginia did not

find any error in the Circuit Court’s reasoning for denying and dismissing Claims I(A) and II(A),

which are presented as Claims Three and Four here. Nevertheless, because Crockett presents a

claim of actual innocence in Claim One, and because subscribing to Crockett’s claim of actual

innocence would permit the Court to consider the merits of his otherwise procedurally defaulted

claims, the Court first addresses Claim One. See Buckner v. Polk, 453 F.3d 195, 199 (4th Cir.

2006) (citations omitted).

                               III. Claim One – Actual Innocence

       In Claim One, Crockett contends that he “is actually innocent.” (§ 2254 Pet. 5.) Crockett

describes this claim as “‘freestanding’ within [the] meaning of Herrera v. Collins, 516 U.S. 390

(1993)[].” (Id.) As an initial matter, it is unclear whether habeas petitioners may raise

freestanding actual innocence claims.6 See McQuiggin v. Perkins, 569 U.S. 383, 392 (2013)

       6
        With respect to whether a habeas petitioner may raise a freestanding claim of actual
innocence, “Fourth Circuit authority on this issue is inconclusive and conflicting.” Hazel v.

                                                 13
(citation omitted) (“[The Supreme Court] [has] not resolved whether a prisoner may be entitled

to habeas relief based on a freestanding claim of actual innocence.”). Nevertheless, “[c]laims of

actual innocence, whether presented as freestanding ones, or merely as gateways to excuse a

procedural default, should not be granted casually.” Wilson v. Greene, 155 F.3d 396, 404 (4th

Cir. 1998) (citations omitted). Further, the Supreme Court has “described the threshold for any

hypothetical freestanding innocence claim as ‘extraordinarily high.’” House v. Bell, 547 U.S.

518, 555 (2006) (quoting Herrera, 506 U.S. at 417 (finding that “whatever burden a hypothetical

freestanding innocence claim would require,” even a petitioner who “cast considerable doubt on

his guilt––doubt sufficient to satisfy Schlup’s[7] gateway standard for obtaining federal review

despite a state procedural default,” would likely not satisfy it); Teleguz v. Pearson, 689 F.3d 322,

328 n.2 (4th Cir. 2012) (accord).

       Here, the Court reviews Crockett’s arguments under the more lenient standard for

gateway actual innocence claims, because if Crockett satisfies this standard, the Court would be

permitted to consider the merits of his otherwise procedurally defaulted claims. Even under the

more lenient standard for gateway actual innocence claims, Crockett may obtain review of his

claims “only if he falls within the ‘narrow class of cases . . . implicating a fundamental

miscarriage of justice.’” Schlup, 513 U.S. at 314–15 (alteration in original) (quoting McCleskey

v. Zant, 499 U.S. 467, 494 (1991)). See also Teleguz, 689 F.3d at 328 n.2 (“A petitioner seeking

to address procedurally defaulted claims under Schlup must meet a less-stringent—though

nevertheless rigorous standard than a petitioner who seeks relief on the basis of innocence

alone.”) (internal quotation and citation omitted).


United States, 303 F. Supp. 2d 753, 760 (E.D. Va. 2004) (citing Royal v. Taylor, 188 F.2d 239,
243 (4th Cir. 1999).
       7
           Schlup v. Delo, 513 U.S. 298 (1995).

                                                  14
          “A valid actual innocence claim ‘requires petitioner to support his allegations of

constitutional error with new reliable evidence—whether it be exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not presented at trial.’”

Finch v. McKoy, 914 F.3d 292, 298 (4th Cir. 2019) (quoting Schlup, 513 U.S. at 324). “Because

such evidence is obviously unavailable in the vast majority of cases, claims of actual innocence

are rarely successful.” Schlup, 513 U.S. at 324. If a petitioner meets the burden of producing

new, truly reliable evidence of his or her innocence, the Court then considers “‘all the evidence,’

old and new, incriminating and exculpatory, without regard to whether it would necessarily be

admitted under ‘rules of admissibility that would govern at trial,’” and determines whether the

petitioner has met the standard for a gateway claim of innocence. House, 547 U.S. at 538

(quoting Schlup, 513 U.S. at 327–28). The Court must then determine whether “it is more likely

than not that the totality of the evidence would prevent any reasonable juror from finding him

guilty beyond a reasonable doubt.” Finch, 914 F.3d at 299 (internal quotation and citation

omitted). “The Court need not proceed to this second step of the inquiry unless the petitioner first

supports his or her claim with evidence of the requisite quality.” Hill v. Johnson, No.

3:09CV659, 2010 WL 5476755, at *5 (E.D. Va. Dec. 30, 2010) (citing Weeks v. Bowersox, 119

F.3d 1342, 1352–53 (8th Cir. 1997); Feaster v. Beshears, 56 F. Supp. 2d 600, 610 (D. Md.

1999)).

          Moreover, “actual innocence” means factual innocence and not just legal insufficiency.

See Calderon v. Thompson, 523 U.S. 538, 559 (1998) (alteration in original) (citations and

internal quotation marks omitted) (“[T]he miscarriage of justice exception is concerned with

actual as compared to legal innocence.”). Furthermore, with respect to claims of actual

innocence,



                                                  15
       The Supreme Court has instructed that, “when considering an actual-innocence
       claim in the context of a request for an evidentiary hearing, the District Court need
       not ‘test the new evidence by a standard appropriate for deciding a motion for
       summary judgment,’ but rather may ‘consider how the timing of the submission
       and the likely credibility of the affiants bear on the probable reliability of that
       evidence.’”

Carter v. Commonwealth of Va., No. 3:09CV121–HEH, 2010 WL 331758, at *4 (E.D. Va. Jan.

26, 2010) (quoting House, 547 U.S. at 537).

       A.      Summary of the Evidence Presented at Trial

       The jury heard the testimony from the following thirty-one individuals at trial: John

Korte, Sr., Antoine Smith, Pamela Patrick, James Reid, William Daniels, Holly Dickson, Kolden

Dickson, Kenneth Buechner, Paul Bradley, James Dickey, George Marino, Fitz Wallace,

Samantha Wetzler, Les Edinboro, Steven Powell, William Pritchard, Erick Smith, Thomas

Kellogg, Jeff Menago, Forrest Godwin, Kevin Kelly, Karlene Carkhuff, Robert Bagnell, Joshua

Reddy, Ammerrell Barretto, Beth Coulling, Christopher Maples, Reuben Koller, Helen Gornto,

Will Von Stein, and Crockett.

               1.      Evidence Presented by the Commonwealth of Crockett’s Guilt

       With respect to the evidence against Crockett that was introduced at trial, overwhelming

evidence existed to support the jury’s verdict.

       First, John Korte, Sr., testified that he was the father of the victim, Jack Korte. (Feb. 28,

2012 Tr. 247.) Mr. Korte testified that Jack was living at home on December 28, 2008, and on

that day, Jack left the house at 9:00 p.m. (Feb. 28, 2012 Tr. 248–49.) Mr. Korte indicated that

that was the last time he saw Jack alive. (Feb. 28, 2012 Tr. 249.)

       Next, Antoine Smith testified that on December 28, 2008, she was walking on Wolfsnare

Road and her attention was drawn by a “house that had this very elaborate Christmas decorations

and music.” (Feb. 28, 2012 Tr. 256–57.) Ms. Smith testified that “[she] saw the light turn green


                                                  16
up on the top of Wolfsnare, and [she] heard this car like accelerating as it was coming down the

hill.” (Feb. 28, 2012 Tr. 257.) Ms. Smith also testified that the vehicle “came down the hill and

like it slammed on brakes,” and “[t]he car sp[un] maybe three -- two to three times.” (Feb. 28,

2012 Tr. 257.) Further, Ms. Smith testified that the car went in between two parked cars, “turned

sideways, and hit the tree.” (Feb. 28, 2012 Tr. 257–58.) She stated after the car hit the tree,

“neighbors ran outside.” (Feb. 28, 2012 Tr. 258.) When asked if she saw anyone get out of the

car, Ms. Smith responded: “No, I did not.” (Feb. 28, 2012 Tr. 259.)

       Pamela Patrick testified that she lived on Wolfsnare Road, and that she had lived at the

same address on Wolfsnare Road for twelve years. (Feb. 28, 2012 Tr. 276–77.) Ms. Patrick

testified that on December 28, 2008, at approximately 11:00 p.m. or 11:15 p.m., she was at home

and “was sitting at [her] computer.” (Feb. 28, 2012 Tr. 277.) Ms. Patrick stated that she heard a

“really loud noise” and then she “went to the front door to look.” (Feb. 28, 2012 Tr. 279.) Ms.

Patrick stated that she then went outside and looked to see “where the noise was coming from.”

(Feb. 28, 2012 Tr. 280.) Ms. Patrick “saw a car sliding sideways going really fast.” (Feb. 28,

2012 Tr. 280.) As the car was sliding sideways, Ms. Patrick thought that the car “was going to

hit something,” and she “told [her] kids to call 911.” (Feb. 28, 2012 Tr. 281.) Ms. Patrick then

heard the impact of the vehicle. (Feb. 28, 2012 Tr. 282.) Ms. Patrick did not immediately see

what the car had hit; instead, she first saw a woman on the sidewalk looking across the street.

(Feb. 28, 2012 Tr. 282.) Ms. Patrick then also looked across the street and saw the car “up

against the tree.” (Feb. 28, 2012 Tr. 282.) Ms. Patrick testified that once she saw the vehicle in

the front yard across the street, “[she] went across the street. [Her] son was on the phone to 911,

and they were asking how many people were in the car; and [she] was across the street and

touched the leg of the boy who was in the front -- in the front window.” (Feb. 28, 2012 Tr. 284.)



                                                 17
       When asked if “once [she] located the vehicle,” she “rush[ed] to the car,” Ms. Patrick

responded: “Yes, I went there. Yes.” (Feb. 28, 2012 Tr. 284.) Ms. Patrick explained that she

was “[w]alking quickly” to the car. (Feb. 28, 2012 Tr. 284.) When asked if she saw anyone get

out of the car, Ms. Patrick stated: “No.” (Feb. 28, 2012 Tr. 284.) With respect to the person or

persons Ms. Patrick saw in the vehicle, Ms. Patrick stated that she was able to see only one

person and the way that person’s “legs were laying, . . . they were on top of the driver’s seat

because they were right in the window.” (Feb. 28, 2012 Tr. 286.) Ms. Patrick also testified that

“[h]e was curved around and his -- the upper part of his body was in the rear window.” (Feb. 28,

2012 Tr. 308.) When asked if the person’s legs were down in the pedal area of the driver’s seat,

she responded: “No.” (Feb. 28, 2012 Tr. 309.) When asked how long it took for the police to

arrive at the scene, Ms. Patrick stated that it was “[a] minute or two” after she had been at the

car. (Feb. 28, 2012 Tr. 287.) When asked if she had given “information to 911 in which [she]

described the person that [she] saw with the legs at the window and curved in the back window

as the one in the backseat,” Ms. Patrick testified that she would not deny saying that, but she did

not remember the conversation. (Feb. 28, 2012 Tr. 311–13.)

       James Reid testified that on December 28, 2008, he lived on Wolfsnare Road. (Feb. 28,

2012 Tr. 321.) Mr. Reid testified that he was “[j]ust about getting ready for bed,” and he heard

screeching tires. (Feb. 28, 2012 Tr. 322.) Mr. Reid stated that he heard “the screeching and then

the slam,” and about “thirty, thirty-five seconds” after hearing the slam, he got to the car. (Feb.

28, 2012 Tr. 323.) When asked if he had previously testified that the amount of time that had

passed before he got to the car was “a minute and five seconds,” Mr. Reid stated: “I can’t recall;

but if that’s what I said, I guess I said that.” (Feb. 28, 2012 Tr. 329.) When asked whether he

could see the car as he was going outside, he stated: “No. No, I could not directly see the car;



                                                 18
but I could see where, you know, the -- where it was -- the area where it was located.” (Feb. 28,

2012 Tr. 323–24.) When asked what he saw when he arrived at the car, Mr. Reid stated that he

saw “[a] car upside a tree, it was heavily damaged, and [he] saw a gentleman in the -- in the car.”

(Feb. 28, 2012 Tr. 324.)

       As to the position of the person that he saw in the car, Mr. Reid stated: “When I came up

to the car, the driver’s seat was smashed all the way down, and he was in the backseat facing

upward.” (Feb. 28, 2012 Tr. 324.) Mr. Reid also stated that “roughly about his whole body” was

in the backseat. (Feb. 28, 2012 Tr. 324.) When asked if any portion of the person’s body was

not in the backseat, Mr. Reid stated: “That would be his feet, some of his feet, you know, up on

top of the seat laid back, up that way that I recall.” (Feb. 28, 2012 Tr. 324.) When asked if he

was referring to “the front seat laid back,” Mr. Reid responded: “Yes, ma’am.” (Feb. 28, 2012

Tr. 325.) When asked if he recalled seeing his neighbor, Ms. Patrick, at the car, he stated: “I

don’t recall seeing her.” (Feb. 28, 2012 Tr. 326.) When asked about the lighting in the area, Mr.

Reid stated that the lighting is “[h]orrible.” (Feb. 28, 2012 Tr. 328.)

       William Daniels testified that on December 28, 2008, he was living on Wolfsnare Road.

(Feb. 28, 2012 Tr. 340.) Mr. Daniels stated that at that time he was living with “Kolden and

Holly Dickson.” (Feb. 28, 2012 Tr. 341.) Mr. Daniels stated that just before the accident,

“Holly was asleep, and Kolden and [Mr. Daniels] were both on [their] computers” in the living

room, which is in the front of the house. (Feb. 28, 2012 Tr. 341.) Mr. Daniels heard “[a] long

screech” and “then it sounded like an airplane crash in the front yard.” (Feb. 28, 2012 Tr. 341.)

Mr. Daniels stated that he looked for his keys because he thought someone may have hit his car,

and then when he got outside, he saw a “white car” that “appeared to be wrapped around a tree.”

(Feb. 28, 2012 Tr. 342.) When asked about the position of the person’s body that he saw on the



                                                 19
driver’s side of the car, Mr. Daniels stated that it was “[f]lat like on the -- between the front seat

and the backseat.” (Feb. 28, 2012 Tr. 344.) Mr. Daniels also stated that “[t]he legs” were in the

front seat. (Feb. 28, 2012 Tr. 344.) Mr. Daniels did not see the person wearing a seatbelt. (Feb.

28, 2012 Tr. 351.) When asked how much time had passed between the impact and when Mr.

Daniels was “out the door,” Mr. Daniels responded: “Within thirty seconds. I mean, we were

about to go to the store, you know. I had to put my shoes on; but, I mean, other than that, you

know, I went out, told my buddy, I said, Hey, call 911, he called 911, and we went out.” (Feb.

28, 2012 Tr. 345.) When asked if he saw anyone run away from the area, Mr. Daniels stated:

“No, ma’am.” (Feb. 28, 2012 Tr. 346.) When asked if anyone was at the vehicle from the

neighborhood when he went outside, Mr. Daniels indicated that his neighbor, James Reid, was

there. (Feb. 28, 2012 Tr. 354.)

       Holly Dickson testified that on December 28, 2008, she lived on Wolfsnare Road. (Feb.

28, 2012 Tr. 356.) Ms. Dickson testified that prior to the accident, she was asleep, and the “loud

screeching noise” drew her attention. (Feb. 28, 2012 Tr. 357.) Ms. Dickson testified that she

then “jumped out of bed and came down the hall,” and “heard [her] husband on the phone with

911.” (Feb. 28, 2012 Tr. 357.) Ms. Dickson then “stepped outside” and saw “a car wrapped

around a tree in [her] front yard.” (Feb. 28, 2012 Tr. 357.) Ms. Dickson stated that “[she]

immediately walked up to the car,” and saw a person “laying across the vehicle and he appeared

to be passed out.” (Feb. 28, 2012 Tr. 358.) Ms. Dickson described the position of this

individual’s body as follows: “His feet were roundabout where the steering wheel would be[,]”

and “his body was across the driver’s seat, and his arm was back touching the back of -- behind

the backseat.” (Feb. 28, 2012 Tr. 358.) When asked how much time had passed between the

time she heard the loud noise and when she went outside, Ms. Dickson stated: “A minute, two



                                                  20
minutes.” (Feb. 28, 2012 Tr. 359.) Ms. Dickson testified that James Reid was at the car when

she went outside. (Feb. 28, 2012 Tr. 361.)

       Kolden Dickson testified that on December 28, 2008, he lived on Wolfsnare Road. (Feb.

28, 2012 Tr. 365.) Mr. Dickson testified that prior to the accident, he was in the living room,

which is at the front of the house, “[l]ooking at Facebook on the computer.” (Feb. 28, 2012

Tr. 365.) Mr. Dickson stated that “the sound of tires screeching down the street for several

seconds” drew his attention, and “[he] thought there was an accident about to happen.” (Feb. 28,

2012 Tr. 366.) Mr. Dickson testified that after he heard the impact, he looked outside and saw “a

car wrapped around a tree in [his] front yard.” (Feb. 28, 2012 Tr. 366.) When asked if he saw

anyone get out of the car or walk away from the car, Mr. Dickson stated: “No, ma’am.” (Feb.

28, 2012 Tr. 367.) When asked how much time had passed between when he saw the car and

when he went outside to the car, Mr. Dickson stated: “Two to four minutes.” (Feb. 28, 2012

Tr. 367.)

       Mr. Dickson testified that he “saw someone laying there on top of the driver’s seat.”

(Feb. 28, 2012 Tr. 368.) Mr. Dickson also testified that “[t]he headrest would be about middle

back and the rest of their lower body was on the driver’s seat[,]” and “the seat . . . looked like it

had just flattened out in the wreck.” (Feb. 28, 2012 Tr. 368.) When asked if Mr. Dickson knew

what had happened in the car between the first time he looked outside until the time he went

outside to the car, he responded that he did not. (Feb. 28, 2012 Tr. 374.) When asked if there is

a wooded area behind his house and the other houses in the area, he responded that “[i]t’s about a

hundred yards between [his] house and the initial edge of the woods.” (Feb. 28, 2012

Tr. 374-75.)




                                                  21
       Next, Officer Kenneth Buechner testified. (Feb. 28, 2012 Tr. 382.) Officer Buechner

testified that he works as a police officer with the Virginia Beach Police Department. (Feb. 28,

2012 Tr. 383.) Officer Buechner testified that on December 28, 2008, he was dispatched to a

single-vehicle accident with injuries on Wolfsnare Road. (Feb. 28, 2012 Tr. 383.) Officer

Buechner testified that when he arrived at the scene, he saw “a white vehicle that had struck a

tree on the passenger side of the vehicle.” (Feb. 28, 2012 Tr. 384.)

       Officer Buechner stated that when he arrived at the vehicle, it initially appeared that there

was one person in the vehicle, but upon closer inspection, “there were two.” (Feb. 28, 2012

Tr. 388.) Officer Buechner testified that “[he] dealt with Mr. Crockett first.” (Feb. 28, 2012

Tr. 388.) With respect to Mr. Crockett’s position in the vehicle, Officer Buechner testified that

“[h]e was on what remained of the driver’s side of the vehicle in the front seat[,]” “[h]is feet

were under the steering wheel[,] [and] [h]is waist was where the center console would be.” (Feb.

28, 2012 Tr. 389.) Officer Buechner stated that “[t]he seat had broken. He wasn’t in what would

be considered a seated position in the seat, but he was still in the area.” (Feb. 28, 2012 Tr. 389–

90.) Officer Buechner also stated that Mr. Crockett’s head was in the rear part of the vehicle.

(Feb. 28, 2012 Tr. 401.) Officer Buechner testified that as he was dealing with Mr. Crockett,

“[t]here was a strong odor of alcoholic beverage coming from the car.” (Feb. 28, 2012 Tr. 393.)

When asked if Officer Buechner observed Mr. Crockett wearing a seatbelt, Officer Buechner

stated: “I don’t recall one.” (Feb. 28, 2012 Tr. 398.) Officer Buechner testified that Mr.

Crockett was initially unconscious, and as Mr. Crockett regained consciousness, he started to

move around in the vehicle. (Feb. 28, 2012 Tr. 390.)

       Officer Paul Bradley testified that he works as a police officer with the Virginia Beach

Police Department. (Feb. 28, 2012 Tr. 411–12.) Officer Bradley testified that on December 28,



                                                 22
2008, he responded to an accident on Wolfsnare Road. (Feb. 28, 2012 Tr. 412.) Officer Bradley

testified that as he was responding to the accident, he did not see anyone running or walking

down the street. (Feb. 28, 2012 Tr. 413.) When Officer Bradley arrived at the scene, he went to

the driver’s side of the vehicle “to assist [and] render aid,” and he saw a person in the driver’s

seat “actively struggling against the other officers that were already on scene.” (Feb. 28, 2012

Tr. 414.) Officer Bradley testified that as the person on the driver’s side was moving around, he

saw that there was “a person in the passenger area of the vehicle. So instead of rendering aid to

the person that was in the driver area, [he] tried to render aid to the person in the passenger area.”

(Feb. 28, 2012 Tr. 414–15.) Officer Bradley testified that the person in the passenger area “had

some involuntary like eye and mouth movements, but he was not responsive.” (Feb. 28, 2012

Tr. 417.) Officer Bradley also testified that “[i]t was close to the time that rescue had arrived is

when [the involuntary movements] all stopped.” (Feb. 28, 2012 Tr. 417.) As to the position of

the person’s body on the driver’s side, Officer Bradley testified that “his legs were in the front

driver area of the vehicle,” and the “top part” of his body was in the rear seat. (Feb. 28, 2012

Tr. 420–21.)

       James Dickey testified that he works as a paramedic with the City of Virginia Beach, and

that he was working as a paramedic on December 28, 2008. (Feb. 28, 2012 Tr. 443–44.) Mr.

Dickey testified that when he arrived at the accident scene, he went around the vehicle to check

for a pulse on the individual he later learned was named Jack, and when “[he] checked for a

pulse inside of the neck, carotid, there was no pulse.” (Feb. 28, 2012 Tr. 445–46.) When asked

if Mr. Crockett consumed any alcohol at the scene of the accident, Mr. Dickey stated: “Not in

front of me.” (Feb. 28, 2012 Tr. 447.) When asked about the position of the person on the

driver’s side of the vehicle, Mr. Dickey agreed that “[t]o the best of [his] recollection” that



                                                 23
person’s legs were “over the top of the back of the front seat.” (Feb. 28, 2012 Tr. 450.) When

asked if the person on the driver’s side of the vehicle was wearing a seatbelt, Mr. Dickey stated

that when he was on the scene, the person was not wearing a seatbelt. (Feb. 28, 2012 Tr. 452.)

       George Marino testified that on December 28, 2008, he was employed with the Virginia

Beach Fire Department. (Feb. 28, 2012 Tr. 455.) Mr. Marino testified that when he arrived at

the accident scene, his responsibility was extrication. (Feb. 28, 2012 Tr. 456.) Mr. Marino

stated that as to the person on the passenger side of the vehicle, Jack Korte, there were no

extrication methods taken at the scene “[b]ecause he was pronounced dead by the EMS worker.”

(Feb. 28, 2012 Tr. 456–57.) Mr. Marino stated that the vehicle was taken “[t]o the fire station”

for extrication. (Feb. 28, 2012 Tr. 457.) Mr. Marino testified that the extrication took “longer

than what it normally takes.” (Feb. 28, 2012 Tr. 458.) Mr. Marino stated:

       We had to remove the roof of the vehicle, cut the A, B, and C posts. We had the
       dash row pulled forward. We had to remove quite a bit of things inside the vehicle.
       The front seat and the dash were rolled over on top of him, so we had to actually
       physically pull him out from the wreckage.

(Feb. 28, 2012 Tr. 458.) When asked the position of the deceased individual, Mr. Marino stated:

“He was on the passenger side.” (Feb. 28, 2012 Tr. 458–59.) When asked if the passenger was

wearing a seatbelt, Mr. Marino indicated that he did “not recall.” (Feb. 28, 2012 Tr. 464.)

       Officer Fitz Wallace testified that he works as a police officer with the Virginia Beach

Police Department. (Feb. 28, 2012 Tr. 466.) Officer Wallace stated that he first came in contact

with Crockett “[a]t Sentara Virginia Beach General Hospital Emergency Room” on December

28, 2008. (Feb. 28, 2012 Tr. 466.) Officer Wallace testified that when he saw Crockett, “[t]hey

had cut his clothes away,” and “the only thing that he had on was a pair of boxers.” (Feb. 28,

2012 Tr. 467.) Officer Wallace also testified that he “noticed [Crockett] had a strong odor of

alcoholic beverage on his breath.” (Feb. 28, 2012 Tr. 468.) Officer Wallace indicated that he


                                                24
spoke with Crockett about whether Crockett had consumed any alcohol that evening, and

Crockett told Officer Wallace that “he had drank a forty.” (Feb. 28, 2012 Tr. 469.) Officer

Wallace testified that he spoke with Crockett regarding his involvement in a traffic accident, and

that “[Crockett] said he didn’t know anything about a traffic accident. He said he knew

something about a traffic incident.” (Feb. 28, 2012 Tr. 470.) When Officer Wallace asked

Crockett what kind of car he drove, Crockett indicated that he drove a “1998 Honda Accord.”

(Feb. 28, 2012 Tr. 470.) When Officer Wallace asked if there was anything mechanically wrong

with the vehicle prior to Crockett driving it that night, Crockett had “stated no.” (Feb. 28, 2012

Tr. 470.)

       Officer Wallace testified that he interviewed Crockett again, and at that time, he

performed a series of field sobriety tests. (Feb. 28, 2012 Tr. 471.) After performing several field

sobriety tests, Officer Wallace placed Crockett under arrest. (Feb. 28, 2012 Tr. 471–74.) Officer

Wallace read Crockett his Miranda rights, and Crockett agreed to continue speaking with Officer

Wallace. (Feb. 28, 2012 Tr. 474–75.) When Officer Wallace asked Crockett if there was anyone

else in the vehicle with him, Crockett “stated no.” (Feb. 28, 2012 Tr. 475.) When Officer

Wallace asked Crockett if he knew “who Jack was,” Crockett indicated, “[t]hat’s my friend.”

(Feb. 28, 2012 Tr. 475.) Officer Wallace testified that he again asked if anyone else was in the

car, and “[Crockett] continued to tell [him] no.” (Feb. 28, 2012 Tr. 476.) Officer Wallace

testified that when he asked whether Jack Korte had been in the vehicle with Crockett, Crockett

“said yes.” (Feb. 28, 2012 Tr. 476.) When Officer Wallace asked Crockett what he thought

“Jack’s condition was,” Crockett stated that “[h]e should be in the same condition as [Crockett].”

(Feb. 28, 2012 Tr. 476.) Officer Wallace told Crockett that Mr. Korte had not survived the

accident, and Crockett responded “[t]hat figures.” (Feb. 28, 2012 Tr. 476.) When asked if



                                                25
Officer Wallace observed any injuries on Crockett’s body that “would be consistent with him

having been belted at the time of the accident or the time of impact,” Officer Wallace indicated

that he had not observe any such injuries. (Feb. 28, 2012 Tr. 491.)

       Dr. Samantha Wetzler testified that she works as “a medical examiner for the

Commonwealth of Virginia.” (Feb. 28, 2012 Tr. 502–03.) Dr. Wetzler was qualified to testify

as an expert in forensic pathology. (Feb. 28, 2012 Tr. 504.) Dr. Wetzler testified that she did not

go to the crash scene because medical examiners do not go to the crash scene “unless [the police]

think it’s so confusing [she] wouldn’t understand the injuries just by looking at the body.” (Feb.

28, 2012 Tr. 505.) Dr. Wetzler testified that based on her examination, as well as her medical

training and expertise, she determined that the cause of death for Jack Korte was “blunt trauma

to the head, the chest, and the pelvis status post motor vehicle accident.” (Feb. 28, 2012 Tr.

508.) Dr. Wetzler indicated that she recorded the personal effects that were with the body, and

she did not find any money or other items in the pockets of the clothing that she received. (Feb.

28, 2012 Tr. 511.) When asked if the majority of the fatal injuries that Jack sustained were

primarily on the right side, Dr. Wetzler stated: “Correct.” (Feb. 28, 2012 Tr. 511.)

       Dr. Les Edinboro testified that in December 2008 he worked as “the forensic toxicology

supervisor for the Department of Forensic Science in Richmond, Virginia.” (Feb. 28, 2012 Tr.

519.) Dr. Edinboro was recognized as an expert in the field of forensic toxicology. (Feb. 28,

2012 Tr. 520.) Dr. Edinboro testified that Crockett’s blood alcohol content was “somewhere

between .14 percent and .15 percent.” (Feb. 28, 2018 Tr. 527.) Dr. Edinboro stated that he

based this number on “a hospital blood draw.” (Feb. 28, 2012 Tr. 531.) When asked if “one

forty-ounce beer a couple hours prior” would “equate to a .14 or .15 percent BAC,” Dr. Edinboro

stated: “It would not.” (Feb. 28, 2012 Tr. 527.) Dr. Edinboro explained: “That amount of



                                                26
alcohol was equivalent to the alcohol that would be in at least two and a half forty-ounce beers.”

(Feb. 28, 2012 Tr. 528.)

               2.      Crockett’s Defense at Trial – A Third-Party Driver

       Steven Powell testified that he works as a private investigator. (Feb. 29, 2012 Tr. 552.)

Mr. Powell stated that he had worked as a private investigator for twenty years, and that prior to

working as a private investigator, he worked for twenty years with the Norfolk Police

Department. (Feb. 29, 2012 Tr. 553.) Mr. Powell stated that John Hooker, Crockett’s prior

counsel, hired him. (Feb. 29, 2012 Tr. 554.) Mr. Powell testified that as part of his investigative

duties in this case, he interviewed a number of witnesses, including Mr. Daniels. (Feb. 29, 2912

Tr. 554.) When Mr. Powell asked Mr. Daniels what he had seen when he got to the crashed

vehicle, Mr. Daniels had “said there was one person in the front seat and one guy in the

backseat.” (Feb. 29, 2012 Tr. 557.)

       William Pritchard testified that he works as “a licensed land surveyor in the

Commonwealth of Virginia.” (Feb. 29, 2012 Tr. 560.) Mr. Pritchard was received as an expert

in survey. (Feb. 29, 2012 Tr. 561.) Mr. Prichard testified that he had surveyed “certain areas of

Wolfsnare Road to determine whether one could see a traffic light at the intersection of Great

Neck and Wolfsnare from the point of 2125 Wolfsnare Road.” (Feb. 29, 2012 Tr. 561.) When

asked if “from Cambridge Road [you can] see with the line of sight down to the stoplight at

Great Neck and Wolfsnare,” Mr. Pritchard responded: “No, sir.” (Feb. 29, 2012 Tr. 564.) Mr.

Pritchard explained:

               Well, it’s just the curvature of the road where it’s taking a left -- there is no
       line of sight from here to here because of all the buildup and everything, the trees
       -- the street is taking like a twenty-two degree bend turn to take about an eleven
       degree bend back. So it’s what we call a reverse curve.

(Feb. 29, 2012 Tr. 565.)


                                                  27
       Erick Smith testified that he works with Mr. Pritchard, and he worked as the project

manager for the survey of whether “a traffic light could be seen down at the intersection of

Wolfsnare and Great Neck.” (Feb. 29, 2012 Tr. 571–72.) When asked about his confidence in

the accuracy of the survey, Mr. Smith testified: “It is accurate to the standard -- the requirements

from the [applicable standard].” (Feb. 29, 2012 Tr. 573.)

       Officer Thomas Kellogg testified that he works as a police officer with the City of

Virginia Beach. (Feb. 29, 2012 Tr. 574.) Officer Kellogg testified that he worked as the lead

investigator for the accident that occurred on Wolfsnare Road on December 28, 2008, which

involved Crockett. (Feb. 29, 2012 Tr. 575.) Officer Kellogg was shown renderings of the

accident path, and when asked if one of the renderings showed “the car coming eastbound down

Wolfsnare Road beginning to make a veer over to the westbound lane,” Officer Kellogg

responded: “Yes.” (Feb. 29, 2012 Tr. 578–80.) When asked what the lines in one of the

renderings were based on, Officer Kellogg stated: “Tire marks left from the car moving

sideways. The vehicle actually goes over grass, over concrete of the driveway, back into the

grass, and then comes to final resting against the tree.” (Feb. 29, 2012 Tr. 580–81.)

       Officer Jeff Menago testified that he works as a Master Police Officer with the City of

Virginia Beach. (Feb. 29, 2012 Tr. 588.) Officer Menago testified that on December 28, 2008,

he was assigned to the fatal accident crash team. (Feb. 29, 2012 Tr. 589.) Officer Menago stated

that in terms of investigating the accident, “[he] operated the total station on the scene of that

incident,” which is “like an instrument, a theodolite data collector which shoots angles and

distances to reproduce a scale diagram of the crash scene.” (Feb. 29, 2012 Tr. 590.) When

asked if he knew what instructions were given to the forensics team as to their work at the scene




                                                  28
of the accident, Officer Menago indicated that he did not, and that “[he] simply operated the

theodolite.” (Feb. 29, 2012 Tr. 591.)

       Officer Forrest Godwin testified that he works as a police officer with the Virginia Beach

Police Department. (Feb. 29, 2012 Tr. 593.) Officer Goodwin testified that on December 28,

2008, and December 29, 2008, he was assigned to the fatal crash team, and on these dates, he

was involved in investigating a fatal accident on Wolfsnare Road. (Feb. 29, 2012 Tr. 593–94.)

Officer Godwin stated that his role involved looking at the scene with Officer Kellogg and

determining “what evidence there was to collect.” (Feb. 29, 2012 Tr. 594–95.) When asked if

upon inspection of the scene, Officer Godwin observed that the driver side window was open,

Officer Goodwin stated: “Yeah. The window was opened as you see it there [in the

photograph].” (Feb. 29, 2012 Tr. 598.) Officer Godwin also testified that the photographs of the

scene showed that the driver’s side airbag had deployed from the steering wheel. (Feb. 29, 2012

Tr. 601.) Further, Officer Godwin testified that another photograph depicted “a jacket of some

sort” behind the car. (Feb. 29, 2012 Tr. 603.) When asked if the “airbag was cut out of the car

so that it could be potentially processed,” Officer Godwin, stated: “I don’t know. My personal

knowledge[;] I don’t know.” (Feb. 29, 2012 Tr. 605.)

       Kevin Kelly testified that he works as a forensic technician with the City of Virginia

Beach. (Feb. 29, 2012 Tr. 608.) Mr. Kelly testified that on February 12, 2009, he was asked to

remove the driver’s side airbag from a 1998 Honda Accord in relation to an accident that

occurred on December 28, 2008. (Feb. 29, 2012 Tr. 608–09.) Mr. Kelly testified that after he

removed the airbag, he “sealed [the airbag] up,” and “brought it to Property and Evidence and

vouchered it.” (Feb. 29, 2012 Tr. 609.) When asked if he had received any instructions to have

the airbag sent to the lab for testing, Mr. Kelly indicated that he had not been given such



                                                29
instructions. (Feb. 29, 2012 Tr. 609–10.) Mr. Kelly also testified that when he removed the

airbag, the car had been, and was in, an open air parking lot. (Feb. 29, 2012 Tr. 615–16.)

       Karlene Carkhuff testified that she had known Crockett for “[a]pproximately thirteen to

fifteen years.” (Feb. 29, 2012 Tr. 617–18.) Ms. Carkhuff testified that Crockett’s mother, Gail,

was “like [Ms. Carkhuff’s] sister.” (Feb. 29, 2012 Tr. 619.) Ms. Carkhuff testified that on

December 28, 2008, she was living in Maryland, but after she learned of the events of December

28, 2008, she came down to Virginia Beach. (Feb. 29, 2012 Tr. 618–19.) Ms. Carkhuff testified

that on January 7, 2009, she and Ms. Crockett went to the police compound lot to recover

property being held by the police. (Feb. 29, 2012 Tr. 619–20.) Ms. Carkhuff testified that she

and Ms. Crockett went with Officer Kellogg to the vehicle on the compound lot, and she

observed “a black wallet on the passenger seat rear of the car” and “a sweatshirt kind of rolled up

like a pillow.” (Feb. 29, 2012 Tr. 623.) Ms. Carkuff also observed a beer bottle in the

“[p]assenger side front.” (Feb. 29, 2012 Tr. 625.) Ms. Carkhuff stated that they “were not

allowed to take anything from the inside of the cab of the vehicle, but [they] were allowed to

take items that belonged to Cameron from the trunk, his personal effects, college books, karaoke

mic. Basketball was in the car.” (Feb. 29, 2012 Tr. 625–26.) When asked if there was any

money or change in the car or any “recently purchased goods,” Ms. Carkhuff indicated that there

were no such items in the car. (Feb. 29, 2012 Tr. 627.) When asked if Crockett was a cigarette

smoker or whether he typically wore his seatbelt, Ms. Carkhuff responded, “Never,” to both

questions. (Feb. 29, 2012 Tr. 629.)

       Robert Bagnell testified that before he retired, he worked with the Portsmouth Police

Department as a crime scene investigator for over fifteen years, and that before that position, he

had worked as a detective in the military. (Feb. 29, 2012 Tr. 633–34.) Mr. Bagnell also testified



                                                30
that he had been “certified by the Department of Criminal Justice Services as a subject matter

expert on dealing with crime scene investigation, evidence recovery, crime scene and forensic

photography.” (Feb. 29, 2012 Tr. 635.) When asked “how an airbag is ordinarily processed at

the scene,” Mr. Bagnell stated:

               The airbag would be -- is very, very important because it’s a DNA --
       recovery for DNA. So you would take an airbag and you would preserve it in paper.
       I would also, if I had the ability to put a sheet of paper down, put the airbag on it,
       put a sheet of paper on top and roll it up in case there was any hairs and fibers from
       the activation on it. The airbag would then be in my sole care and custody,
       controlled. It would be packaged up and placed on a police voucher. And then it
       would be placed in Property and Evidence with request for a laboratory
       examination to go to the Department of Forensic Science Laboratory for testing for
       DNA to try to develop a DNA profile from it.

(Feb. 29, 2012 Tr. 639–40.) When asked at what point in time the airbag should be removed,

Mr. Bagnell testified that it should be removed “[e]ither at the scene or very closely to the

scene.” (Feb. 29, 2012 Tr. 640–41.) Mr. Bagnell also testified that he would “want to go to the

hospital” and document any injuries sustained by, or particulate matter on, the person who is the

suspected driver. (Feb. 29, 2012 Tr. 642.) Mr. Bagnell testified that as part of the initial crime

scene investigation, “once that vehicle is secured and moved to a location that you can safely

process it as a crime scene, it should be processed.” (Feb. 29, 2012 Tr. 643.) Mr. Bagnell

explained that processing the crime scene means:

                 Any type of evidence that would be in there. If I had any open containers
       in it, I would take those for evidence. If fingerprint and DNA evidence, the steering
       wheel, the gearshift knobs, I would look at those to see if they were good for DNA.
       If they were good for DNA, I would maybe take a sample from that. We call it
       touch evidence. Perhaps a surface that was smooth, it would be more viable for
       recovery of latent fingerprints. I would process that for latent fingerprints.

(Feb. 29, 2012 Tr. 643–44.) Mr. Bagnell stated that he would “also be looking for any type of

blood or body fluid from the activation of an airbag or the collision itself so [he] could take the

blood or body fluids which would be good for DNA analysis and getting a DNA profile to be


                                                 31
compared.” (Feb. 29, 2012 Tr. 644.) When asked if he had any knowledge about what the

officers knew when they responded to the accident scene, such as any statements by the

defendant or statements from eyewitnesses, Mr. Bagnell indicated that he did not. (Feb. 29, 2012

Tr. 648–49.)

       Joshua Reddy testified that on December 28, 2008, he was living with Kevin Rondorff in

an apartment “[i]n Bancroft Hall” in Virginia Beach. (Feb. 29, 2012 Tr. 652, 654–55.) Mr.

Reddy testified that on December 28, 2008, he and Mr. Rondorff hosted a party at their

apartment. (Feb. 28, 2012 Tr. 656–57.) When asked how he knew Crockett, Mr. Reddy

indicated that he had known Crockett since middle school. (Feb. 28, 2012 Tr. 657.) Mr. Reddy

indicated that he also knew Jack Korte. (Feb. 29, 2012 Tr. 657.) Mr. Reddy testified that he saw

Crockett and Mr. Korte arrive at the party and that he did not see any alcohol in their possession.

(Feb. 29, 2012 Tr. 658.) Mr. Reddy testified that Crockett and Mr. Korte stayed at the party

“[p]robably no more than half an hour to an hour,” but he did not see them leave. (Feb. 29, 2012

Tr. 658.)

       Mr. Reddy indicated that he also knew Jacob Palmer. (Feb. 29, 2012 Tr. 659.) When

asked if Mr. Palmer was missing from the party at any point, Mr. Reddy stated: “I did not see

him for about half an hour, maybe a little bit longer.” (Feb. 29, 2012 Tr. 660.) When asked if

the period of time that Mr. Palmer was missing could have been longer, Mr. Reddy stated: “It

could have been, but I think it was under an hour.” (Feb. 29, 2012 Tr. 660–61.) When asked if

“Mr. Palmer express[ed] an intention to [Mr. Reddy] about going to the store,” Mr. Reddy stated:

“He asked me if I needed anything from the store.” (Feb. 29, 2012 Tr. 662.) Mr. Reddy testified

that he told Mr. Palmer that he did not need anything from the store. (Feb. 29, 2012 Tr. 662.)




                                                32
When counsel asked Mr. Reddy if he saw Mr. Palmer leave with Crockett and Mr. Korte, Mr.

Reddy indicated that he had not. (Feb. 29, 2012 Tr. 664.)

       When asked if “at some point later [Mr. Reddy was] in the back bedroom and Jacob

[Palmer] came up to [him]” and “everybody was sort of confused because Jack and Cameron

hadn’t been back yet,” Mr. Reddy stated: “Right.” (Feb. 29, 2012 Tr. 664–65.) When asked if

“at some point [Mr. Reddy] [had] to verify that [he was] not driving the vehicle on the night of

the accident” because the following day he had called in sick to work, Mr. Reddy responded,

“Yes.” (Feb. 29, 2012 Tr. 666.) Mr. Reddy indicated that he had called in sick because he was

hungover. (Feb. 29, 2012 Tr. 666.) When asked if he was driving the vehicle, Mr. Reddy stated:

“No, ma’am.” (Feb. 29, 2012 Tr. 666.)

       Ammerrell Barretto testified that on December 28, 2008, she attended the party that was

held at Josh Reddy’s and Kevin Rondorff’s apartment. (Feb. 29, 2012 Tr. 671.) Ms. Barretto

indicated that she knew both Crockett and Mr. Palmer, but she had not known Jack Korte. (Feb.

29, 2012 Tr. 670–71.) When asked if she recalled that Mr. Palmer had come back to the party

and it “was unusual when he came back,” Ms. Barretto stated: “Yeah. He just seemed like -- he

was asking about Cameron and Jack, if, you know, anyone had seen them or heard from them or

-- and he just seemed really like weird and sketchy about it.” (Feb. 29, 2012 Tr. 672–73.) Ms.

Barretto also stated that “[h]e was breathing kind of heavy.” (Feb. 29, 2012 Tr. 673.) When

asked how long Mr. Palmer was gone from the party, Ms. Barretto indicated that she did not

recall. (Feb. 29, 2012 Tr. 674.) When asked about her use of the word “sketchy” when

describing Mr. Palmer’s behavior, Ms. Barretto stated that “[i]t was just weird like how he was

just asking about them.” (Feb. 29, 2012 Tr. 674.)




                                                33
       Officer Beth Coulling testified that she works as a “firefighter/medic with the City of

Virginia Beach.” (Feb. 29, 2012 Tr. 676.) Officer Coulling testified that on December 28, 2008,

she worked at the fatal accident on Wolfsnare Road. (Feb. 29, 2012 Tr. 677.) Officer Coulling

testified that at the accident scene, she was instructed to assist as Crockett was brought to the

ambulance. (Feb. 29, 2012 Tr. 679.) Officer Coulling indicated that as the ambulance was

travelling to the hospital, she asked Crockett some basic questions. (Feb. 29, 2012 Tr. 680.)

Officer Coulling testified that “[h]e answered [her] questions when [she] asked him.” (Feb. 29,

2012 Tr. 681.) When asked if Crockett was able to recall the accident, Officer Coulling stated:

“To the best of my knowledge, my memory, I think he did. But he did ask a couple of times

what had happened, things like that.” (Feb. 29, 2012 Tr. 681.) When asked if these answers

would be consistent with a head injury, Officer Coulling stated: “It is a potential, yes.” (Feb. 29,

2012 Tr. 681.)

       Dr. Christopher Maples testified that he works as an emergency medicine physician.

(Feb. 29, 2012 Tr. 683.) Dr. Maples testified that on the night of December 28, 2008, and the

early morning of December 29, 2008, he was employed as “a resident in emergency medicine”

and he was practicing in Virginia Beach. (Feb. 29, 2012 Tr. 685.) Dr. Maples testified that on

the night in question, he received “a patient by the name of Cameron Crockett.” (Feb. 29, 2012

Tr. 685.) When asked if Dr. Maples observed any visible head injuries when examining

Crockett, Dr. Maples stated that “[he] noted that [Crockett’s] head was atraumatic, meaning there

was no trauma that [Dr. Maples] could visualize.” (Feb. 29, 2012 Tr. 689.) Dr. Maples also

indicated that Crockett “had a normal exam of his neck,” and there was no indication of “any

particular impact or trauma or blunt trauma to the neck.” (Feb. 29, 2012 Tr. 689–90.) When




                                                 34
asked if “there [were] any injuries consistent with [Crockett’s] chest striking a steering wheel or

an airbag or any blunt surface,” Dr. Maples stated: “Not that I found.” (Feb. 29, 2012 Tr. 691.)

       Dr. Maples testified that Crockett “did have a laceration to the back of his left hand.”

(Feb. 29, 2012 Tr. 691.) Dr. Maples also testified that “there was some discussion as to whether

or not [Crockett] had an altered level of consciousness, a decreased level of consciousness

initially. All of it seemed to have quickly resolved by the time he got to the emergency room.”

(Feb. 29, 2012 Tr. 693.) With respect to any internal injuries, Dr. Maples stated that a CT scan

of Crockett’s abdomen and pelvis revealed “a small right pulmonary contusion,” which is “a

bruise on the lung.” (Feb. 29, 2012 Tr. 694.) Dr. Maples also stated that Crockett had

“pneumothorax,” explaining that Crockett “had a very small one on the left side of his lung,

which is really air in the lung where it doesn’t belong.” (Feb. 29, 2012 Tr. 694.) Dr. Maples

agreed that this was “consistent with a traumatic injury being in an automobile, being thrown

about.” (Feb. 29, 2012 Tr. 695.) Dr. Maples also agreed that when evaluating whether Crockett

had head trauma, he had reported that Crockett “follows all commands, alert and appropriate,”

and that Crockett’s “mood, memory, affect, and judgment [were] normal.” (Feb. 29, 2012 Tr.

698.) When asked if “someone [can] have amnesia for an event and still be alert and follow

commands,” Dr. Maples responded: “Yes.” (Feb. 29, 2012 Tr. 698–99.)

       Dr. Reuben Koller testified that he works as a clinical psychologist. (Feb. 29, 2012 Tr.

701.) Dr. Koller testified that he specializes in “[b]ehavioral medicine and forensic psychology.”

(Feb. 29, 2012 Tr. 702.) When asked if his work included the “evaluation of the memory and

recollection of an individual who’s been in a traumatic event,” Dr. Koller stated: “Yes.” (Feb.

29, 2012 Tr. 703–04.) Dr. Koller was tendered, without objection, “as an expert in the field.”

(Feb. 29, 2012 Tr. 705.) Dr. Koller indicated that he had not examined Crockett in person, and



                                                35
had not formed “any specific opinions or specific diagnosis with respect to him as an individual.”

(Feb. 29, 2012 Tr. 705.) Dr. Koller agreed that “[i]f someone has undergone the experience of a

traumatic event,” it can “affect their memory and recall for that event.” (Feb. 29, 2012 Tr. 707.)

       Helen Gornto testified that she works as “loss prevention for the Shell station” located “at

Great Neck Road and First Colonial.” (Feb. 29, 2012 Tr. 709.) Ms. Gornto testified that on

December 28, 2008, which was a Sunday, the Shell station operated “from 7:00 a.m. to 11:00

p.m.” (Feb. 29, 2012 Tr. 711.) Ms. Gornto stated that if anyone had gone to the Shell station

after 11:00 p.m. that day it would have been closed. (Feb. 29, 2012 Tr. 711.) When asked if on

December 28, 2008, the Shell station sold “cigarette rolling papers or so-called blunt rolling

papers,” Ms. Gornto stated: “Yes, we did.” (Feb. 29, 2012 Tr. 711–12.)

       Will Von Stein testified that he works as “the manager at Beach Robo, Inc.,” which is

“located at 2456 Virginia Beach Boulevard.” (Feb. 29, 2012 Tr. 715.) Mr. Von Stein testified

that the store operates “24/7” and that the store had those same hours on December 28, 2008.

(Feb. 29, 2012 Tr. 716.) Mr. Von Stein also testified that the store carries “blunt wrappers for

rolling of blunt cigarettes,” and that these products were available on December 28, 2008. (Feb.

29, 2012 Tr. 716–17.)

       Next, Crockett testified on his own behalf. (Feb. 29, 2012 Tr. 718.) When asked about

the year, make, and model of the vehicle involved in the accident, Crockett stated that it was a

“1998 Honda Accord. It was a coupe, two door.” (Feb. 29, 2012 Tr. 722.) When asked if he

was the driver of the car at the time of the accident, Crockett stated: “Absolutely not.” (Feb. 29,

2012 Tr. 723.) Crockett stated that on Sunday, December 28, 2008, he and Jack had played

basketball in the afternoon, and later that same day, around 8:00 pm. or 9:00 p.m., Crockett

“picked [Jack] up at his house.” (Feb. 29, 2012 Tr. 725–27.) Crockett stated he and Jack



                                                36
planned “[t]o hang out at [Crockett’s mother’s] house.” (Feb. 29, 2012 Tr. 727.) Crockett

testified that “[j]ust past 10:00,” he and Jack left the house, explaining:

              Well, we had thought when we’d gotten to the house my mother was asleep
       because it was a Sunday. It was a work night for her. We were in my room, and
       we had just each opened a bottle of Steel Reserve forty-ounce malt liquor bottles.
       And we heard her door open and she was outside. So at that juncture we didn’t
       want to get caught drinking at my house and decided to go somewhere else.

(Feb. 29, 2012 Tr. 728.) Crockett stated that he and Jack then went to Kevin Rondorff’s

apartment. (Feb. 29, 2012 Tr. 729.) When asked about the alcohol percentage of a Steel Reserve

beer, Crockett stated: “It’s more than usual. I’m pretty sure it’s between seven and eight

percent.” (Feb. 29, 2012 Tr. 729.) Crockett stated that he had “[a] couple of sips” before he left

his mother’s house. (Feb. 29, 2012 Tr. 230.) Crockett testified that when he and Jack arrived at

Mr. Rondorff’s apartment, he and Jack sat and talked in the parking lot for “about a half an hour

or forty-five minutes,” and they were “speed drinking or chugging while [they] were in the car.”

(Feb. 29, 2012 Tr. 731–32.) Crockett stated that he and Jack each had one forty-ounce Steel

Reserve bottle, and they split a third bottle. (Feb. 29, 2012 Tr. 732.)

       When asked about Jacob Palmer, Crockett stated: “He’s a friend of mine. I coached him

in basketball, I believe the year before this incident.” (Feb. 29, 2012 Tr. 733.) Crockett testified

that he received a text from Mr. Palmer at 10:45 p.m. (Feb. 29, 2012 Tr. 735–36.) Crockett

responded to Mr. Palmer as follows: “I told him that we were there, and I asked him to come

down to show us which apartment exactly it was.” (Feb. 29, 2012 Tr. 736.) When asked how

long Crockett had stayed at the party, Crockett stated: “Not very long at all. I would say

anywhere in the vicinity of five to fifteen minutes. Probably closer to ten.” (Feb. 29, 2012

Tr. 739.) Crockett testified that Mr. Palmer initiated a conversation “about smoking a blunt.”




                                                  37
(Feb. 9, 2012 Tr. 741.) Crockett stated that Mr. Palmer had marijuana. (Feb. 29, 2012 Tr. 741.)

When asked if either he or Jack had any money, Crockett stated: “No.” (Feb. 29, 2012 Tr. 741.)

       Crockett testified that they decided to get blunt papers for the marijuana, and Crockett

“told [Mr. Palmer] to take [Crockett’s] car and use [Crockett’s] gas as [Crockett’s and Mr.

Korte’s] contribution to the blunt.” (Feb. 29, 2012 Tr. 742.) When asked why Crockett did not

drive his own car, Crockett stated: “I knew I was too intoxicated to drive and so was Jack.”

(Feb. 29, 2012 Tr. 743–44.) When asked if “from this point on do you have an uninterrupted

specific and coherent memory of all the events that occurred between that point and when you

were in the hospital,” Crockett responded: “No, it’s not entirely coherent.” (Feb. 29, 2012

Tr. 744.) Crockett stated that after he gave the car keys to Mr. Palmer, “the next real coherent

memory [he has] is actually waking up in the hospital on the gurney as Officer Wallace told us

and being -- conducting an interview with him at 12:17 a.m. that night.” (Feb. 29, 2012 Tr. 744.)

       Crockett testified that between “holding the keys out and the time of waking up in the

emergency room,” he has three pieces of memory, which came back to him in the weeks after his

release from the hospital. (Feb. 29, 2012 Tr. 745.) First, Crockett stated:

       My mother and I were driving back from Old Dominion. . . . And at that point we
       were on Great Neck Road, and we went back down towards our house. And we
       passed the light at Great Neck and Wolfsnare, at which point, just looking at it, you
       know, it struck me almost kind of like a flashback. And I remembered going the
       other way, actually going towards the Boulevard in this memory, Virginia Beach
       Boulevard, and I’m sitting in the backseat angled like this somewhat towards Jack.
       So I’m looking and talking -- looking at and talking to Jack in the backseat, not
       necessarily in any one seat, more like in the center towards the right because I
       wasn’t seatbelted. I was just kind of sitting back there. And I remember looking
       down at my phone and texting and not being able to really see what I was texting.
       And I remember looking up and seeing that light, that same light at Great Neck and




                                                38
       Wolfsnare. We were stopped there. And the driver asked us, Jack and I, Where
       you guys trying to go, then? I remember those words very specifically.

(Feb. 29, 2012 Tr. 746–47.) When asked “if you had gone to the Shell station to get blunt

wrappers at eleven o’clock that night -- or after eleven -- . . . and it was closed and you were

going to the Robo or Citgo on Virginia Beach Boulevard, would you have taken the Great Neck

Road route that you’ve just mentioned,” Crockett responded: “Yes. We would have gone all the

way up on Great Neck and taken a right at the Boulevard.” (Feb. 29, 2012 Tr. 747.) Next,

Crockett testified:

               Almost immediately after I was -- obviously I was pretty shocked at being
       struck with a flashback of that nature. And I was thinking more and more about it,
       and I was deep in my own mind and thinking more and more about it trying to
       unfold the events to see if I could remember anything after having been struck with
       that. And I had a very similar memory. I’m essentially seated in the same position
       in the backseat in the center towards the right with that same angle, towards Jack.
       And I remember doing the same thing, looking down and texting and feeling
       intoxicated and not being able to read it very easily. At that point I remember
       looking out to my left and seeing that we were parked. And I recognized where we
       were. It was the Beach Robo, what is now known as the Citgo gas station. I
       remember looking out and seeing the gas pumps to my immediate left and seeing
       the tiny little store they have there. You can’t actually walk in it and purchase
       things. It’s a little window. And I remember seeing that and then turning back and
       talking to Jack briefly.

(Feb. 29, 2012 Tr. 747–48.) When asked if the “Robo or Citgo station [was] a second choice

place that [he] had used before to buy blunt wrappers,” Crockett stated: “Yes. Because it was

open twenty-four hours a day. It was convenient for the fact that the Shell had been closed.”

(Feb. 29, 2012 Tr. 748.)

       When asked if he “ever saw the face of the driver that is driving in these memories,”

Crockett stated:

               No. Because things that I’m looking at -- well, in the first one, I’m angled
       towards Jack; so I see part of the person’s body, but his face is looking forward.
       And I’m not looking at him, so I can’t see his face. And in the second one the
       driver’s not in the car. I’m assuming he’s outside. I couldn’t see anyone, and I’m


                                                 39
       just looking out halfway intoxicated and recognizing where I was. So I couldn’t
       see the face at that point either.

(Feb. 29, 2012 Tr. 748–49.) When asked “who is the last person you offered your keys to before

you left [the apartment],” Crockett responded: “Jacob Palmer.” (Feb. 29, 2012 Tr. 749.)

Crockett testified that his text records from the night in question “corroborate and confirm” that

he was texting at the times from his memories. (Feb. 29, 2012 Tr. 749.) Crockett stated that

between 11:06 p.m. and 11:12 p.m., his text records show that four text messages went back and

forth, explaining that “[he] had initiated the first text, a text came back in to [him], [he] sent one

back out, and [he] [has] the last one in at 11:12.” (Feb. 29, 2012 Tr. 750–51.)

       Crockett testified that the third memory is “not quite as clear as the other two,” stating:

               Well, essentially this memory is actually before we physically got in the car
       and left the party. Jack and myself were on the passenger side of the car, and I
       remember someone asked me for a jacket, although I can’t say who. I don’t
       remember the person’s face. And I also remember telling Jack to take the front seat
       because he was taller than me. And being a two-door coupe, I was trying to
       accommodate him with his height.

(Feb. 29, 2012 Tr. 751–52.) Crockett stated that he had “multiple jackets and sweatshirts” in his

car, and “[m]ost of the clothing was in [his] trunk.” (Feb. 29, 2012 Tr. 752.) When asked if he

remembered giving the person a jacket, Crockett stated: “Not physically handing it to anyone,

no.” (Feb. 29, 2012 Tr. 752.) After being shown a photograph of the accident scene that

depicted an item behind the car, Crockett explained that the item was “a jacket of [his].” (Feb.

29, 2012 Tr. 752.) When asked if he remembers wearing that jacket on the night in question,

Crockett stated: “No.” (Feb. 29, 2012 Tr. 753.) When asked if the jacket is the one “[he]

believe[s] [he] gave to someone else who asked for one,” Crockett responded: “Yes, sir.” (Feb.

29, 2012 Tr. 753.)




                                                  40
       When asked about the “first thing” that Crockett recalled when his memory picks up at

the emergency room, Crockett stated:

               It was really kind of shocking in the memory considering that I had no
       recollection of the events immediately prior to that. I remember waking up on the
       gurney being in that C collar that he explained and really being restricted as far as
       movement is concerned. I remember feeling pain in the right side of my ribs.

(Feb. 29, 2012 Tr. 758.) Crockett also stated: “I remember Officer Wallace telling me he’s

going to conduct an interview. That was more or less immediately after this memory picks up.”

(Feb. 29, 2012 Tr. 759.) When asked about the “state of [his] mental faculties in terms of

clearness of memory at that time,” Crockett stated: “I didn’t even know why I was in the

hospital at the time, much less why an officer was speaking to me at that time.” (Feb. 29, 2012

Tr. 759.) Crockett explained that Officer Wallace had asked questions about Crockett’s vehicle,

which triggered Crockett into thinking that something had happened with a car. (Feb. 29, 2012

Tr. 761.) When asked if Crockett’s statements to Officer Wallace – such as Crockett stating, “I

mean, did I hit someone, or -- I mean?” – were meant to convey that he was driving the car,

Crockett responded:

               No, I was not. I was trying to find out what happened because, as you read,
       I asked him numerous times, I was in an accident? I was in an accident? In what
       sense? I was trying to find out what had transpired, and he wouldn’t tell me. So I
       just threw a guess out, I mean, did I hit someone? Did I, you know, did I hit
       something? I didn’t know what the deal was, so I was trying to find out from him
       the nature of the accident.

(Feb. 29, 2012 Tr. 763–64.) When asked why Crockett told Officer Wallace that nobody was in

the car with him, Crockett stated: “I couldn’t even recall the accident; therefore, I could not tell

who was with me. I said there’s no one with me because I didn’t know what had happened. I

didn’t know who was with me at that juncture.” (Feb. 29, 2012 Tr. 764–65.)




                                                 41
       When asked about the statements that he had made after he was put under arrest for DUI

regarding the fact that no one was in the vehicle with him, Crockett indicated that at that point,

he still did not have any recall as to what had happened. (Feb. 29, 2012 Tr. 765.) When asked

about his statement – “That figures” – upon learning that Jack had died in the accident, Crockett

stated: “Well, I remember rolling over in the hospital bed when he told me that to face against

him before I said it. And I remember saying it because it figured I’d be left here and Jack would

be the one to pass.” (Feb. 29, 2012 Tr. 768.)

       When asked about the wallet that Ms. Carkhuff described as being in the backseat,

Crockett indicated that it was his wallet. (Feb. 29, 2012 Tr. 769.) When asked if he had his

wallet with him that night, Crockett stated: “Yes.” (Feb. 29, 2012 Tr. 769.) Crockett indicated

that at a later time, he was permitted to look inside the wallet, and there was no money in the

wallet. (Feb. 29, 2012 Tr. 770.) When asked if there was “any money in it when you were at

Bancroft Hall [at the party],” Crockett responded: “I had no money on me.” (Feb. 29, 2012

Tr. 770.)

       Crockett testified regarding his cell phone records, Mr. Palmer’s cell phone records, and

Mr. Korte’s cell phone records. Crockett testified that he received a text message and a phone

call from Mr. Palmer at 10:45 p.m., and this “was when [Mr. Palmer] was trying to ascertain

[Crockett’s and Mr. Korte’s] whereabouts to see if [they] were at the party yet.” (Feb. 29, 2012

Tr. 777–78.) Crockett also testified that there is an outgoing text message from Mr. Palmer’s

cell phone to Mr. Reddy’s cell phone at around 11:06 p.m. or 11:07 p.m. (Feb. 29, 2012

Tr. 778–79.) Crockett indicated that as far as he knew, at 11:06 p.m., he had left the party

because “the maximum amount of time [Crockett and Mr. Korte] stayed was fifteen minutes and

[Crockett] arrived at 10:50.” (Feb. 29, 2012 Tr. 778.) Crockett testified that at 11:43 p.m., Mr.



                                                 42
Rondorff texted Mr. Palmer. (Feb. 29, 2012 Tr. 779.) Crockett also testified that at 11:19 p.m.,

there was a phone call from Mr. Palmer to Crockett. (Feb. 29, 2012 Tr. 781.) Further, Crockett

testified that “[he] believe[s] at 11:25 p.m. the records read, which is also a call from Palmer to

[Crockett].” (Feb. 29, 2012 Tr. 781.) Crockett stated that there was another call from Palmer to

him at 3:10 a.m. (Feb. 29, 2012 Tr. 782.) Additionally, Crockett testified that at 12:02 a.m., Mr.

Palmer texted Mr. Rondorff; at 12:54 a.m., Mr. Reddy called Mr. Palmer; and at 2:06 a.m., Mr.

Palmer called Mr. Rondorff. (Feb. 29, 2012 Tr. 786.) Crockett also testified that there were two

calls from Mr. Palmer to Mr. Reddy at 3:19 a.m. (Feb. 29, 2012 Tr. 786.) Crockett stated: “The

final text is at 6:29 in the morning from Palmer to myself.” (Feb. 29, 2012 Tr. 787.)

       Crockett testified that on January 8, 2009, the day after he was released from jail, he had

a meeting with Mr. Palmer. (Feb. 29, 2012 Tr. 788.) When asked what Crockett had told Mr.

Palmer in response to any questions or comments from Mr. Palmer, Crockett stated: “Well, I

told him that someone else was driving my car.” (Feb. 29, 2012 Tr. 791.)

       When asked if he smoked cigarettes, Crockett stated: “No, sir.” (Feb. 29, 2012 Tr. 798.)

Crockett indicated that he knew that Mr. Palmer smoked cigarettes, that Mr. Palmer typically

smoked “Pall Mall” cigarettes, and that the color of the box was “[b]lue typically.” (Feb. 29,

2012 Tr. 799.) When asked about a text message between himself and Mr. Korte, in which

Crockett stated, “Word. Rondo said ten. Shall two pregame and scoop another,” Crockett

agreed that the word “pregame” typically means “drinking before actually getting to the party,”

but “[i]t depends on who you’re asking. People have different definitions for it.” (Feb. 29, 2012

Tr. 803.) Crockett explained that “scoop another” meant picking up Mr. Korte. (Feb. 29, 2012

Tr. 804.) When asked if “two pregame” meant “two pregame beers,” Crockett stated: “I don’t

know what pregaming a beer means.” (Feb. 29, 2012 Tr. 804.) When asked if in the text



                                                 43
messages, Crockett referred to himself as “one,” Crockett responded: “Yes.” (Feb. 29, 2012

Tr. 805.)

       When asked how long after the accident he had his memory flashes, Crockett testified

that “[i]t was about two or three weeks later.” (Feb. 29, 2012 Tr. 805.) When asked if he had

any flashbacks when he met with Mr. Palmer on January 8, 2009, Crockett stated: “Not

flashbacks. But by that point in time I had recalled, as Mr. Sacks described it, the coherent

memory of offering him my keys.” (Feb. 29, 2012 Tr. 806.) When asked whether Crockett got

the alcohol that he and Mr. Korte were drinking before or after he picked up Mr. Korte, Crockett

stated: “I believe it was afterwards on a route to my house.” (Feb. 29, 2012 Tr. 809.) When

asked about prior testimony in which Crockett had indicated that he and Mr. Korte thought they

were “invincible,” Crockett stated: “Not literally speaking; but yes, we thought we were more or

less above -- . . . . reality.” (Feb. 29, 2012 Tr. 815.) When asked if feeling invincible meant

“not capable of being hurt, not capable of being harmed, not capable of being in trouble,”

Crockett responded: “Not necessarily that. I mean, to an extent, yes. But for the most part we

just felt that we were above reality to a certain extent. Jack and I frequently had, you know,

conversations and we thought that we were just kind of a breed apart.” (Feb. 29, 2012 Tr. 815–

16.)

       When asked whether at the hospital, he had asked Officer Wallace “where it happened”

or “if Jacob Palmer was okay,” Crockett responded: “No. Because I did not recall at the time

that anyone was with me.” (Feb. 29, 2012 Tr. 816–18.) When asked if Crockett had accused

Mr. Reddy of being the driver of the car, Crockett stated: “I personally did not accuse Josh

Reddy, no.” (Feb. 29, 2012 Tr. 818–19.)




                                                44
       B.      Crockett’s New Evidence of Innocence8

               1.      Counsel’s Conversation with Pamela Gillespie and the Affidavit of
                       Pamela Gillespie

       In support of Crockett’s actual innocence claim, he first discusses (i) counsel’s notes

regarding a conversation with Pamela Gillespie, a juror from Crockett’s first trial (“Juror

Gillespie”), which ended in a mistrial after the jury failed to reach a consensus at the sentencing

phase of the trial, and (ii) an affidavit from Juror Gillespie. (ECF No. 1–1, at 27 (citing State

Habeas Exs. 145, 419).)

       Counsel’s notes regarding his conversation with Juror Gillespie are dated June 11, 2011.

(State Habeas Ex. 145, at 1.) Counsel’s notes are handwritten and consist of sentence fragments

describing his conversation with Juror Gillespie. (Id.) Due to the cursory nature of these notes,

and the fact that the handwriting is difficult to decipher, the Court does not attempt to summarize

the notes here. In Juror Gillespie’s affidavit, she states:

              1.      I, Pamela Gillespie, served as a juror on Cameron Crockett’s 2011
       involuntary manslaughter trial.
              2.      After we could not arrive at a unanimous agreement regarding Mr.
       Crockett’s sentence, we were discharged from service.
              3.      Following this discharge, I could not sleep at night not knowing
       what happened afterwards or what might have happened to Mr. Crockett. I felt
       8
          In his Memorandum in Support of his § 2254 Petition, Crockett references the exhibits
discussed in this section. The Court has reviewed these exhibits, and in discussing the exhibits,
the Court refers to each exhibit by the number assigned in the Circuit Court’s state habeas
proceeding (“State Habeas Exhibit”). The State Habeas Exhibits are in twenty-two bound
volumes in the state court records, and here, Crockett submitted electronic copies of his State
Habeas Exhibits on a CD, which he identifies as “Disc One.” (ECF No. 1–2, at 1 (explaining
that Disc One includes copies of the “[S]tate [H]abeas [E]xhibits (435 in all”).) The State
Habeas Exhibits are not paginated; however, the Court includes citations to page numbers by
designating the first page of each exhibit as page one and counting each subsequent page.
Crockett also submitted exhibits with his present § 2254 Petition (“Federal Habeas Exhibits”) on
a CD, which he identifies as “Disc Two.” (See id.) Additionally, Crockett attached several
additional exhibits to his Response to Respondent’s Motion to Dismiss. (ECF Nos. 19–1 through
19–5.) The Court has reviewed all of the materials in the record, and the Court’s determinations
in this action are based on the Court’s thorough review of the record. See Finch, 914 F.3d at 298
(district court must consider “all the evidence” regardless of its admissibility).

                                                  45
         horrible about how everything went and I had residual doubt about the young man’s
         guilt. I decided to call Mr. Sacks, Cameron’s attorney, not long after we were
         discharged to see what had happened.
                 4.      During this conversation, I gave Mr. Sacks some insight into our
         deliberative process. I told Mr. Sacks that the jury really struggled, but that
         ultimately, Mr. Crockett’s statement to police was the determining factor in our
         verdict of guilty. As soon as we heard Mr. Crockett ask if he had hit someone, it
         was as if a light switch went off. Prior to that, we were leaning the other way.
                 5.      We were also somewhat concerned about the fact that no evidence
         whatsoever was presented as to the cause of the accident. All we knew was that
         the road was wet and the driver lost control of the vehicle.
                 6.      All of the above statements are true, honest, and correct.

(State Habeas Ex. 419, at 1–2.) The affidavit, dated October 14, 2015, is notarized, and includes

the following notary’s oath: “This day personally appeared before me, the undersigned Notary

Public in and for Virginia Beach, Virginia, Pamela Gillespie, who after first being duly sworn,

deposed and said that the facts contained in the foregoing instrument are true and correct.” (Id.

at 2.)

         Crockett argues that “[Juror] Gillespie’s affidavit shows that the case was quite close in

the jury’s eyes,” and “[a]ccording to her recollection of the deliberations, it was Mr. Crockett’s

statements to police that sank the defense in 2011.” (ECF No. 1–1, at 27–28.) Crockett claims

that “[w]ere it not for their admission into evidence, the first jury would have acquitted Mr.

Crockett.” (Id. at 28.) However, despite Crockett’s arguments regarding his likely acquittal in

his first trial, Crockett fails to articulate, and the Court fails to discern, how Crockett is able to

conclude from one juror’s statements that the entire jury would have acquitted him.

         Furthermore, as noted above, the Supreme Court has explained that to be credible, three

types of “new reliable evidence” may support a petitioner’s allegations of innocence. Schlup,

513 U.S. at 324. These include “exculpatory scientific evidence, trustworthy eyewitness

accounts, or critical physical evidence—that was not presented at trial.” Id. Juror Gillespie’s




                                                   46
affidavit and counsel’s notes regarding his conversation with Juror Gillespie do not constitute

any of the three above-listed types of evidence.

                2.      “Crockett’s Known Habit of Letting Others Drive His Car While He
                        Was Intoxicated”

        As support for his actual innocence claim, Crockett next contends that “[s]everal years

prior to the accident, Mr. Crockett received a citation in Virginia Beach for underage possession

of alcohol,” and “[h]e received this ticket under circumstances that, ironically, reflect just how

plausible it is that he let someone else drive his car on the night of the accident.” (ECF No. 1–1,

at 28 (citing State Habeas Ex. 1, at 7).) Crockett references his own affidavit as support for this

assertion.

        As relevant to Crockett’s assertion regarding the similarities of the two incidents, in his

affidavit, he states:

                 The only criminal charge of which I had been convicted (excepting traffic
        violations) prior to this incident was a misdemeanor underage possession of alcohol
        charge. To the best of my recollection, this happened in 2006. I believe my mother
        still has the canary carbon copy of the summons issued to me from this matter. I
        was issued this ticket in relation to an incident in which a friend of mine, Brandon
        Liptak, was pulled over on Independence Boulevard near the hospital for driving
        errantly. Importantly, he was driving my car as I was in the backseat. Much like
        on December 28, 2008, I had given him my keys because while I was intoxicated,
        he had only consumed, if I recall correctly, one beverage. My friends Parker Young
        and Ashlynn Cannon were also in the car at this time and all of us received tickets.
        I had never been arrested prior to December 29, 2008 and had certainly never been
        in police custody before.

(State Habeas Ex. 1, at 7.) The affidavit is dated April 1, 2016. (Id. at 20.) The affidavit is

notarized, and includes the following notary’s oath: “This day personally appeared before me,

the undersigned Notary Public in and for Tazewell County, Virginia, Cameron Crockett, who

after first being duly sworn, deposed and said that the facts contained in the foregoing instrument

are true and correct.” (Id.)



                                                   47
       With respect to this portion of Crockett’s affidavit, in his Memorandum in Support of his

§ 2254 Petition, he contends:

               Granted, the nature of this juvenile offense doesn’t exactly paint a pretty
       picture of Mr. Crockett’s partygoing behavior as a youth, but that is not what
       matters here. What matters is how this incident clearly shows the way Crockett
       routinely acted whenever he had a chance to drive drunk: he chose the less reckless
       option of letting a clearer-headed friend drive his car instead.

(ECF No. 1–1, at 28.)

       As an initial matter, Crockett’s affidavit does not qualify as the sort of new reliable

evidence described by the Supreme Court. See Schlup, 513 U.S. at 324; Perry v. Virginia,

No. 3:13CV327–HEH, 2013 WL 4590619, at *4 (E.D. Va. Aug. 28, 2013) (concluding that

defendant’s post-conviction declaration of innocence could not support a claim of actual

innocence); McGivery v. Johnson, No. 3:10CV455–HEH, 2011 WL 1838874, at *5 (E.D. Va.

May 13, 2011). To accept such commonplace self-serving statements and declarations of

innocence would ignore the Supreme Court’s admonition that the quality of evidence necessary

to support a claim of actual innocence “is obviously unavailable in the vast majority of cases.”

Schlup, 513 U.S. at 324; see Calderon, 523 U.S. at 559 (emphasizing that new reliable evidence

of innocence is a “rarity”).9 Crockett fails to articulate, and the Court fails to discern, how

Crockett is able to conclude from one instance in which he allowed someone else to drive his car

when he was drunk that this is “the way Crockett routinely acted whenever he had a chance to

drive drunk.” (ECF No. 1–1, at 28 (emphasis added).).




       9
            Moreover, Crockett was aware of this prior conviction throughout his first and second
trials, thus it is not new information. Cf. United States v. Lawhorne, 29 F. Supp. 2d 292, 304–05
(E.D. Va. 1998) (“[e]ven if the defendant is in possession of the evidence before trial, but does
not realize its relevance, the result is the same: the evidence is not ‘newly discovered’”).

                                                 48
               3.      Possible Testimony from Defense Witnesses Josh Reddy and
                       Ammerrell Barretto

       Next, Crockett contends that “[w]hen trial counsel questioned defense witnesses Josh

Reddy and Ammerrell Barretto at trial, he neglected to elicit testimony from each of them that

was important in the context of what they had told the jury.” (ECF No. 1–1, at 29.)

       Crockett claims that “Reddy had given a pre-trial interview in which he clarified that

when Jacob Palmer approached him at the party to ask if he needed anything from the store,

Reddy saw him walk over from where Mr. Crockett and Mr. Korte were standing.” (Id. (citing

State Habeas Ex. 389).) Crockett also claims that “[t]his would have further tended to establish

that Crockett, Korte, and Palmer were all having a conversation about going to the store at that

time as Crockett testified.” (Id.)

       State Habeas Exhibit 389, which Crockett cites as support for his claim regarding Mr.

Reddy’s possible testimony, consists of the defense investigator’s notes from interviews with Mr.

Reddy. (State Habeas Ex. 389, at 1–3.) Mr. Reddy did not provide the statements under oath.

(See id.) The defense investigator reported that Mr. Reddy had stated that he and Kevin

Rondorff shared a condo, and that they had held a party on the night in question at their condo.

(Id. at 1.) The investigator also reported the following:

       Josh said he did not have any injuries as some rumors had suggested. He said that
       rumor was all out of whack. He said Jacob asked him if he needed anything from
       the store, that Cameron and Jack were going. He did not see Jacob Palmer go with
       Cameron and Jack. He did not see who got in the car when they left. He did not
       see Cameron or Jack with any drinks. He could not recall Jacob’s whereabouts
       around the time of the accident. He said he did not know about the accident until
       the next day at noon on the news. The night of the party Josh said Palmer was
       texting him and calling both Josh and Kevin. He was not sure what the texts or
       phone calls were about and said he did not see Jacob at the party at the time of those
       texts and phone calls were made.




                                                 49
(Id. at 1–2.) When asked why “Palmer [was] texting [him] or calling [people] at the party,” Mr.

Reddy stated: “I don’t know. Maybe because we could not hear with the noise. Kids do that at

parties.” (Id. at 2.)

        Additionally, Crockett claims that “with Barretto, she had given an interview in which

she stated that she heard Palmer say he was ‘going for a smoke’ just before he left the party.”

(ECF No. 1–1, at 29 (citing State Habeas Ex. 385).) Crockett argues that “[o]bviously, this

would have strongly corroborated Crockett’s testimony that they all left the party to smoke a

blunt together.” (Id.) State Habeas Exhibit 385, which Crockett cites for his claim regarding

Ms. Barretto’s possible testimony, consists of the defense investigator’s notes from an interview

with Ms. Barretto. (State Habeas Ex. 385, at 1–2.) Ms. Barretto did not provide her statements

under oath. (See id.)

        In Ms. Barretto’s interview with the defense investigator, the investigator reported, inter

alia:

        She stated that she heard someone say that Jacob Palmer wanted to go to the store
        called Robo Station but did not know why he wanted to go. This was the time she
        said when Cameron and Jack left.
                Palmer told Kevin that he was going out for a smoke. She said he was gone
        for an unusual amount of time and that when he came back Kevin asked him what
        took him so long to smoke. She did not see Palmer leave nor did she see Cameron
        and Jack leave. When Palmer returned to the party he was asking where Cameron
        and Jack were. Did anyone see them. Ammerell said that Kevin told her he thought
        Jacob went with Cameron and Jack to the store although he did not see them leave.

(Id.)

        As an initial matter, the statements of Mr. Reddy and Ms. Barretto to which Crockett

refers are from the defense investigator’s interview summaries and there is no indication that the

statements were made under oath, let alone penalty of perjury. See Price v. Rochford, 947 F.2d

829, 832 (7th Cir. 1991) (refusing to consider documents verified in such a manner to avoid the



                                                 50
penalty of perjury); Hogge v. Stephens, No. 3:09CV582, 2011 WL 2161100, at *2–3 & n.5 (E.D.

Va. June 1, 2011) (treating statements sworn to under penalty of perjury, but made upon

information and belief, as “mere pleading allegations”) (quoting Walker v. Tyler Cty. Comm’n,

11 F. App’x 270, 274 (4th Cir. 2001)).

       Furthermore, setting aside issues regarding the reliability of this evidence, Crockett

misstates the information contained in State Habeas Exhibits 389 and 385. Specifically, Crockett

argues that Mr. Reddy’s pre-trial statements support Crockett’s trial testimony, stating that

“Crockett, Korte, and Palmer were all having a conversation about going to the store at that

time.” (ECF No. 1–1, at 29.) However, Crockett neglects to mention that the pre-trial interview

notes reflect that Mr. Reddy also stated that “Jacob asked him if he needed anything from the

store, that Cameron and Jack were going. He did not see Jacob Palmer go with Cameron and

Jack.” (State Habeas Ex. 389.) Rather than support Crockett’s innocence claim, such a

statement tends to show Crockett’s guilt because Mr. Reddy reported only that Mr. Palmer had

indicated “Cameron and Jack were going” to the store, not Mr. Palmer. (See id.)

       Similarly, with respect to Ms. Barretto’s statements, Crockett concludes that because Ms.

Barretto heard Palmer say he was “going for a smoke,” “[o]bviously, this would have strongly

corroborated Crockett’s testimony that they all left the party to smoke a blunt together.” (ECF

No. 1–1, at 29 (citing State Habeas Ex. 385).) However, such a conclusion is not obvious

because Ms. Barretto indicated only that “Palmer told Kevin that he was going out for a smoke.”

(State Habeas Ex. 385.) There is no indication as to whether Mr. Palmer intended to smoke a

cigarette or marijuana, and there is no indication that Mr. Palmer intended to smoke with any

other individuals. (See id.) As such, Crockett’s arguments regarding the potential testimony of

Mr. Reddy and Ms. Barretto does not significantly bolster his actual innocence claim.



                                                51
               4.      “Palmer’s Reckless Driving Habits and History of Escaping Trouble
                       by Hiding Out in the Wolfsnare Woods”

       Crockett claims that “[a]t one point during the pretrial investigation, the defense stumbled

across evidence regarding Jacob Palmer’s driving habits on Wolfsnare Road.” (ECF No. 1–1, at

29.) Crockett claims that “[o]ne Mr. Griff, a retired Virginia Beach Sheriff’s Deputy,

remembered Jacob Palmer specifically because he had a penchant for speeding on Wolfsnare

Road.” (Id.) Crockett contends that State Habeas Exhibit 376 shows that “Mr. Griff actually

told Palmer ‘several times to slow down before he kills someone, and even talked to his mom

about it.’” (Id. (citing State Habeas Ex. 376).)

       State Habeas Exhibit 376 consists of three separate pages: (i) an e-mail from “IC” to

“AMS,” with the subject, “Crockett witness: William Von Stein,” (ii) an internet printout with

the title, “Jacob Palmer’s Photos – Profile Pictures” and a photo, and (iii) a page with four lines

of handwritten notes, stating inter alia, “Shown to Don – Neg.” (State Habeas Ex. 376, at 1–3

(omitting Mr. Von Stein’s work phone number and cell phone number from the subject line of

the e-mail).) The e-mail states, in sum:

               He is the manager at the Citgo Gas Station and does not know why he is
       subpoenaed. He was not working that night [and] knows nothing. He also said that
       Don Harrison moved back to New York and will not be in Court. Don was there
       that night but does not remember anything.
               Mr. Von Stein again told me about the Retired Sheriff, Mr. Griff, who said
       he remembers the boy and he was always speeding in the neighborhood
       (Wolfsnare). He told . . . the boy several times to slow down before he kills
       someone, and even talked to his[] mom about it. Mr. Griff used to do security at
       the VB Psychiatric Hospital.
               I thanked Mr. Von Stein for the call, told him I’d advise you of this, and
       that only you can decide whether we can excuse him or not.
       Please advise.




                                                   52
        Thanks.
        IC

(Id. at 1.)

        Crockett further claims that “[d]efense investigator Alan Donker also discovered

evidence showing that Palmer had used the dark hideaways on Wolfsnare Road to hide from

police before.” (ECF No. 1–1, at 29 (citing State Habeas Ex. 379).) As support for this

assertion, Crockett cites State Habeas Exhibit 379, which consists of three e-mails between

Crockett’s counsel and at least one defense investigator. (State Habeas Ex. 379, at 1.) Crockett

argues that State Habeas Exbibit 379 shows that:

        Palmer’s then-girlfriend[,] Kathleen Fisher[,] told Donker about a time when
        Palmer and a friend were both drunk at the 7–11 on the corner of Wolfsnare and
        First Colonial Road when the store manager got wind of their condition and called
        police. Palmer fled from 7–11 and ran down Wolfsnare Road to hide. Palmer
        called Fisher to pick him up, but he had run home before she could get to him.

(ECF No. 1–1, at 29.) Crockett also argues that “Palmer’s home, of course, was only a run

through the woods away from Wolfsnare Road.” (Id. (citing State Habeas Exhibit 433).) As

support for this assertion, Crockett cites State Habeas Exhibit 433, which he describes as

“Satellite Imagery Maps of Wolfsnare Road Area.” (“Master Exhibit List” for State Habeas

Exhibits.) Crockett contends:

                In much the same way that Mr. Crockett’s history of letting others drive his
        car objectively informs how he was inclined to act on the night of the accident, so
        too does Palmer’s history of driving irresponsibility and hiding out on Wolfsnare
        Road inform how he was likely to act on that same night.

(ECF No. 1–1, at 29–30.) However, Crockett’s argument regarding Mr. Palmer’s alleged habit

of driving recklessly and hiding in the woods off Wolfsnare Road suffers from many of the same

issues as Crockett’s argument regarding his “history of letting others driving his car.” Id.

Specifically, the statements to which Crockett refers are summaries of secondhand information,



                                                53
and there is no indication that any of the individuals made such statements while under oath, let

alone penalty of perjury. See, e.g., Price, 947 F.2d at 832; Hogge, 2011 WL 2161100, at *2–3 &

n.5. Additionally, Crockett fails to articulate, and the Court fails to discern, how Crockett can

determine from one individual’s statement how Mr. Palmer routinely drove on Wolfsnare Road

and whether Mr. Palmer routinely ran home from Wolfsnare Road.

               5.         Pamela Patrick’s Call to 911

       Crockett next argues that “[a]t trial, Wolfsnare Road resident Pamela Patrick testified that

she ‘wouldn’t deny’ having made a call to 911 in response to the accident in which she called

Mr. Crockett ‘the one in the backseat.’” (ECF No. 1–1, at 30.) Crockett contends that “[e]ven

so, she tried to distance herself from this characterization of her testimony,” and “[t]he

introduction of the audio from her 911 call would have favorably resolved all dispute regarding

where Mr. Crockett was first found in the vehicle, for she absolutely did describe him as defense

counsel suggested.” (Id. (citing State Habeas Exhibit 429, titled “CD – 911 Audio (Pamela

Patrick) (12/28/08)”).)

       Crockett argues that “[s]uch a contemporaneous illustration of Crockett’s positioning

would have been powerful evidence for the defense; one of the second trial jurors even swore in

her affidavit that the 911 call would have caused her to acquit.” (Id.) However, as Crockett

himself recognizes, the jury heard information about the 911 call because Ms. Patrick testified

that “she ‘wouldn’t deny’ having made a call to 911 in response to the accident in which she

called Mr. Crockett ‘the one in the backseat.’” (Id.) Furthermore, Crockett fails to articulate,

and the Court fails to discern, how Crockett is able to conclude from one juror’s statements that

the entire jury would have acquitted him.




                                                 54
                 6.   Affidavit of Jeremy Stafford

       Crockett claims that the affidavit of Jeremy Stafford shows that “[r]oughly a couple days

after the accident, one Shaka Valley, came through the drive-thru at Hardee’s where Stafford was

working and the two men started talking about the recent accident. Valley told Stafford at one

point that ‘Cameron and two others left the party to get some beer.’” (Id. (citing State Habeas

Exhibit 422).)

       Crockett cites State Habeas Exhibit 422 as support for this assertion. (Id. (citing State

Habeas Exhibit 422).) State Habeas Exhibit 422 consists of (i) one page of interview notes from

the defense investigator’s interview with Jeremy Stafford and (ii) one page that includes Jeremy

Stafford’s signature, a notary public’s signature and stamp, and the following typed statement:

“I, Jeremy Stafford, hereby attest that the attached interview was conducted by Mr. Donker,

Private Investigator on 4/22/2010. The statement is true and accurate. Shaka Valley did tell me

that Cameron and 2 others left the party together the night of the accident. 12/28/2008.” (State

Habeas Exhibit 422, at 1–2.)

       The defense investigator’s notes from his interview with Jeremy Stafford state, in sum:

               I started the interview by explaining I was there to talk to him about the
       night of the party on Dec. 28, 2008.
               Jeremy was not at the party but stated that he knew Cameron for about four
       years. He heard about the accident the next day over the phone by a friend Nick
       Wengler and by Shaka Valley. He did not hear of any injuries to Josh Reddy. He
       stated that he thought Cameron never wore his seat belt.
               Jeremy stated that a couple of days after the party Shaka Valley came
       through the drive [thru] at Hardee’s where he works and Shaka told him that
       Cameron and two others left the party to get some beer. He did not know or would
       not say who the other two were. He said Shaka would talk to me and that he and




                                                55
        Cameron had tried to call Shaka after this encounter but he hung up the phone after
        he answered and was silent.
               Jeremy stated that he would testify in court if he were needed.

(Id. at 1.)

        Crockett argues:

                What makes this evidence intriguing is when the exchange between Valley
        and Stafford took place. Specifically, it came at a time when Mr. Crockett had just
        been remanded to jail. There was not yet any chatter on the streets of third-person
        involvement. There was only what was on the news declaring Mr. Crockett the
        driver in a purportedly cut-and-dried case. This timing therefore strongly reinforces
        the value of what Jeremy Stafford heard.

(ECF No. 1–1, at 30.) However, although Mr. Stafford signed and notarized the defense

investigator’s notes, the notes are simply a summary of the investigator’s interview with Mr.

Stafford and there is no indication that the interview was conducted under the penalty of perjury.

See, e.g., Price, 947 F.2d at 832; Hogge, 2011 WL 2161100, at *2–3 & n.5. Additionally, Mr.

Stafford did not attend the party, and his statement was a secondhand recitation of what another

individual had reported to Mr. Stafford.

               7.      Jacob Palmer’s Statements

        Crockett next argues:

               Throughout the course of this case, Jacob Palmer has given quite a few
        statements to investigators and to others regarding his activities on the night of the
        accident. These statements have proven both highly inconsistent and highly
        incriminating. In fact, each time that Mr. Palmer has spoken to someone about his
        involvement in the accident, his story has changed in some material way or another.
        Moreover, certain components of his version of events are demonstrably false.

(ECF No. 1–1, at 30–31.) Crockett contends that “[a]ll of Palmer’s flip-flopping and false

exculpatory statements constitute probative evidence of his guilt as well as a consciousness of

guilt. They are thus a very important part of the actual innocence inquiry in this case.” (Id. at 31

(internal citation omitted).) Further, Crockett claims:



                                                 56
        The fact alone that [Palmer] changed some significant portion of his story every
        time he told it is enough to create a reasonable suspicion of guilt. But Palmer’s
        amphibian narrative doesn’t stand by itself; it stands juxtaposed with all the other
        evidence in this case that implicates him in the accident, accentuating just how
        damaging his inconsistencies are.

(Id. at 34 (citations omitted).) From these alleged inconsistencies, Crockett argues:

                What looms largest, Palmer’s blatant lies betray his guilty conscience.
        There can only be one reason why he would lie about where he was at the time of
        the accident: he lied because the truth is that he was behind the wheel of Crockett’s
        car. Likewise, there can only be one reason why he would lie about how he first
        heard news of the accident: he lied because the truth is that he found out the hard
        way when he slammed Crockett’s car into that tree on Wolfsnare Road, killing one
        and leaving another for dead.

(Id.)

        As to the inconsistencies in Mr. Palmer’s statements, Crockett first claims that Mr.

Palmer’s statements as to when he left the party on the night of the accident are inconsistent.

(ECF No. 1–1, at 30–31.) As support for this assertion, Crockett cites to State Habeas Exhibits

197 and 390. (Id. (citing State Habeas Ex. 197, 390).) State Habeas Exhibit 197 consists of e-

mails between the defense investigator and Crockett’s mother, identified in the e-mails as “Gail.”

(State Habeas Ex. 197.) The e-mails discuss possible questions to ask Mr. Palmer at a follow-up

interview. (Id.) State Habeas Exhibit 390 consists of an interview between Mr. Palmer and the

defense investigator, which is dated April 20, 2009, and notes from three other interviews of Mr.

Palmer. (State Habeas Ex. 390, at 1–4.) Of the three other interviews with Mr. Palmer, the notes

from two of the interviews are not dated and it is not clear by whom Mr. Palmer was

interviewed. (Id. at 3.) As to the third interview, the notes indicate that a “[p]hone interview

was conducted with Jacob Palmer by P. Munley” on January 17, 2012. (Id. at 4.)

        Crockett vastly overstates the inconsistencies in Mr. Palmer’s statements regarding when

he left the party. Specifically, in Mr. Palmer’s April 20, 2009 interview with the defense



                                                 57
investigator, there is no mention of when Mr. Palmer left the party. (Id. at 1–2.) Although the

interview notes contain no reference to when Mr. Palmer left the party, Crockett submits the e-

mails between his mother and the defense investigator, which show that in response to a question

from Crockett’s mother as to whether the defense investigator asked Mr. Palmer when he left the

party, the defense investigator stated: “Sorry, he did say he was at the party all night. Don[’]t

know why that wasn[’]t in the statement.” (State Habeas Ex. 197, at 2.) As to the notes from the

three other interviews, in the first interview, the notes indicate that “Jacob remained at the

apartment;” in the second interview, the notes indicate that he “slept over. He left around

8-8:30 am to go to his girlfriend’s house;” and in the third interview, the notes indicate that about

a month prior to the interview, a young woman had told Mr. Palmer that he had driven her and

another young woman home at around 6:00 a.m. or 7:00 a.m. and “Palmer said he had no

recollection of this until Annie told him about it – 1 month ago.” (State Habeas Ex. 390, at 3–4.)

Also in the third interview, the notes indicate that at “[a]bout 8:30 am – Palmer went to

girlfriend’s house.” (Id. at 4.)

       Crockett next claims that Mr. Palmer’s statements as to when he learned about the

accident are inconsistent. (ECF No. 1–1, at 32.) Crockett claims that at one interview, Mr.

Palmer stated that he received a text from Crockett’s brother about the accident, and in another

interview, Mr. Palmer stated that he received such a text from one of the party hosts.

(Id. (citations omitted).) Crockett also claims that Mr. Palmer was inconsistent as to whether he

saw anyone leave the party with Crockett and Mr. Korte. (Id.) Crockett cites to State Habeas

Exhibit 390 as support for this claim. (State Habeas Ex. 390, at 3–4.) As noted above, State

Habeas Exhibit 390 includes notes from four interviews with Mr. Palmer. The notes from one of

the interviews indicate that “[n]o one else left with Jack and Cameron,” and the notes from the



                                                 58
second interview indicate that “[h]e couldn’t see the front door, so he’s unsure if anyone else left

with them.” (Id.) Crockett also claims that Palmer made inconsistent statements to “his ex,

Kathleen Fisher, and another young woman by the name of Tonya Hess.” (ECF No. 1–1, at 31

(citing State Habeas Ex. 387; Federal Habeas Ex. 1).)

          Although Crockett argues that there is only one reason for Mr. Palmer’s alleged

inconsistent statements—that Mr. Palmer was the driver of the vehicle—as discussed above,

Crockett vastly overstates the inconsistencies in Mr. Palmer’s statements. The Court fails to

discern how minor inconsistencies in Mr. Palmer’s statements support Crockett’s conclusion that

Mr. Palmer was driving the vehicle.

                 8.     “Jacob Palmer’s Confession”

          Crockett next discusses evidence that he labels “Jacob Palmer’s Confession.” (Id. at 35.)

As support for this claim, he references the “Tori Miranda evidence” and the “testimony of

Elizabeth Wales.” (Id.) As discussed below, neither the “Tori Miranda evidence” nor the

“testimony of Elizabeth Wales” reliably establishes that Mr. Palmer confessed to being the

driver.

                        a.      “The Tori Miranda Evidence”

          Crockett first discusses the “Tori Miranda evidence,” explaining,

                 Prior to the second trial, defense counsel received a tip that Jacob Palmer
          had confessed his guilt in this matter to his girlfriend at the time, Nicole
          Vaughan. . . . This evidence presented itself in the form of a young woman named
          Tori Miranda, who did not know Cameron Crockett or Jack Korte, but did know
          Palmer and was best friends with Nicole Vaughan back in the summer of 2011
          when all of this was unfolding.

(Id.) Crockett claims that “Palmer told Vaughan ‘that he was involved and that he was driving

the car,’ and Vaughan then confided in her best friend Miranda by sharing this revelation.”

(Id. (citations omitted).) Crockett states that “Tori Miranda signed an affidavit on December 24,


                                                 59
2015 reiterating her willingness to testify to the information she had previously given to Al

Donker [the defense investigator].” (Id. (citing State Habeas Ex. 409).) In Ms. Miranda’s

affidavit, which Crockett submits as State Habeas Exhibit 409, Ms. Miranda states:

                Sometime in 2011, towards the end of the school year just before the
        summer break, my friend Nicole Vaughan told me about some remarks her then-
        boyfriend Jacob Palmer had recently made to her. According to Nicole, Jacob told
        her that he was involved in this case and that he was driving the car. At the time
        Nicole told me this, she and I were best friends.

(State Habeas Ex. 409, at 1.)10

                        b.      “The Testimony of Elizabeth Wales”

        Crockett next discusses Elizabeth Wales’s testimony at the December 17, 2012 hearing

on Crockett’s motion for a new trial. (ECF No. 1–1, at 35.) Crockett describes Ms. Wales’s

testimony as follows:

               In June of 2012, when Mr. Crockett was still in Guatemala, a young woman
        named Elizabeth Wales reached out to Alexia Decker, Mr. Crockett’s ex-girlfriend,
        and informed her of some disturbing statements made by Jacob Palmer that she had
        heard the year before. At the time, Decker was serving as the administrator for a
        “Wrongly Convicted Cameron Crockett” social media site. Wales, who like Tori
        Miranda did not know Crockett or Korte, came across this site and realized that
        what she had previously heard Palmer talking about was in fact related to this case.

(Id. (internal citations omitted).)

        In Ms. Wales’s testimony at the December 17, 2012 hearing on Crockett’s motion for a

new trial, she testified that while she was a student at Cox High School, she had a photography

class with Jacob Palmer. (Dec. 17, 2012 Tr. 70–71.) Ms. Wales testified that during the

photography class, students were permitted to leave the classroom and take pictures in the halls.

        10
          Crockett also submits an audio recording with his instant § 2254 Petition, which he
describes as “Miranda audio.” (ECF No. 1–1, at 35; Disc Two.) The Court notes that the audio
recording contains much background noise, and appears to include a conversation between Ms.
Miranda, Crockett’s mother, and the defense investigator. (See Disc Two.) The information
contained in the “Miranda audio” is consistent with Ms. Miranda’s written affidavit.


                                                60
(Dec. 17, 2012 Tr. 73.) Ms. Wales stated that during one of the times that she was in the

hallway, she saw that “Jacob was talking to a female. At the time [Ms. Wales] had no idea who

she was.” (Dec. 17, 2012 Tr. 75.) Ms. Wales later learned it was Jacob Palmer’s girlfriend,

Nicole Vaughan. (Dec. 17, 2012 Tr. 75–76.) Ms. Wales testified:

       He was talking to her about this and I heard him say -- I guess it was close to a case
       that they had just had. And he was like, I just got free. And he was like, I thought
       I killed them both. And then he went on talking about how he had -- was just going
       to go about his life and live like he had done nothing.

(Dec. 17, 2012 Tr. 76.) Ms. Wales stated that “[h]e mentioned Jack’s name but he did not say a

last name and he did not mention Cameron.” (Dec. 17, 2012 Tr. 76.)

       When Crockett’s counsel asked Ms. Wales the date of the conversation that she had

overheard, she had stated that it was either 2010 or 2011. (Dec. 17, 2012 Tr. 73.) When asked

again as to the date of the conversation, Ms. Wales stated that it was in 2010. (Dec. 17, 2012

Tr. 74.) When asked a third time, Ms. Wales also stated that it was in 2010. (Dec. 17, 2012

Tr. 75.) Subsequently, after the describing the conversation, Ms. Wales was asked a fourth time

about the date of the conversation and about how confident she was regarding the year of the

conversation. (Dec. 17, 2012 Tr. 76–77.) The following exchange then occurred:

       A       I believe the 2010 to 2011 school year because --
       Q       Okay. So May of what year?
       A       2011.
       Q       Okay. So when you were saying 2010 what did you mean?
       A       That was the beginning of my first year of photography which was not when
               it was. Because I was dating somebody then and I was not dating somebody
               during this case. That’s the only reason I remembered.
       Q       Okay. So you heard this the latter part of May of what year?
       A       2011.
       Q       Are you confident about that?
       A       Yes.




                                                61
       Q       Without any question?
       A       Yes. Yes.

(Dec. 17, 2012 Tr. 77.)

                        c.     Summary of the Evidence Regarding “Jacob Palmer’s
                               Confession”

       As an initial matter, Ms. Wales presented her testimony to the Circuit Court during the

December 17, 2012 hearing on Crockett’s motion for a new trial, which the Circuit Court denied.

Given that the Circuit Court evaluated Ms. Wales’s testimony and “resolved issues like witness

credibility, which are ‘factual determinations,’” for this Court “to overturn [the] state court’s

credibility judgments, the state court’s error must be stark and clear.” Sharpe, 593 F.3d at 378

(citations omitted); see id. at 380 (citations omitted) (explaining that when considering the

petitioner’s claim for a new trial based on “new evidence of actual innocence,” “[t]he only

appreciable respect in which the state court’s legal analysis differed from Schlup was that the

court itself evaluated the evidence, rather than attempting to predict the reaction of hypothetical

jurors to that evidence”). Crockett fails to articulate, and the Court fails to discern, any such

error with respect to Ms. Wales’s testimony and the Circuit Court’s credibility determinations

about that testimony.

       Further, Crockett overstates the conclusiveness of Ms. Miranda’s and Ms. Wales’s

statements and testimony. For example, in his Memorandum in Support of his § 2254 Petition,

Crockett neglects to mention Ms. Wales’s initial uncertainty as to the date of the conversation

she overheard. Instead, Crockett claims “Wales explained that she witnessed the conversation

between Palmer and Vaughan in late May 2011,” and Ms. Wales was “confident in this

timeframe.” (ECF No. 1–1, at 36.) Crockett further claims that Ms. Wales’s testimony “strongly

suggests that Palmer made these statements after the May 26, 2011 guilty verdict in Crockett’s



                                                 62
trial,” but before the “mistrial at sentencing.” (Id.) Based on Crockett’s conclusion regarding

the date of the conversation, he argues:

        Considering the temporal alignment between when Wales overheard Palmer’s
        remarks and when Crockett’s trial underwent such an extraordinary turn of events,
        there is no better explanation for what Palmer said and the way he said it. In light
        of these unique circumstances, Wales’s testimony can be nothing other than the
        truth.

(Id.) Additionally, Crockett claims:

                What is more important, though, is how the accounts of Miranda and Wales
        mutually reinforce one another from a temporal standpoint when set side by side.
        That is, while the defense discovered Miranda and Wales at different times, there
        is ample reason to believe that what Vaughan told Miranda was borne of the same
        incident that Wales witnessed between Vaughan and Palmer.

(Id. at 37.)

        However, despite Crockett’s argument that the overheard conversation must have

occurred in May 2011, Crockett mischaracterizes Ms. Wales’s testimony at the December 17,

2012 hearing. As discussed above, Ms. Wales testified that she was not sure of the exact date,

and it was only after she was asked a fourth time as to her confidence regarding the year, that

Ms. Wales testified that the conversation occurred in 2011. (See, e.g., Dec. 17, 2012 Tr. 76–77.)

Therefore, although Crockett argues that “the accounts of Miranda and Wales mutually reinforce

one another from a temporal standpoint,” and he concludes that this means their statements must

be true, such a conclusion is not a certainty. (ECF No. 1–1, at 37.) Specifically, even if Ms.

Miranda and Ms. Wales learned of, or overheard, a conversation in which Mr. Palmer discussed

“a case” and driving a car, due to the vagueness of their testimony (neither identifies the specific

“case” involved, the date of the “case,” or all of the people involved in the “case”), their

testimony does not establish that Mr. Palmer did in fact confess to being the driver. As such,




                                                 63
Crockett’s arguments regarding their testimony does not significantly bolster his actual

innocence claim.

                9.      “Witness Statements Disclosed Prior to the 2012 Motion for a New
                        Trial”

        Crockett contends that “[i]n December 2012, some nine months after Crockett was

convicted, the Commonwealth disclosed two witness statements to the defense for the first time.

These statements could have been used at trial to buttress the defense’s theory of the case and

impeach the Commonwealth’s sole purported eyewitness.” (Id. at 38.) Crockett then

summarizes the statements of Pamela Patrick and Antoine Smith, and although not specifically

articulated by Crockett, it appears that these are the two witnesses to which he refers.

                        a.      Statement of Pamela Patrick

        Crocket contends that “[p]olice interviewed Pamela Patrick on the night of the accident,”

and “[i]n this interview, Patrick described her initial efforts to find the crash site in greater detail

than she did in her trial testimony.” (Id.). Crockett claims that “[m]ost importantly, she clarified

what she said to Antoine Smith when she stopped to talk to her before she located the wreck.

Patrick asked Smith, ‘You weren’t in that car, were you?’” (Id. (citing State Habeas Ex. 251).)

        Crockett cites State Habeas Exhibit 251 as support for this assertion regarding Pamela

Patrick’s statements. (Id. (citing State Habeas Ex. 251).) State Habeas Exhibit 251 consists of

Pamela Patrick’s responses on a “Crash Witness Information & Statement” form dated

December 28, 2008, and a transcript of “a taped interview between MPO Dean Godwin and

Pamela Patrick.” (State Habeas Exhibit 251, at 1–3.) In Pamela Patrick’s responses to the

questions on the “Crash Witness Information & Statement” form, she estimated that the vehicle

was driving “[a]pprox[imately] 60 mph” before the crash, and that she “saw car at high rate of

speed skid and slide sideways.” (Id. at 1.)


                                                   64
       In her interview with MPO Dean Godwin, Pamela Patrick stated, inter alia:

               Yes, I was sitting in the, my living room ah right by the front door. And I
       heard a car coming at a really high rate of speed. So I got up to look out and when
       I did the car was turned sideways I believe the front of the car was pointed towards
       me and he was sliding real fast. And I turned around to tell the kids to call 911 I
       knew he was gonna hit something. When I turned around and I heard him hit, but
       I didn’t know what he hit. And when I looked out I was looking to see if he had hit
       some cars on the street and then I saw him you know up against the tree.

(Id. at 2.) The officer asked Pamela Patrick what she did then, and she stated: “Ah, ran over to

the car and told the kids to call 911.” (Id.) When asked if she saw anyone else, Pamela Patrick

responded: “Ah, we were looking to see if anybody else was in there because the people at 911

were asking how many people and we did not see the passenger. It was, it was kinda dark. And

you could, I never saw the passenger.” (Id.) When asked how much time had passed between

the crash and when the first officer arrived, Pamela Patrick stated that “it was probably 2

minutes, maybe 3.” (Id. at 3.) When asked if she saw “anybody else walking around the vehicle

coming from the vehicle or anything else,” she stated:

               No, I saw the other lady the other witness she ah when I came out she was
       hysterical and I didn’t really know what was going on. And I said are you okay? I
       said you weren’t in the car were you? And she said no she was walking down the
       street heard them coming got up on the sidewalk and then she told me she had seen
       them also slide. But she was really shaken up and I couldn’t figure out what was
       going on.

(Id.) Crockett argues:

               Patrick was the first person to respond to the scene of the crash. The time
       it took her to reach the car was a crucial factor in determining whether the true
       driver could have fled the scene before anyone got there. It was also a factor that
       was contested at trial for that very reason. While Patrick said in her preliminary
       hearing testimony that it took her ‘about a minute’ to get to the vehicle, at trial she
       disputed that it took that long. Patrick’s belief that someone could have exited the
       vehicle in the time that it took her to get outside as shown by her question to Smith,
       would have erased all controversy over whether the driver had sufficient time to get
       away. Indeed, nothing could have more resoundingly resolved this pivotal point in
       favor of the defense than the first responder’s belief in the heat of the moment that
       a random bystander might have been an occupant of the vehicle that had just


                                                 65
       crashed. This would have been telling evidence in the hands of the defense, and it
       cuts in favor of actual innocence today.

(ECF No. 1–1, at 39.) Crockett also argues that Ms. Patrick’s initial statement to the police

could have been used to impeach her testimony at trial. (Id. at 38.)

       As an initial matter, Crockett vastly overstates the inconsistencies in Ms. Patrick’s trial

testimony and her initial statement. Further, the information in Ms. Patrick’s initial statement,

such as Ms. Patrick stating that she “ran over to the car” (State Habeas Exhibit 251, at 2), and

that the police arrived “probably 2 minutes, maybe 3” after the accident (id. at 3), is hardly

consistent with Crockett’s tale that a third party had time to crawl through the window of the

crashed vehicle and flee the scene without any neighbors or police seeing the third party.

                       b.      Statement of Antoine Smith

       Crockett states that “Antoine Smith was also interviewed by police on the night of the

accident.” (ECF No. 1–1, at 39.) Crockett claims that “[h]er statement reveals significant

inconsistencies with her trial testimony,” and “[t]hese inconsistencies bear on her observations of

the events surrounding the accident” and “diminish her credibility as well as the reliability of

what she claimed to have seen that night.” (Id.)

       Specifically, Crockett contends that “[i]n Ms. Smith’s pretrial statement, she told police

that she saw the car slide into the tree.” (Id. (citing State Habeas Ex. 252).) Crockett claims that

“[t]his is a sharp break from her trial testimony, where she swore she saw the car spin around

three times before it hit the tree.” (Id.) Crockett also claims that “Ms. Smith’s police statement

also differs from her trial testimony regarding how attentive of an eyewitness she was to the

accident.” (Id.) Crockett contends that “[i]n her police statement, Smith characterized the car as

having taken her by surprise just before it came speeding towards her.” (Id. (citing State Habeas

Ex. 252).) Crockett asserts: “She states she heard the car before she saw it and that she jumped


                                                 66
out of the street and onto the sidewalk right as the car shot by.” (Id.) Crockett argues that “[a]t

trial, however, Smith testified that the light at Wolfsnare and Great Neck Road was what initially

drew her attention to the car and that she visually tracked it from there all the way up to where it

collided with the tree.” (Id.)

        Crockett argues:

                These discrepancies would have provided the defense with the tools for
        what should have been a grilling cross-examination of Antoine Smith. They would
        have raised the question in the minds of the jury: If Smith is as sure about things
        that are both demonstrably false and highly inconsistent with her original statement
        as she is about not seeing anyone run from the scene, how much confidence can
        really be placed in her as the solitary eyewitness in this case, especially when the
        scene was so dark and she admitted to not keeping her eyes on the car after it
        crashed anyway?

(Id. at 40.) Crockett also argues:

                Smith’s testimony about the car spinning three times is truly bizarre when
        contrasted with what she told police originally and with what the evidence shows
        the car actually did, which was simply slide into the tree. It is so bizarre that it
        defies explanation, for something like that is not the kind of thing that grows fuzzy
        over time or that a person would “misremember.” Smith’s testimony about
        watching the car from a stoplight that was patently impossible for her to see was
        similarly farfetched and detached from her police statement, not to mention it
        conveyed the false impression that she ‘saw it all’ when she actually saw very little
        either before or after the accident. The bottom line here is that these wild
        discrepancies would have enshrouded the entirety of her testimony in a cloud of
        doubt.

(Id.)

        As support for his assertion regarding Antoine Smith’s statements, Crockett cites State

Habeas Exhibit 252, which consists of Antoine Smith’s responses on a “Crash Witness

Information & Statement” form dated December 29, 2008, and a transcript of “a taped interview

between MPO Dean Godwin and Antoine Smith.” (State Habeas Ex. 252, at 1–6.)

        In Antoine Smith’s responses to the questions on the “Crash Witness Information &

Statement” form, she estimated that before the crash, the vehicle was driving “60–70 mph very


                                                 67
fast.” (Id. at 1.) With respect to where she was located when the crash occurred, Antoine Smith

stated: “Walking in street until I heard car coming – looking at car.” (Id.) In her interview with

MPO Officer Goodwin, Antoine Smith stated, inter alia: “I was ah walking down Wolfsnare

Road and I stopped to look at ah Christmas display that was playing music and flashing reindeers

and all that.” (Id. at 2.) Antoine Smith further stated:

                 I was stopped there for ah few minutes. As I proceeded to walk I heard a
         car coming down Wolfsnare round the ben[d] at a high speed. So I got up on the
         sidewalk as I got up on the sidewalk the guy was proceeding down the street he hit
         on his brakes he turned sideways he hit the curb and came up on the grass and slid
         and hit a tree.

(Id.) When asked how much time had passed between when the accident and the arrival of the

first emergency vehicle, Antoine Smith stated that “[i]t was all of maybe, 3 minutes maybe.” (Id.

at 4.)

         With respect to Crockett’s arguments regarding Ms. Smith’s testimony and prior

statements, Crockett neglects to address that Ms. Smith’s credibility was already an issue at his

trial, and the defense presented evidence at trial from a survey of Wolfsnare Road, which appears

to have been conducted, in part, to disprove Ms. Smith’s claim that she could see an intersection

with a stoplight. Moreover, Crockett mischaracterizes Ms. Smith as the “solitary eyewitness.”

Specifically, even if Ms. Smith’s trial testimony was not considered, several other individuals, all

of whom lived on Wolfsnare Road, testified that they either heard or saw the crash, and looked

outside, or went outside, shortly after the crash. Therefore, contrary to Crockett’s assertion that

the prosecution’s case relied heavily on Ms. Smith’s testimony, and even disregarding Ms.

Smith’s testimony, overwhelming evidence existed of Crockett’s guilt. Therefore, Crockett’s

arguments regarding Ms. Smith’s testimony does not significantly bolster his actual innocence

claim.



                                                 68
                 10.   “Evidence Uncovered in 2014 Civil Litigation”

       Crockett next argues that “evidence uncovered in 2014 civil litigation” supports his actual

innocence claim. (ECF No. 1 –1, at 40.) Crockett explains:

               In 2014, the lead investigator in Mr. Crockett’s case sued his mother, Gail
       Crockett, for defamation after she filed a complaint against him with Internal
       Affairs alleging that he failed to follow policy and procedure during his
       investigation of the accident. While this civil action was pending, Ms. Crockett
       issued a subpoena duces tecum for the entire police investigative file and received
       several items of evidence that were previously unknown to the defense.

(Id.) Crockett claims that “[t]his evidence could have been used to impeach the damaging

testimony of the first officer to arrive on the scene of the crash,” and “[i]t also could have been

used to impugn the thoroughness and good faith of the police investigation.” (Id. at 40–41.)

Crockett then summarizes the “Responding Officers’ Memoranda” and “Statements From

[William] Daniels and Dickson Couple,” which the Court assumes forms the evidence

“uncovered in [the] 2014 Civil Litigation.” (Id. at 41.)

                       a.      Memoranda from the Responding Officers

       Crockett states: “The police file contained three memoranda authored by Officers

Buechner, Clark, and Bradley.” (Id. (citing State Habeas Exs. 246–48).) Crockett cites State

Habeas Exhibits 246, 247, and 248 as the memoranda in question. (Id. (citing State Habeas

Exs. 246–48).)

       State Habeas Exhibit 246 is Officer K. R. Buechner’s “Inter-Office Memorandum” to

MPO T. Kellogg, which is dated December 29, 2008. (State Habeas Ex. 246, at 1–2.) In the

Inter-Office Memorandum, Officer Buechner states:

               At approximately 2316 I was dispatched to an accident with occupants
       pinned inside in the 2100 block of Wolfsnare Rd. I was the first unit to arrive on
       scene, and parked my vehicle on the east side of the accident. I could see a white
       Honda had left the roadway, struck a tree and was wrapped around the tree on the
       passenger’s side. When I approached the scene, I could immediately smell alcohol


                                                 69
        coming from the vehicle. I could see one individual, later identified as Cameron
        Crockett, laying on top of several interior parts of the vehicle at an angle that placed
        his lower half where the driver’s compartment would be. His body was positioned
        so that his head and shoulders were in the back seat behind the passenger’s seat.
        Upon closer inspection, I could see another body underneath Mr. Crockett. The
        passenger had been forced underneath . . . Mr. Crockett, and his head was resting
        against the driver’s thigh and stomach. The passenger was unconscious; however
        he still appeared to be breathing. . . .
                 As I reached in, the driver started moving around. I told the driver to stop
        moving because he may have a head injury and that he was hurting his buddy. Mr.
        Crockett became more animated and started actively resisting any assistance. . . .
        Both I and Officer Clerk attempted to hold Mr. Crockett stationary to prevent
        further injury to himself, and especially to the passenger who was still unconscious.
        Mr. Crockett started to make statements such as, “get off me.” When we informed
        him he was in an accident and he may have a head injury he stated, “we’re cool,
        get off me.”
                 Mr. Crockett began actively fighting with us, and struck Officer Clark
        several times while he was attempting to hold C-spine and prevent further injury. I
        noticed that Mr. Crockett was kicking his legs around inside the vehicle while he
        was fighting, and I could see he was repeatedly kneeing the passenger in the head
        and sitting on his head. I was able to gain control of his left arm and pin it to the
        truck with my leg and it took both hands to restrain his other arm from striking
        Officer Clark. We held him in this position until rescue arrived, at which time we
        released Mr. Crockett who began pushing himself out of the vehicle. Several
        Officers, including myself, had to restrain him and hold him down against the back
        board and he was handcuffed to the back board to prevent him from getting up.

(Id.)

        State Habeas Exhibit 247 is Officer J. Clark’s “Inter-Office Memorandum” to MPO T.

Kellogg, which is dated December 29, 2008. (State Habeas Ex. 247, at 1–2.) In the Inter-Office

Memorandum, Officer Clark states:

                On 12/28/08 at 2316 hours I responded to assist on an accident with injuries
        in the 2100 block of Wolfsnare Rd. I was the second officer on scene at 2318 hours.
        Officer Kenneth Buechner had arrived on scene shortly before I had. Myself and
        Officer Buechner approached the vehicle from the rear. The vehicle, which was on
        the north side of Wolfsnare Rd., was wrapped around a tree and had extensive
        damage to it. I observed a strong odor of alcoholic beverage coming from inside
        the passenger compartment of the vehicle.
                I immediately observed Mr. Cameron Crockett laying across the driver side
        portion of the vehicle. The lower half of his body was on the driver’s seat and his
        upper abdomen was in the back seat of the vehicle. Mr. Crockett was unconscious
        when myself and Officer Buechner first observed him. Mr. Crockett’s body was


                                                  70
        on top of another body which was laying across the front passenger seat and the
        back right passenger seat of the vehicle.
                Myself and Officer Buechner climbed on top of the vehicle’s trunk and
        reached into the passenger compartment of the vehicle to render aid to Mr. Crockett
        and to the other passenger through the smashed out rear window. As I began to
        perform C-Spine on Mr. Crockett, he became combative with myself and Officer
        Buechner. . . .
                ....
                With the assistance of several other officers and rescue personnel, we were
        able to restrain Mr. Crockett and place him safely on a back board. Mr. Crockett
        was secured and immediately transported to Sentara Virginia Beach General
        Hospital. Myself, Officer Bradley, and Officer Buechner responded there as well
        to be treated for blood exposure. Myself and Officers Bradley and Buechner also
        stood by with Mr. Crockett until MPO W. Wallace arrived on scene.

(Id.)

        State Habeas Exhibit 248 is Officer P.D. Bradley’s “Inter-Office Memorandum” to MPO

T. Kellogg, which is dated December 29, 2008. (State Habeas Ex. 248, at 1–2.) In the Inter-

Office Memorandum, Officer Bradley states:

                On 12/28/08 at 2316, a crash . . . was reported in the 2100 blk of Wolfsnare
        Rd. It was listed as being a single vehicle crash with injuries and a pin situation. I
        use[d] a BE command on my KDT to place myself enroute to the crash. I was the
        Third Officer on the scene of the crash. I observed a white Honda Accord that had
        crashed into a tree. The car st[r]uck the tree on the passenger side of the vehicle.
        As I got on the scene, I saw Officers K. Buechner and J. Clark on the trunk of the
        car. They were trying to render aid to subjects in the car. Cameron Crockett was
        in the driver area of the vehicle and had been pushed back where he was in the
        upper part of his body was in the rear seat area of the vehicle. Mr. Crockett was
        actively struggling with the other officers as the[y] attempted to perform C-spin[e]
        on him. I went to the driver window (the glass was smashed out) to reach in and
        hold Mr. Crockett’s legs still. As I got close to the vehicle I could smell a strong
        odor of alcoholic beverage in the car.
                At this time I noticed that there was a passenger in the vehicle. The
        passenger was still in the front seat of the vehicle so that his head was at the waist
        area of Mr. Crockett. I then attempted to perform C-spin[e] on the passenger of the
        vehicle. The passenger was unconscious but had involuntary responses of his
        mouth moving. As Mr. Crockett struggled, he would lift his body up and down and
        cause the passenger’s head to move several times in all directions. Mr. Crockett
        would also hit the passenger’s head with his legs when he was being removed from
        the car by medical staff. Shortly after medical staff arrived on scene is when the
        passenger involuntary mouth movements stopped.



                                                 71
                  Medical staff informed me that the passenger was deceased and I diverted
          my attention to Mr. Crockett. Mr. Crockett was still being active in resisting
          assistance. I took hold of his left hand as medical staff had him strapped to a back
          board. He pulled his hand in to his body to try and free my grip. When he was
          placed on the gurney, I put his hand in a hand cuff and attached it to the gurney.
          He was then placed into an ambulance and transported to Virginia Beach General
          Hospital.

(Id.)

          Crockett argues that as “[r]elevant here, [the memoranda] discuss the officers’

observations of Mr. Crockett’s position in the vehicle.” (ECF No. 1–1, at 41.) Crockett also

argues:

                  These descriptions are exculpatory because not one of them says that
          Crockett’s feet were under the steering wheel when the officers arrived. This is in
          obvious tension with Officer Buechner’s testimony to the contrary, which the
          prosecution leaned on heavily in summation. 3/1/12 Tr. at 838, 894. Had the
          defense been able to impeach Buechner with his prior inconsistent statement, the
          sting from his testimony would have been mollified and the prosecution wouldn’t
          have been able to capitalize on it in closing argument.

(Id.) Further, Crockett argues that the memoranda “are important to actual innocence because

they show that Buechner’s most harmful testimony is unreliable and probably the result of

coaching given that it evolved all too conveniently over time in favor of the prosecution.” (Id.

(citation omitted).)

          At trial, Officer Buechner testified that Crockett’s position in the vehicle was as follows:

“He was on what remained of the driver’s side of the vehicle in the front seat[,]” “[h]is feet were

under the steering wheel[,] [and] [h]is waist was where the center console would be.” (Feb. 28,

2012 Tr. 389.) Officer Buechner also stated that “[t]he seat had broken. He wasn’t in what

would be considered a seated position in the seat, but he was still in the area[.]” (Feb. 28, 2012

Tr. 389–90.) Further, Officer Buechner stated that Mr. Crockett’s head was in the rear part of

the vehicle. (Feb. 28, 2012 Tr. 401.) Crockett is correct that three above-listed memoranda do



                                                   72
not indicate whether Crockett’s feet were under the steering wheel. However, this information

further supports Crockett’s guilt because the detailed descriptions of the bodies in the front of the

vehicle are inconsistent with Crockett’s tale that a third party was also in the driver’s

compartment at the time of the crash.

                        b.      Statements of William Daniels11 and “the Dickson Couple”

       Crockett contends that “[t]he police file also contained documents from [William]

Daniels, Kolden Dickson, and Holly Dickson. (ECF No. 1–1, at 41 (citing State Habeas

Exs. 263–65.) Crockett claims that “[e]ach witness explained in their statements that they did

not see a seatbelt on Mr. Crockett. They also added that they could not imagine how he could

have been wearing one given his position in the vehicle.” (Id.) Crockett argues that “[t]he

statements are significant because they clash with the lead investigator Kellogg’s preliminary

conclusion, made approximately three months prior, that Mr. Crockett was the belted driver in

this accident.” (Id.)

       In support of Crockett’s arguments, he cites State Habeas Exhibits 263, 264, and 265.

(Id. (citing State Habeas Exs. 263–65).) State Habeas Exhibit 263 consists of Mr. Daniels’s

responses on a “Crash Witness Information & Statement” form dated March 11, 2009, and a

transcript of a taped interview between MPO Thomas Kellogg and William Daniels, Jr. (State

Habeas Ex. 263, at 1–9.) In his interview with MPO Kellogg, Mr. Daniels stated, inter alia, that

the crash occurred in his front yard, and the “long screech” drew his attention to the possibility of

a crash. (Id. at 4.) When asked what he did after he heard the crash, Mr. Daniels stated:

                Ah, I opened the door and we saw ah what appeared to be a Honda Accord,
       a white Honda Accord ah, wrapped around one of the trees in their front yard. And
       ah, the um passenger side was you couldn’t see the passenger side it almost looked
       like it was cut in half. Um, we did see what appeared to be the driver um, because

       11
            At trial, Mr. Daniels identified himself as William Daniels. (See Feb. 28, 2012 Tr. 340.)

                                                  73
       he was stretched out across the ah driver’s seat and ah across the back of the ah
       back seat. Ah and there was no window [w]here the window shattered.

(Id. at 5.) When asked if he could tell whether the driver was wearing a seatbelt, Mr. Daniels

stated: “I don’t think he was wearing a seat belt. If he was wearing his seat belt he would have

been in the driver’s seat not lying over the top of it.” (Id.) When asked whether “[t]he seat that

this individual was in ah, would have been the driver’s seat his lower extremities,” he replied,

“Yes sir.” (Id.) When asked how much time had passed between when he heard the crash and

when he was out in the yard, Mr. Daniels estimated that it was approximately “30 seconds.” (Id.

at 7.) When asked if he saw anyone get out of the car, Mr. Daniels responded, “No sir.” (Id.)

When asked if he had observed anything, such as “a path of blood or someone passed out on the

sidewalk or in the road,” that would have made him believe there had been any other persons in

the vehicle, Mr. Daniels responded, “No sir.” (Id. at 8.)

       State Habeas Exhibit 264 consists of Holly Dickson’s responses on a “Crash Witness

Information & Statement” form dated March 11, 2009, and a transcript of a taped interview

between MPO Thomas Kellogg and Ms. Dickson. (State Habeas Ex. 264, at 1–7.) When filling

out the “Crash Witness Information & Statement” form, Ms. Dickson described the facts as

follows:

               I was awoken from sleep to a screeching sound – I then heard a crash. I
       immediately got up and saw my husband in the living room on the phone with 911.
       I walked outside and saw a car wrapped around a tree in my yard. I went to the
       driver’s window [and] looked in. The driver was laying from the front seat to the
       back. His legs were across the front seat and his arm was draped across the back
       dashboard. I heard him making a sound like he was snoring and he appeared to be
       passed out. I asked a neighbor who had already been there if there was a passenger
       – he pointed out the passenger’s chest – it was beside the driver but I couldn’t see
       the rest of him. I could only see the t-shirt of the boy. I also walked around the
       entire car.




                                                74
(Id. at 2.) In the interview with MPO Kellogg, when asked how much time had passed when she

had walked outside after hearing the crash, Ms. Dickson stated: “I would say no more than a

minute.” (Id. at 5.) When asked if she saw anyone exit the car or running from the scene, Ms.

Dickson responded, “No.” (Id.) When asked if “the gentleman laying in the front seat and

across the back,” whom she observed when she was on the driver’s side of the vehicle, had a

seatbelt on, Ms. Dickson stated: “I didn’t look at the seat belt. Um, if he had it on it probably

would have broken because he was up above the seat. Because the other boy was I guess pushed

under him it appeared.” (Id.) When asked to describe the position of “the person in the front

laying across the back” in “as much detail as possible,” Ms. Dickson stated: “Okay, ah when I’m

looking in the window his foot was right where the steering wheel would be and the corner of the

window.” (Id. at 6–7.)

        State Habeas Exhibit 265 consists of Kolden Dickson’s responses on a “Crash Witness

Information & Statement” form dated March 11, 2009, and a transcript of a taped interview

between MPO Thomas Kellogg and Mr. Dickson. (State Habeas Ex. 265, at 1–10.) In the

interview with MPO Kellogg, when asked what drew his attention to the crash, Mr. Dickson

stated, inter alia:

                There was a loud screech of tires very loud. Loudest I’ve ever heard in a
        car accident. Um, it was several seconds long it was so long in fact I was looking
        at my roommate and we’re looking at each other like what haven’t we heard a crash
        yet. Literally had time to comment between the sound of the tires and the
        impact. . . . So I told my roommate you know get up you look out the door so he
        opened the door as he opened the door I looked out we saw ah a small foreign like
        a Nissan small type of car like that just wrapped around the tree. And I said tell me
        what you see I went to call 911. He said he didn’t see anybody moving he didn’t
        see any people. Um, at that point I said, I was still talking to 911 I said well go out
        there and see what’s going on. . . .

(Id. at 5.) Mr. Dickson also stated: “[F]rom the point of the impact to looking out the front door

I would say less than 20 seconds [passed]. I would actually say less than 10 or 15 seconds.”


                                                  75
(Id.) When asked if he saw anyone get out of the car when he initially looked outside, Mr.

Dickson responded: “No sir not at all. There wasn’t any movement.” (Id. at 6.) When asked if

he saw anyone running from the scene, Mr. Dickson responded: “Not at all.” (Id.) When asked

to describe the position of the individual that he had observed on the driver’s side of the vehicle,

Mr. Dickson stated, inter alia:

        Looked like the seat was over flexed and you know stretched so far it was lying
        flat. And it was broken and ah from what I remember his [blank space] would have
        been where the head rest was and his legs would have draped from the head rest
        towards the steering wheel. That much of his leg his lower part would have been
        over the driver seat as it was laying flat from his butt down to his seat. Slightly at
        a diagonal and the upper body would have been laid over the head rest toward the
        back seat laid into the back seat. And his arms draped probably about beside him.

(Id. at 8.) When asked whether this individual was wearing a seat belt, Mr. Dickson stated: “I

don’t remember seeing the seat belt . . . .” (Id. at 9.) When asked to describe the damage to the

car, Mr. Dickson described it as “[w]rapped around the tree” and “in the shape of a horseshoe.”

(Id.)

        Crockett argues that “[h]ad the defense been privy to these [witnesses’] statements, it

could have attacked the police investigation for taking so long to stumble across this exculpatory

contrast in the evidence.” (ECF No. 1–1, at 41.) Crockett claims that “[William] Daniels and

the Dickson couple were available to police all along but were not interviewed until months after

the crash.” (Id.) Crockett argues that “[t]he police investigation would have appeared

presumptuous and inadequate for not having discovered exculpatory evidence before Mr.

Crockett was charged so swiftly with aggravated involuntary manslaughter.” (Id. at 41–42.)

Crockett claims:

               Disparaging the investigation in these ways would have exemplified for the
        jury how the police’s tunnel-vision approach would have allowed for the wrong
        man to be . . . charged in this matter. It also would have sapped the overall



                                                 76
        credibility of the Commonwealth’s case, built as it was upon a hastily constructed
        and shaky foundation.

(Id. at 42.)

        However, Crockett vastly overstates the exculpatory nature of the initial statements of

Mr. Daniels, Ms. Dickson, and Mr. Dickson. Based on the Court’s review of the trial testimony

of Mr. Daniels, Ms. Dickson, and Mr. Dickson, which is summarized above, it appears that their

trial testimony was largely consistent with their initial statements. Further, at trial, the parties

extensively examined the position of Crockett’s body in the vehicle and whether he was wearing

a seatbelt. Moreover, Mr. Daniels, Ms. Dickson, and Mr. Dickson gave initial statements

regarding the position of the bodies in the front area of the vehicle that are not consistent with

Crockett’s tale that a third party also fit in the driver’s compartment at the time of the crash. The

initial statements further show how quickly the witnesses arrived at the vehicle, which cuts

against Crockett’s take that a third party had time to flee the scene without any neighbors or

police seeing the third party.

                11.     “The Deliberate Suppression of the Antoine Smith and Kenneth
                        Buechner Statements”

        Crockett claims that “the Commonwealth deliberately suppressed the Antoine Smith and

Kenneth Buechner statements” (ECF No. 1–1, at 42), and “[t]his misbehavior therefore shines an

informative light on the actual innocence inquiry, for it reveals that the prosecution knew just

how close the case was and how much of an impact the suppressed evidence would likely have

made on the outcome of the trial” (id. at 43).

        As support for his claim, Crockett cites State Habeas Exhibits 291, 292, and 398. (Id. at

42 (citing State Habeas Exs. 291, 292, 398).) State Habeas Exhibit 291 is a “Supplemental

Request for Exculpatory Evidence” submitted by Crockett’s counsel in his state criminal



                                                  77
proceedings, requesting, inter alia, “[a]ny and all evidence, statements, summaries of statements,

or other information which indicates that Jacob Palmer or Antoine Smith have made inconsistent

statements at different times about any subject matter relevant to the instant prosecution” and

“[a]ny and all evidence or other information which in any way impeaches the credibility of Jacob

Palmer or Antoine Smith as witnesses.” (State Habeas Ex. 291, at 1.) State Habeas Exhibit 292

contains the Commonwealth’s “Supplemental Response to Motion for Discovery,” in which the

Commonwealth indicated that it was “unaware of any new discovery production which has

developed since the previous trial” and was “not aware of any new exculpatory evidence which

has developed since the previous trial.” (State Habeas Exhibit 292, at 1).

       Crockett also cites State Habeas Exhibit 398, arguing that “when the prosecution

responded to the defense’s original motion for discovery back in 2009, it disclosed what was an

edited version of Officer Buechner’s memorandum,” which Crockett claims “was redacted to

specifically cut out the officer’s description of Mr. Crockett’s position in the vehicle.” (ECF

No. 1–1, at 42 (citing State Habeas Ex. 398).) State Habeas Exhibit 398 is a portion of Officer

Buechner’s “Inter-Office Memorandum” to MPO T. Kellogg dated December 29, 2008. (State

Habeas Ex. 398, at 1.)

       Although Crockett argues that the Commonwealth’s “misbehavior” shows “just how

close the case was” (ECF No. 1–1, at 43), the information in the initial statements from witnesses

and police officers, such as Antoine Smith and Kenneth Buechner, does not significantly bolster

Crockett’s claim of innocence. Specifically, as explained above in greater detail, rather than

supporting Crockett’s actual innocence claim, the information in these statements further

supports his guilt because the statements include detailed descriptions of the positions of the

bodies in the front of the vehicle and the short amount of time that passed between the accident



                                                78
and when neighbors and police arrived at the scene. This information is not consistent with

Crockett’s tale that a third party was also in the driver’s compartment at the time of the accident

and that the third party had time to flee from the vehicle without anyone seeing the third party.

               12.     “The Driver’s Side Airbag”

       Crockett claims that “[a]bout a month before the second trial, defense counsel and

defense investigator Donker went to view the driver’s side airbag in the [Virginia Beach Police

Department]’s property & evidence locker. Donker saw a stain on the bag that appeared to be

blood.” (Id. (citing State Habeas Ex. 417).) Crockett further claims that “[t]he Commonwealth

told the defense at this point that the airbag was ‘not productively testable,’” (id. (citing State

Habeas Exs. 161, 163, 166–67, 296, 394, 415, 425)), and “[i]n the face of multiple requests to

identify what forensic procedure was used to arrive at this conclusion, the Commonwealth has

never answered these inquiries” (id.). As support for his claim, Crockett cites State Habeas

Exhibits 161, 163, 166, 167, 296, 394, 415, and 425. (Id. (citing State Habeas Exs. 161, 163,

166–67, 296, 394, 415, 425).)

                       a.       State Habeas Exhibit 161

       State Habeas Exhibit 161 consists of several e-mails between Crockett and a paralegal at

Crockett’s counsel’s firm. (State Habeas Ex. 161, at 1–3.) The e-mails are from January 2012.

(Id.) As relevant here, Crockett sent a “Draft Motion To Compel,” which inter alia, requested

that the Commonwealth provide “[d]ocumentary evidence of some sort that some forensic




                                                  79
authority, . . . determined the driver’s airbag to be ‘untestable’, as was indicated to Defense

counsel on January 4th.” (Id. at 1.)

                       b.      State Habeas Exhibit 163

       State Habeas Exhibit 163 includes an e-mail from Crockett to a paralegal with his

counsel’s firm, which is dated February 5, 2012, stating, inter alia, “[p]lease find attached a draft

motion to compel firmly requesting 8 separate responses from the Commonwealth on pending

issues, with one additional motion to be made by the Defense challenging the admissibility of the

Commonwealth’s Supplemental Discovery Responses from January 11th, 2012.” (State Habeas

Ex. 163, at 1.) State Habeas Exhibit 163 also includes a document titled, “February 6th, 2012

Motion To Compel,” which appears to be the draft motion that is referenced in the February 5,

2012 e-mail. (Id. at 2–4.)

                       c.      State Habeas Exhibits 166 and 167

       Similarly, State Habeas Exhibits 166 and 167 are e-mails. (State Habeas Exs. 166–67.)

State Habeas Exhibit 166 consists of an e-mail from the defense investigator to Crockett and his

counsel dated February 15, 2012, and Crockett’s response to the e-mail dated February 16, 2012.

(State Habeas Ex. 166, at 1–2.) State Habeas Exhibit 167 is an e-mail from the

Commonwealth’s Attorney to Crockett’s counsel, dated February 17, 2012, stating in sum:

“Andrew: Attached please find a copy of the P&E voucher for the airbag. A formal response

pleading is forthcoming, but I wanted to get this to you as soon as possible. Enjoy the long

weekend.” (State Habeas Ex. 167, at 1.)

                       d.      State Habeas Exhibit 296

       State Habeas Exhibit 296 contains a motion filed in the Circuit Court on February 9,

2012, titled “Defendant’s Motion to Compel Supplemental Production of Discovery and



                                                 80
Potentially Exculpatory Evidence.” (State Habeas Ex. 296, at 1–2.) The motion requests, inter

alia, that the Commonwealth produce “[t]he identity of the person who determined that the

airbag was not productively testable for DNA or other forensic evidence (whom the

Commonwealth has previously promised to identify).” (Id. at 1.)

                        e.      State Habeas Exhibit 394

        State Habeas Exhibit 394 contains a letter from Crockett’s counsel to Crockett, dated

December 29, 2014. (State Habeas Ex. 394, at 1.) In the letter, counsel stated:

                Thank you for your letter of December 14, 2014, containing your questions
        regarding who in the prosecution determined that the airbag was “not productively
        testable,” and on what grounds such a determination was made.
                I do recall one of the prosecutors advising me that the airbag was “not
        productively testable” for the recovery of trace evidence (DNA, hairs, blood, etc.),
        and the reason given was that it had been exposed to the elements too long to be so
        tested.
                I do not recall any more specifics regarding your inquires, but I do not
        believe that any more specifics were given to me.

(Id.)

                        f.      State Habeas Exhibit 415

        State Habeas Exhibit 415 contains the notarized affidavit of Robert F. Bagnell, dated

November 5, 2015, and an addendum to the affidavit. (State Habeas Ex. 415, at 1–19.) The

affidavit states: “All of the statements in this affidavit are honest and true to the fullest extent of

my knowledge.” (Id. at 18.) The notarized addendum, dated February 2, 2016, contains the

following notary’s oath: “This day personally appeared before me, the undersigned Notary

Public in and for the State of Virginia, Robert F. Bagnell, who after first being duly sworn,

deposed and said that the facts contained in the foregoing instrument are true and correct.”

(Id. at 20.)




                                                  81
          In his affidavit, Mr. Bagnell describes his involvement in Crockett’s case as follows:

                  Between March and April of 2009, Mr. Alan Donker first asked me if I
          could possibly assist him with a suspicious case out of Virginia Beach. Mr. Donker
          and I used to serve together on the Portsmouth Police Force, and he had been hired
          as a private investigator for what I later learned was the Cameron Crockett case. I
          told Mr. Donker I would be happy to help him . . . . I did not officially become
          involved in the Crockett matter until November of 2010, when I went to view the
          accident vehicle in the Virginia Beach impound lot with Mr. Crockett, Ms.
          Crockett, and Mr. Crockett’s attorney, Mr. Andrew Sacks.

(Id. at 2–3.) As relevant to Crockett’s claims regarding the driver’s side airbag, Mr. Bagwell

states:

                  First I must reiterate the importance of the air bag from an evidence stand
          point; the air bag is a factory sealed system, the deployment of which includes an
          extremely high temperature high enough to destroy any possible trace DNA
          belonging to an installer. The surface of the air bag is rough and highly textured
          which is especially conducive to the recovery of Biological Material (sufficient to
          develop a DNA profile) from an air bag deployment.
                  In 2008 (and remaining in 2015) there is no technique to simply observe an
          air bag and determine there is no biological matter present from which a DNA
          profile could be developed; that is not to imply that there are some biological
          samples that are in fact visible to the unaided eye. It is impossible to simply view
          an[] air bag, or for that matter any artifact and positively determine the[re] is no
          biological matter present of which a DNA profile could be developed.
                  There are procedures that can be considered as “presumptive” that are
          utilized in the “field.” One such test is to determine if blood (only blood) evidence
          is present is the utilization of “Luminol”, which was the only field test reagent
          approved (2008) for use by the Virginia Department of Forensic Science
          Laboratory, and was in fact provided to law enforcement agencies by the
          aforementioned laboratory. . . .
                  The other “field” analysis is to view the artifact using a Forensic Laser, a
          Forensic Light Source (sometimes referred to as an Alternate Light Source) or in
          some instances utilizing a high range ultraviolet lamp. . . .
                  In the event that either of these tests/analysis were conducted which for any
          reason, could be responsible for the degrading of biological material so as to
          preclude a DNA profile from being developed would be considered as possibly
          exculpatory in nature.
                  That the Commonwealth indicate[s] that an unknown (to the defense)
          individual determined that there was no biological material suitable to the
          development of a DNA profile is unsatisfactory and requires further scrutiny to
          include issues pertinent to Discovery.
                  As has previously discussed the development of a DNA profile is
          considered unique characteristic evidence and that a profile of someone other than


                                                   82
        Mr. Crockett would be proof that Mr. Crockett was not the operator of the vehicle
        at the time of the collision and as such would not only be subject to Discovery but
        would be exculpatory to the extent as to disqualify Mr. Crockett as a suspect.

(Id. at 19.)

                       g.     State Habeas Exhibit 425

        State Habeas Exhibit 425 consists of eighty-one pages of documents, which Crockett

describes as the “Preservation of Airbag Under § 19.2–270.4:1 File.” (State Habeas Ex. 425;

Master Ex. List.) The documents include, inter alia, a Virginia Beach Police Department Case

Report that lists two items (described as a “multi color smoking devi[c]e containing Marijuana

residue” and a “driver air bag”), which are being held “for investigative purposes” as related to

the December 28, 2008 incident. The documents also include copies of various filings in the

Circuit Court regarding Crockett’s attempts in 2015 to ensure that the evidence in his case

remained preserved. (State Habeas Ex. 425, at 1–81.)

                       h.     Summary of Evidence Identified by Crockett as Related to the
                              Driver’s Side Airbag

        Crockett references several State Habeas Exhibits as support for his claim that evidence

related to the driver’s side airbag supports his actual innocence claim. However, upon review of

the State Habeas Exhibits that Crockett cites, the identified evidence consists largely of e-mails

between Crockett and his counsel (or counsel’s paralegal), or between Crockett’s counsel and the

Commonwealth’s Attorney. None of this evidence has any direct connection to Crockett’s actual

innocence claim.

        Instead, Crockett argues that this evidence shows that the Commonwealth acted

improperly with respect to the driver’s side airbag. Crockett submits the affidavit of Robert F.

Bagnell as support for this assertion. Crockett claims that “CSI expert Robert F. Bagnell’s

habeas affidavit instructs that it is impossible to determine whether a piece of evidence is


                                                 83
‘testable’ for purposes of possible DNA analysis based solely on a naked-eye inspection.” (ECF

No. 1–1, at 43 (citing State Habeas Exhibit 415, at 19).) Crockett further claims that “[a]s

Bagnell explains, the only way to determine if the evidence is ‘testable’ is to conduct one of

several presumptive ‘field tests,’ including for example the use of a forensic laser or a reagent

like Luminol.” (Id.) Crockett contends that “[w]ith this affidavit in hand, it is clear that the

Commonwealth is not telling the defense everything it did to the airbag.” (Id.) Crockett argues

that “[t]here are three possible scenarios here.” (Id.)

                 One, perhaps the Commonwealth really does believe it properly determined
        that the airbag was ‘not productively testable’ without using any presumptive
        testing. . . .
                 Two, the prosecution might have conducted presumptive testing on the
        airbag that returned no ‘testable’ material, but failed to disclose what this testing
        was. . . .
                 Three, the prosecution might have been able to conduct substantive testing
        on the airbag only to learn that the results weren’t a match to Mr. Crockett’s DNA
        profile, leading to their concealment.

(Id. at 43–44.) Further, Crockett argues:

                 In any event, this is what we do know for sure thanks to Mr. Bagnell: the
        airbag is the only DNA evidence in this case, and there is more to what became of
        it than the Commonwealth is letting on. Its refusal to divulge what testing it
        performed on evidence of such unparalleled importance is unacceptable. Whatever
        it is that the prosecution is hiding, it must be exculpatory somehow or another. For
        this reason, granting discovery on this issue would be sure to strengthen
        [Crockett’s] actual innocence claim as well as his Brady claim.

(Id. at 44.)

        However, although it is clear that Crockett disagreed with the Commonwealth’s

determination that the driver’s side airbag was not testable, Crockett’s argument that the

Commonwealth “is hiding” something that “must be exculpatory somehow or another,” is not

evidence of his innocence. (See id.) That is, although Crockett argues that the only reason the




                                                 84
Commonwealth did not test the airbag was because it was somehow exculpatory, such an

argument is not “new reliable evidence” of actual innocence. Schlup, 513 U.S. at 324.

               13.     Prosecutorial Misconduct

       Crockett contends that “[d]uring the prosecution’s closing arguments in the first trial, it

represented to the jury that it did not know who Mr. Crockett had accused of being the real driver

until Crockett revealed it that week in court.” (ECF No. 1–1, at 45.) Crockett claims that “[t]he

truth was that after Mr. Crockett retained counsel, he did relay the accusation that Jacob Palmer

was the driver to the authorities.” (Id. (citing State Habeas Ex. 1, at 17).)

       As support for this assertion, Crockett cites his own affidavit, in which he states:

       Around the time of March 2009, my then-attorney John D. Hooker Jr., asked me
       for permission to tell the Commonwealth about my allegation against Jacob Palmer
       so that the Commonwealth could “investigate” the matter.” I granted him this
       permission (but later rescinded it in a voicemail some hours later). Mr. Hooker
       took the information straight to the Commonwealth and told them that my defense
       was that Jacob Palmer was the driver. This is evidenced by Exhibit #269A, which
       is an Internal Affairs interview between IA Sergeant D. Fiore and Sergeant Thomas
       Kellogg. In this recorded interview, Mr. Kellogg confirms that John Hooker told
       the Commonwealth about my defense (and in particular, about Jacob Palmer), and
       that the Commonwealth then told him about it is so that he could follow up.

(State Habeas Ex. 1, at 17.)

       State Habeas Exhibit 269A, to which Crockett refers in his affidavit and cites in his

Memorandum in Support of his § 2254 Petition, is a transcript of an interview of MPO Thomas

Kellogg, which Sergeant Dan Fiore conducted on June 18, 2013. (State Habeas Ex. 269A, at 1–

3.) In the interview, when asked “[h]ow long after the crash did you find out that the driver the

person who had been charged with this crash was now accusing somebody else as being the

driver of the car and in fact naming that person,” MPO Kellogg stated: “At a minimum months,

months and I found out through the Commonwealth Attorney’s Office.” (Id. at 2.) MPO

Kellogg does not provide a specific date as to when he learned about the accusation of a third-


                                                 85
party driver, and he states that “[he] was told by the Commonwealth.” (Id. at 2–3.) MPO

Kellogg’s interview does not discuss who informed the Commonwealth’s Attorney about the

accusation of a third-party driver. (See id.)

       Crockett argues:

       Based on this evidence, it is indisputable that the prosecution lied to the 2011 jury
       when it told them that it had no knowledge of the Palmer accusation prior to trial.
       It knew about him for years. Its decision to deliberately deceive the jury in this
       way demonstrates just how desperate the Commonwealth was to secure a
       conviction.

(ECF No. 1–1, at 45.)

       Examining the interview notes that Crockett cites in support of his claim regarding when

MPO Kellogg learned about Crockett’s accusation of a third-party driver, Crockett overstates the

conclusiveness of MPO Kellogg’s statements. Moreover, Crockett fails to articulate, and the

Court fails to discern, how the Commonwealth’s alleged desperation in Crockett’s first trial is

“new reliable evidence” to support Crockett’s claim of innocence. Schlup, 513 U.S. at 324.

               14.      “Dr. Fabian’s Report on Crockett’s Mental Condition at the Time of
                        His Statements to Police; Proof of Amnesia”

       Crockett contends that the report authored by Dr. John M. Fabian, a neuropsychologist,

“show[s] that Crockett’s statements [to the police at the hospital] were truly the product of his

amnesia and thus have very little probative value as evidence of guilt.” (ECF No. 1–1, at 46,

48.) Crockett explains that “[i]n preparing his habeas petition, Mr. Crockett retained [Dr.

Fabian] . . . to study the voluntariness of his statements to police.” (Id. at 46 (citing State Habeas

Ex. 411). Crockett submitted Dr. Fabian’s report as State Habeas Exhibit 411. (State Habeas

Ex. 411, at 1–6.)

       Dr. Fabian’s report consists of a letter dated February 8, 2016, which Dr. Fabian sent to

Crockett. (Id. at 1.) Dr. Fabian signed the letter and a separate page (which does not include any


                                                 86
portion of the letter), contains a notary’s signature, stamp, and oath. (Id. at 6.) Specifically, the

notary’s oath states:

       Before me, Christina Garza-Brown, on this day personally appeared, John Matthew
       Fabian known to me (or proved to me on the on the [sic] oath of) TX Driver’s
       License or through (description of identity card or other document) to be the person
       whose name is subscribed to the foregoing instrument and acknowledged to me that
       he executed the same for the purposes and consideration therein expressed.

(Id.) In the letter, Dr. Fabian states that Crockett’s mother “had sent [him] some discovery and a

table of exhibits,” which he reviewed. (Id. at 1.) Specifically, Dr. Fabian indicates that he

reviewed the following materials:

       accident scene photographs, James Kelly Reid testimony, Cameron Crockett
       medical records, Officer Wallace testimony, James Kelly Reid police interview,
       Officer Buechner testimony, Officer Bradley testimony, preliminary hearing
       transcript, Officer Bradley interoffice memorandum, EMT Beth Coulling
       testimony, hospital interview of Cameron Crockett, Cameron Crockett testimony,
       toxicologist L. Edinboro testimony, and Commonwealth closing argument.

(Id.) With respect to the scope of Dr. Fabian’s review, he stated: “Pursuant to your request, you

wanted me to address issues related to your mental state at the time of the confession, as well as

issues related to traumatic brain injury and amnesia pursuant to your recall of your offenses and

your statements to police.” (Id.)

       Dr. Fabian stated that from his review of the records, it was his understanding that

       [Crockett ] [was] admitted to the Sentara Virginia Beach General Hospital on the
       day of the incident (12/28/2008) and discharged on 12/30/2008. [Crockett] [was]
       admitted due to a motor vehicle accident (MVA). . . . There was combativeness
       and questionable loss of consciousness at the scene for [Crockett]. However,
       Glasgow Coma Scale (an indicator of severity of brain injury) was noted to be 15
       en route to the emergency department. . . .
               . . . CT of the head, cervical spine, and pelvis were completed and were
       normal. A critical result that was received was [Crockett’s] alcohol level BAC of
       0.20. It should also be noted that the 0.20 was sometime after the MVA actually
       occurred. [Crockett’s] BAC was likely higher at the time of the MVA.




                                                  87
(Id. at 1–2.) Dr. Fabian noted that he had “requested to be able to talk to [Crockett] over the

telephone about the night in question,” but Crockett’s mother told him that “the prison officials

were not cooperating on [Crockett’s] end to facilitate a private phone call between [them].” (Id.

at 3.) Dr. Fabian also noted that “[he] continue[d] to reiterate the desire to examine [Crockett] at

least by telephone.” (Id.) Dr. Fabian stated:

                After reviewing all the information you sent me and yet, without
       interviewing you, I do have professional concerns as to your mental state at the time
       of the offense and your ability to have understood your legal situation and the
       consequences, specifically of your understanding and appreciating any Miranda
       rights that were given to you. I also am concerned about the usefulness and utility
       of any of the statements you made at that time due to your fragile mental state that
       was affected by not only alcohol but also the effects of a concussion.
                To those ends, it is my opinion that your interrogation by police was
       affected by your alcohol intoxicated state. Especially if you were at a 0.20 BAC
       level at the time of the MVA, you were at risk of having a blackout. An alcoholic
       blackout is amnesia for the events of any part of a drinking episode without loss of
       consciousness characterized by memory impairment during intoxication. . . .
                ....
                Finally, I have major concerns about your mental state at the time of the
       MVA and following the MVA as it pertains to your statements to the police. The
       neurocognitive effects are more substantial due to the forces of both alcohol
       intoxication and a concussion that occurred at the same time. . . .
                ....
                It is very possible that you have a genuine blackout/fragmentary blackout
       or brownout of the nature of the incident, and when you returned to the MVA site,
       you were able to recognize, cue, and recall some bits and pieces of the incident and
       that evening.
                However, I also have concerns at the time of your statement, that you were
       still intoxicated and you had a blackout or brownout in regards to the nature of the
       MVA, and you were not in a lucid mental state to appreciate the circumstances of
       your legal rights and the consequences of making any type of statement. . . .
                ....
                In summary, it is my opinion that the effects of alcohol intoxication and the
       level of your BAC in combination with your TBI [traumatic brain injury] had




                                                 88
        significant effects on your recall of the incident as well as your ability to make
        decisions concerning any potentially incriminating statements.

(Id. at 3–5.)

        Crockett argues that “[t]his report strips Crockett’s statements of any real substance,” and

“[i]t is readily apparent that he was genuinely at a loss for what had happened to him. His

incriminating statements were not an admission of guilt as the Commonwealth would have it, but

rather the product of bona fide fragmentary brownout caused by a TBI and excessive alcohol

consumption.” (ECF No. 1–1, at 47.) Crockett argues that “Dr. Fabian’s report . . . goes a long

way towards neutralizing what the Commonwealth leaned on as its best evidence at trial.” (Id.)

        However, Crockett overstates the conclusiveness of Dr. Fabian’s report because Dr.

Fabian acknowledged that he had not had the opportunity to meet with Crockett in person; rather,

he couched his opinion as being based on a review of “all the information [Crockett] sent [him]

and yet, without interviewing [Crockett].” (State Habeas Ex. 411, at 3.) Further, Dr. Fabian’s

report does not indicate that Crockett was not the driver of the vehicle, and instead he opines that

Crockett likely does not remember the incident due to the combined effects of alcohol and a

possible concussion or other brain injury. A lack of memory of an incident is not “new reliable

evidence” of actual innocence. Schlup, 513 U.S. at 324.

                15.    “Dr. David Pape’s Seatbelt Inspection”

        Crockett next discusses a report that Dr. David Pape authored in December 2012 after

Crockett’s sentencing counsel retained Dr. Pape “to determine whether the driver’s seatbelt was

in use at the time of the collision.” (ECF No. 1–1, at 48.) Crockett argues that “[Dr.] Pape’s

determination that the driver was belted during the accident is by far the most powerful evidence

of innocence in this case. This is because it has always been crystal clear and completely

undisputed that Mr. Crockett was not belted during the crash.” (Id. at 49.) Crockett claims that


                                                 89
“the back seat/back window position in which Crockett was found unconscious is physically

irreconcilable with the notion that he was the belted driver in a sideways collision,” and “[Dr.]

Pape’s report said the belt functioned properly during the collision, so there is no way it broke

and allowed the driver to slip out.” (Id.)

       In Dr. Pape’s report, which consists of a letter to Crockett’s sentencing counsel, Dr. Pape

reached the following conclusions:

       1. The vehicle damage was consistent with impact with a tree on the right side.
       2. The driver’s seatbelt latch and retractor functioned properly at the time of our
          inspection.
       3. The driver’s seatbelt webbing had been cut in two places during the extraction
          process.
       4. The one section of driver’s seatbelt webbing had cupping. This cupping was
          consistent with loading from occupant forces during the collision and suggested
          that the seatbelt was being worn by the driver at the time of the collision.

(State Habeas Ex. 407, at 1.)

       Crockett claims that Dr. Pape’s report is “by far the most powerful evidence of innocence

in this case” because it is “completely undisputed that Mr. Crockett was not belted during the

crash.” (ECF No. 1–1, at 49.) However, as was the case with Dr. Fabian’s report, Crockett

overstates the conclusiveness of Dr. Pape’s report. Specifically, Dr. Pape concluded that the

cupping on the driver’s seatbelt “suggested that the seatbelt was being worn by the driver at the

time of the collision;” however, Dr. Paper did not affirmatively conclude that the driver had in

fact worn a seatbelt. (State Habeas Ex. 407, at 1 (emphasis added).)

               16.     Affidavit of Ron Kirk

       Crockett contends that the affidavit of Ron Kirk, “the Senior Engineer and President of

Research Engineers, Inc.,” and “a consultant with 45 years of experience in accident




                                                90
reconstruction,” supports his actual innocence claim. (ECF No. 1–1, at 50 (citing State Habeas

Ex. 412).) In Mr. Kirk’s affidavit, he states, in sum:

       1. I, Ronald K. Kirk, am a consulting engineer specializing in the analysis and
          reconstruction of motor vehicle collisions, which I have been doing for over 45
          years. I am presently employed as Senior Engineer and President of Research
          Engineers, Inc., in Raleigh, North Carolina.
       2. In the year 2011, I was requested by Mr. Andrew Sacks, trial attorney for the
          defendant, Cameron Crockett, to consult on Mr. Crockett’s DUI Involuntary
          Manslaughter case. In February of that year, I performed an inspection of the
          accident vehicle in the police impound lot and also examined the site of the
          accident. As part of my preparation, I also reviewed various case documents.
       3. While I was engaged in the Crockett matter, and after I viewed the vehicle and
          the accident site, I expressed my recommendation that the driver’s side seat belt
          in the accident vehicle should be examined and analyzed for signs of use during
          the collision. I expressed this recommendation to Mr. Sacks, along with the
          recommendation that a biochemical expert be consulted regarding occupant
          kinematics. The purpose of these recommendations was to acquire an expert
          determination regarding whether Mr. Crockett was driving the vehicle at the
          time of the crash.
       4. I am confident, to a reasonable degree of engineering certainty, that Mr.
          Crockett could not have been found where he was by the first witness to respond
          to the accident if he had been the belted driver. Although this opinion appears
          self-evident, I believe that I specifically expressed this opinion to Mr. Sacks.
       5. I advised Mr. Sacks that if one were to remove the roof of the accident vehicle,
          clear the debris therein, and photograph the vehicle from above, this perspective
          would likely assist in explaining occupant kinematics and would help to
          determine and to explain whether Mr. Crockett was driving the vehicle.
       6. I attest that all of the information in this statement is true and correct to the best
          of my recollection and knowledge.

(State Habeas Ex. 412, at 1.)12 Mr. Kirk’s affidavit is signed and dated January 28, 2016. (Id.)

A separate page (which does not contain any portion of the affidavit), includes a notary’s

       12
            Crockett also submits the affidavit of Michal Bogacki. (ECF No. 19–1.) In the
affidavit, Mr. Bogacki states, inter alia:
                 On January 8th of 2016, I visited Research Engineers Inc. in Raleigh, NC
         to speak with Research Engineer Inc.’s director, Mr. Ronald Kirk, about an affidavit
         he was considering having notarized and sent to Mr. Cameron Crockett. Although
         Mr. Ronald Kirk was unavailable that day, Kirk called me on the morning of
         January 9th, 2018. The conversation was memorialized in a contemporaneous
         update I had sent by e-mail . . . .
(Id. at 1–2.) The remainder of Mr. Bogacki’s affidavit sets forth the above-referenced e-mail,
which consists of Mr. Bogacki’s summary of his conversation with Mr. Kirk, and an unsigned

                                                  91
signature, stamp, and oath. (Id. at 2.) Specifically, the notary’s oath states: “On this 28 day of

January, 2016, Ronald E. Kirk appeared before me and asserted that the above information is

true and correct to the best of his recollection and knowledge.” (Id.) Mr. Kirk attached his

resume to his affidavit. (Id. at 3–4.)

        Crockett explains that his trial counsel “retained Mr. Kirk before the 2011 trial to inspect

the vehicle, go over the crash site, and review relevant case documents.” (ECF No. 1–1, at 50.)

Crockett claims that “[a]t the time of Kirk’s inspection, he advised Sacks that someone should

examine the driver’s seat belt for signs of use. . . . [H]owever, that did not happen until after Mr.

Crockett was convicted.” (Id. (citing State Habeas Ex. 412).) Crockett argues:

               [Mr. Kirk’s] “self-evident” opinion is of unsurpassable magnitude. Mr.
        Kirk’s credentials are untouchable, and here he is, drawing upon fifty years of
        experience in this field to reach an unequivocal scientific conclusion that Mr.
        Crockett was not the belted driver in this case. And given that the driver was belted,
        Kirk’s opinion is nothing short of a declaration of Mr. Crockett’s innocence.
        Indeed, seeing as how this evidence builds upon Dr. Pape’s already impressive
        findings and takes them another step further, it is difficult to imagine that anything
        else could be more decisively exonerating than what the Court has before it now.

(Id.)

        Although Crockett argues that Mr. Kirk “reach[ed] an unequivocal scientific conclusion”

that exonerates Crockett, the Court notes that Mr. Kirk’s conclusion is not as definitive as

Crockett suggests. (Id.) Specifically, Mr. Kirk indicates that he based his opinion on Crockett’s

position in the vehicle as reported “by the first witness to respond to the accident.” (State

Habeas Ex. 412, at 1.) However, Mr. Kirk provides no information about the witness to whom

he refers or the specific position of Crockett’s body upon which he based his opinion.




proposed affidavit for Mr. Kirk. (See id. at 2–10.) Upon review of this affidavit, the substance
of the affidavit does not alter the Court’s discussion set forth herein regarding Mr. Kirk’s
affidavit.

                                                 92
Furthermore, although Mr. Kirk indicates that in his opinion, as an engineer, Crockett was not

the belted driver, Mr. Kirk does not conclusively state that Crockett was not driving the vehicle.

               17.    “Counsel’s Notes of His 2011 Teleconference with Ron Kirk”

       In addition to citing Mr. Kirk’s affidavit as support for his actual innocence claim,

Crockett also cites counsel’s notes of his 2011 teleconference with Ron Kirk as support for his

actual innocence claim. (ECF No. 1–1, at 51 (citing State Habeas Ex. 143).) Crockett claims

that “[t]hese notes not only confirm Kirk’s opinion seen in the discussion of his affidavit above;

they also reflect three additional exculpatory conclusions that Kirk reached when he reviewed

the case.” (Id.)

       Specifically, Crockett claims:

               First, Kirk explained that the tree’s penetration into the passenger side of
       the vehicle would have forced the driver towards the driver’s door and somewhat
       towards the front – not into the back. Exhibit #143, p.2.
               Second, Kirk told Mr. Sacks that because Mr. Korte’s momentum would
       have thrust him in the direction of the driver’s compartment, he would have kept
       the driver in the driver’s seat and prevented him from sliding out of it. Id.
               Third, Kirk expounded on the preceding conclusion to opine that the driver
       definitely could have escaped without significant injury because Mr. Korte’s body
       would have shielded him from the brunt of the impact. Exhibit #143, p.3.

(Id.) State Habeas Exhibit 143, which Crockett references, consists of counsel’s handwritten

notes of a conversation with Mr. Kirk on February 24, 2011. (State Habeas Ex. 143, at 1–6.)

Counsel’s notes are difficult to decipher because counsel used abbreviations and sentence

fragments rather than complete sentences. (Id.)

       Based on the Court’s review of counsel’s notes, the notes appear to be just that—notes—

and Crockett misstates the definitiveness of Mr. Kirk’s conclusions as summarized by counsel in

his notes. As such, counsel’s handwritten notes are not any of the three types of “new reliable




                                                93
evidence” contemplated under Schlup, and Crockett’s arguments regarding these notes does not

significantly bolster his actual innocence claim.

               18.     Second Trial Juror Affidavits and Statements

        Crockett argues that

        a total of four jurors from the second trial have come forward in one way or another
        to comment on the case. Some of these juror statements speak on the case as it was
        presented at trial and how they found the defendant guilty notwithstanding their
        belief that there was a reasonable doubt as to whether he was the driver. Other juror
        statements comment on how certain evidence not presented at trial would have
        changed their verdict had they known about it. Others yet do both.

(ECF No. 1–1, at 51.) Crockett contends that the “affidavits and on-camera remarks” of these

jurors “reveal that Mr. Crockett’s second trial could have gone the other way with just a whisper

of the wind.” (Id. at 54.) Further, Crockett argues:

        However unjust the original result, though, there is something even more important
        to take away from these juror statements.
                That, of course, is their stance on the seat belt evidence. Sure, the case was
        close before, which is itself a valuable insight in the actual innocence inquiry, but
        what matters most here is that these jurors have made one thing perfectly clear: Dr.
        Pape’s testimony absolutely would have precipitated an acquittal. No one can
        speak more credibly to this fact than the very jurors who tried the case to begin
        with, and that is what is before us today.

(Id.)

                       a.      Affidavit of Melvin Velez

        First, Crockett discusses the affidavit of Melvin Velez, explaining:

               Melvin Velez was a man who worked with second trial juror Kasiem
        Breddell. On March 2, 2012, the day after Mr. Crockett was convicted, Velez spoke
        with Breddell on the phone about a business matter. Breddell at this point told
        Velez that his recent absence had been due to jury service.

(Id. at 51–52 (citing State Habeas Ex. 421.) State Habeas Exhibit 421, which Crockett describes

as Melvin Velez’s affidavit, consists of a notarized letter from Melvin Velez to “Judge Frederick




                                                 94
Lowe, Mr. Andrew Saks, Virginia Commonwealth Attorney, and Clerk of Virginia Beach Circuit

Court.” (State Habeas Ex. 421, at 1.) In the notarized letter, Melvin Velez states, in sum:

                  My name is Melvin Velez and I am a resident of Virginia Beach. I have
          information that my wife has given to Mr. Saks previously concerning the recent
          case of Cameron Crockett. Cameron was convicted in Virginia Beach Circuit Court
          on 01 March 2012. On 02 March 12, I spoke by phone to one of the jurors on this
          case in reference to a business matter. At that time this juror mentioned that his
          recent absence had been due to his jury duty for this case and that he would also
          need to be off on Monday for the hearing regarding the subsequent sentencing. The
          juror stated to me the defendant’s name and that there was division and indecision
          amount the jurors and that he, in fact, had believed the defendant to be innocent.
          But he said a decision had to be made, and they did. He also spoke of the pending
          sentencing, stating some jurors wanted a great amount of time and that some jurors
          wanted less time for this defendant. He told me which case he was serving on; he
          did not know that I was aware of the case and had a remote connection to the
          defendant.
                  I am not sure, but I think this kind of communication may not have been
          appropriate. I do not believe the juror meant to cause harm, but I do think he
          violated the instructions given to him by the judge for this case.
                  There is so much at stake in this case; one young man’s life was lost; the
          future of another young man’s life is now at risk also. I just want to do the right
          thing myself. I think letting the key persons in charge of this case know that this
          case might have been jeopardized due to this juror’s indiscretion and violation of
          court instructions. The verdict has been rendered, but the sentencing had not, and
          the case was not closed nor was it open for discussion.
                  The juror in question’s first name is Kaseem, and I could identify his second
          name from a roster. If I am needed, I will help in any way possible. Whether
          Cameron is guilty or innocent, he deserves a fair trial.

(Id.) The letter is dated March 19, 2012, and Melvin Velez and the notary public signed the

letter on March 21, 2012. (Id.) The letter did not memorialize an oath. (See id.)

          In Crockett’s Memorandum in Support of his § 2254 Petition, Crockett highlights the

following portion of Mr. Velez’s affidavit: “The juror stated to me the defendant’s name and

that there was division and indecision amount the jurors and that he, in fact, had believed the

defendant to be innocent. But he said a decision had to be made, and they did.” (ECF No. 1–1,

at 52.)




                                                   95
                       b.     “Laurie Simmons’s Channel Three Interviews with Barbara
                              Addison and Edward Ruehl”

       Crockett next discusses a News Channel Three “investigative report by Laurie Simmons

on Mr. Crockett’s case,” which aired on March 3, 2014. (Id. (citing State Habeas Ex. 382).)

State Habeas Exhibit 382 consists of several news articles, including a computer print-out of a

news article written by Laurie Simmons, dated March 4, 2014, titled, “Court of Appeals to

decide if Cameron Crockett deserves 3rd trial.” (State Habeas Ex. 382, at 6–8.) Crockett

explains that “[t]his report featured interviews of several jurors who gave their perspectives on

the trial and on Mr. Crockett’s new seatbelt evidence in particular.” (ECF No. 1–1, at 52.)

       As support for his actual innocence claim, Crockett points to a quote in the article, which

is attributed to juror Barbara Addison (“Juror Addison”): “I wasn’t ready to convict him. To

me, it was so sketchy . . . . They never proved that he drove the car!” (State Habeas Ex. 382, at

7; see ECF No. 1–1, at 52.) Crockett points also to quotes in the same article attributed to Juror

Addison and juror Edward Ruehl (“Juror Ruehl”):

              “I would have not voted guilty, it would have been a hung jury,” said
       Addison.
              “Certainly there is enough information in my mind that would justify
       another trial,” said Ruehl. “Whether he is guilty or innocent, that’s up for [the] next
       12 people to look at.”

(State Habeas Ex. 382, at 7, 8; see ECF No. 1–1, at 52.)

                       c.     Affidavit of Barbara Addison

       Further, Crockett discusses the affidavit of Juror Addison, which he contends supports his

actual innocence claim. (ECF No. 1–1, at 52 (citing State Habeas Ex. 420).) State Habeas




                                                 96
Exhibit 420 contains Juror Addison’s affidavit, which is dated October 24, 2015. (State Habeas

Ex. 420, at 1–2.) In the affidavit, Juror Addison states, in sum:

                1.      I, Barbara Addison, served as a juror in the trial of Cameron
        Crockett in February and March of 2012.
                2.      I had a very difficult time arriving at my verdict and I do not feel
        like there was any justice in the whole thing. It did not feel right because there was
        just so much that we did not know.
                3.      I would have voted differently if we, the jury, had the new seatbelt
        report available to us. I also would have voted differently if we had the 911
        recordings available to us.
                4.      One of the things that really stood out to me was Mr. Crockett’s
        statement to police. I felt like he was not all there and had a concussion. I brought
        this up with the other jury members, but they said we could not talk about that
        because there was no evidence to support that angle.
                5.      One thing that really hurt Mr. Crockett from our perspective was the
        fact that the person he claimed was driving was not called to the stand. We heard
        all kinds of rumors and assumed the kid was there in the courtroom. There were a
        whole lot of other kids there behind Mr. Crockett.
                6.      We gave Mr. Crockett a longer sentence because we wanted his
        brother to learn a lesson that you have to pay for your mistakes.

(Id.) The notarized affidavit contains the following notary public’s oath: “This day personally

appeared before me, the unsigned Notary Public in and for Virginia Beach, Virginia, Barbara

Addison, who after first being duly sworn, deposed and said that the facts contained in the

foregoing instrument are true and correct.” (Id. at 2.)

                        d.     Affidavit of Donna Smitter

        Crockett also discusses the affidavit of juror Donna Smitter (“Juror Smitter”), which he

contends supports his actual innocence claim. (ECF No. 1–1, at 53–54 (citing State Habeas Ex.

418).) Crockett argues that Juror Smitter “is another second trial juror who not only harbored

doubt at the time of trial but also would have voted differently had the seat belt evidence been

available.” (Id.)

        In the affidavit, which Crockett submitted as State Habeas Exhibit 418, Juror Smitter

states, in pertinent part:


                                                 97
        5.       During deliberations, one of the biggest questions I had about the case
        involved the driver’s seatbelt. I frequently asked the other jurors about the seatbelt
        and why Cameron did not have any seatbelt injuries. The majority of the jurors
        who felt Cameron was the driver believed that he did not wear a seatbelt and that
        was how he got into the backseat of the car.
        6.       Since the verdict, I have followed the news in Cameron’s case. In early
        2014, there was a Channel Three news story by Laurie Simmons about Cameron’s
        appeal and his newly discovered seatbelt evidence. This news story focused on
        how, after the trial, Cameron got a new lawyer and had an engineer examine the
        driver’s seatbelt. The engineer found that the seatbelt was in use during the
        collision.
        7.       We the jury heard all about Cameron’s position in the car at trial and I can
        say with confidence that this evidence would have definitely changed the verdict.
        I really wish that we could have had the benefit of this evidence at trial. The central
        position of the jurors who pressured me into finding Cameron guilty was that
        Cameron was found in the backseat because he, being the “unbelted driver” in their
        eyes, flew back there during the collision. This was how they were able to explain
        the discovery of Cameron in the backseat and the fact that he had no seatbelt injuries
        in a manner that was consistent with him being the driver. Evidence showing that
        the driver was belted would have completely eviscerated this fundamentally flawed
        belief. While I obviously can’t speak for every single one of us, I do know for a
        fact, based on the thinking we experienced that motivated the verdict, that this
        evidence would have changed the minds of the majority of the jurors. As the
        posture of the other jurors shows, we were unanimous on at least one thing: that
        Cameron was not belted. Had we known the driver was, everyone would have been
        forced to conclude that Cameron was not the driver.
        8.       All of the information in this statement is true, honest, and accurate.

(State Habeas Ex. 418, at 1–2 (emphasis in original).) The notarized affidavit, dated August 14,

2015, contains the following notary’s oath: “This day personally appeared before me, the

unsigned Notary Public in and for Virginia Beach, Virginia, Donna Smitter, who after first being

duly sworn, deposed and said that the facts contained in the foregoing instrument are true and

correct.” (Id. at 2.)

                        e.     Discussion of Juror Affidavits and Statements

        Throughout this section, the Court has discussed whether any of the evidence submitted

by Crockett constitutes “new reliable evidence.” As discussed above, the Supreme Court has

explained that to be credible, three types of “new reliable evidence” may support a petitioner’s



                                                  98
allegations of innocence. Schlup, 513 U.S. at 324. These include “exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not presented

at trial.” Id. The juror affidavits and juror statements to the news media do not constitute any of

the above-listed types of evidence because any discussion about why jury members voted in a

certain manner or whether the introduction of different or new evidence at trial might have

caused a juror to vote in a different manner does not constitute evidence of actual, factual

innocence. See Johnson v. Giles, No. 1:09CV1149–TMH, 2011 WL 4971967, at *3 (M.D. Okla.

Sept. 14, 2011) (explaining that it is questionable “whether an affidavit by which a juror seeks to

impeach her [or his] own or the jury’s verdict—a generally disfavored tactic—could ever meet

Schlup’s requirement that factual—as opposed to legal—innocence can be demonstrated when

one asserts his [or her] ‘actual innocence’”).

               19.     “The Defendant’s Vehement Protestations of Innocence”

       Crockett argues:

              From day one, [he] has been highly involved in his own defense and
       extraordinarily outspoken regarding his innocence. At times, he has even taken
       extreme measures to color the record with how he feels about this case. Owing to
       just how exceptional Mr. Crockett’s actions have been in this respect, they are
       worthy of consideration in the actual innocence context.

(ECF No. 1–1, at 54 (citations omitted).) Specifically, Crockett claims that his “flight to

Guatemala following his conviction is a prime example of the lengths he went to in order to

express himself.” (Id. at 55.) Crockett argues:

       The uninformed would criticize this as evidence of a consciousness of guilt, but
       such a position fails to credit the fact that Crockett didn’t flee before trial, but after.
       It was only once the jury had, in his eyes, wrongfully decided his fate for the second




                                                   99
       time that he was resolved to leave. And even then, it wasn’t to duck the gavel; it
       was, for Mr. Crockett, the only effective means of protest available.

(Id.) Crockett also claims that

       he shrug[ged] off the chance to plead guilty and face at most six months; he stared
       down the barrel of two jury trials, testifying in both, and then made a move he knew
       would earn him extra lashes because to him it was worth trading several years of
       his life in exchange for being able to resist this injustice on his own defiant terms.
       That’s not madness; that’s how far a wrongfully convicted man will go to have his
       cries of innocence heard.

(Id. at 56.) However, in terms of presenting “new reliable evidence” to support his actual

innocence claim, Crockett fails to articulate, and the Court fails to discern, how Crockett’s

“vehement protestations of innocence” in this case, which included fleeing the country after

conviction but before the penalty phase of his trial, constitutes “exculpatory scientific evidence,

trustworthy eyewitness accounts, or critical physical evidence—that was not presented at trial.”

Schlup, 513 U.S. at 324; (see ECF No. 1–1, at 54–56.)

               20.     “Mr. Crockett’s Implacable Desire to Expose Jacob Palmer on the
                       Stand”

       Finally, Crockett claims that “[a]nother fact worthy of consideration [in his actual

innocence claim] is just how adamant Crockett has been about having Jacob Palmer face the

crucible of cross-examination and answer for his involvement in the accident.” (ECF No. 1–1, at

56 (citation omitted).) Crockett argues that

       [he] has relentlessly hounded Palmer, and he has been willing to spite himself to do
       it. Many criminal defendants have pointed the finger at a mystery third party at
       trial, but to see one repeatedly accuse a specific individual, in public, with
       evidentiary support, and over the course of nearly a decade, is another matter
       entirely. That is the path Crockett has blazed in the present case. Such an




                                                100
        impetuous quest to expose Palmer to the light only makes sense in a world where
        Crockett really is innocent and Palmer really is guilty.

(Id.)

        However, Crockett fails to articulate, and the Court fails to discern, how Crockett’s desire

to have Mr. Palmer “cross-examined” regarding any involvement in the matter constitutes “new

reliable evidence” under Schlup. (Id. at 56–58); see Schlup, 513 U.S. at 324. Further, although

Crockett claims that there is “evidentiary support” for his allegations against Mr. Palmer, as

discussed above in greater detail, Crockett’s “evidentiary support” consists largely of statements

from witnesses who do not have direct information regarding Mr. Palmer’s whereabouts on the

night of the accident. Additionally, in presenting such “evidentiary support” in his § 2254

Petition, Crockett has misstated the conclusiveness of many of these statements. As such,

Crockett’s desire to have Mr. Palmer “cross-examined” does not significantly bolster his claim of

actual innocence.

        C.     Reliability of Crockett’s New Evidence

        As noted above, the Supreme Court has explained that to be credible, three types of “new

reliable evidence” may support a petitioner’s allegations of innocence: “exculpatory scientific

evidence, trustworthy eyewitness accounts, or critical physical evidence—that was not presented

at trial.” Schlup, 513 U.S. at 324.

        The Court has thoroughly reviewed all of the evidence identified by Crockett as new

evidence in support of his actual innocence claim. However, as set forth above in great detail,

the evidence that Crockett has tendered does not constitute “new reliable evidence.” Although

Crockett has proffered a considerable sum of evidence that he alleges is both new evidence and

reliable evidence, the volume of Crockett’s evidence does not make it new, trustworthy, or

reliable. The Court set forth above its reasoning as to why each piece of evidence Crockett


                                                101
identified does not significantly bolster his actual innocence claim and does not constitute “new

reliable evidence,” and the Court does not restate its findings in detail in this section.

       However, to summarize, the Court observes that in many instances, Crockett vastly

overstates, or misstates, the exculpatory nature of the evidence or the conclusiveness of expert

findings regarding physical evidence. When the Court’s review of the evidence shows that the

arguments presented are based on questionable – or even inaccurate or misleading – conclusions

or descriptions of evidence, the Court must look to what the evidence itself demonstrates. That

is, although Crockett is free to present arguments regarding the evidence that he has identified, it

is the evidence, not the arguments, which constitute “new reliable evidence.” Here, as explained

above in greater detail, the Court finds that the evidence Crockett identified does not constitute

“new reliable evidence” as required under Schlup. See id. As such, Crockett has not met his

burden of producing new reliable evidence of his innocence, and the Court need not proceed to

the second part of the inquiry for Crockett’s gateway actual innocence claim. See Hill, 2010 WL

5476755, at *5 (citing Weeks, 119 F.3d at 1352–53; Feaster, 56 F. Supp. 2d at 610).

       Nevertheless, despite the Court’s conclusion regarding the evidence Crockett identified,

as discussed below, even considering this new evidence, as well as the evidence put forth at trial,

many a reasonable juror would have found Crockett guilty. See Sharpe, 593 F.3d at 377.

       D.      Consideration of All of the Evidence

       As detailed above, Crockett has proffered a considerable sum of new evidence.

However, although Crockett has proffered a considerable sum of such material, in reviewing all

of the evidence in the record, the evidence of Crockett’s guilt is overwhelming, and the Court

does not find compelling the evidence that he proffers in support of his innocence. That is, even

though Crockett has identified evidence that he claims shows that he was not driving the vehicle



                                                 102
when it crashed, the evidence, albeit voluminous, fails to sufficiently lend support for Crockett’s

theory of a third-party driver, which is necessary to overcome the Commonwealth’s abundant

evidence that Crockett drove the vehicle.

       At Crockett’s trial, six witnesses testified that on December 28, 2008, they either saw or

heard the accident. Five of the six witnesses testified that they lived on Wolfsnare Road near the

scene of the accident, and the sixth witness testified that she was walking on Wolfsnare Road at

the time of the accident. The six witnesses testified that upon hearing the vehicle strike the tree,

some looked almost immediately toward the vehicle and the rest looked toward the vehicle or

went outside to the scene of the accident within minutes of the crash. All of the witnesses

testified that when they looked toward the crashed vehicle and the surrounding area, they did not

see anyone leaving the scene of the accident. Further, five of the six witnesses went over to the

crashed vehicle and looked inside, and all of these witnesses testified that as a result of the crash,

the vehicle occupants were unconscious or that one of the occupants was starting to regain

consciousness. The Court notes that the majority of these five witnesses testified that they did

not initially realize that there was a second person in the vehicle on the passenger’s side because

the vehicle hit the tree on that side and Crockett’s body largely obscured their view of the second

occupant.

       In addition to the above-listed witnesses, three first responders—two police officers and a

paramedic—testified about their observations of the two vehicle occupants. The position of

Crockett’s body after the accident was a key issue at trial and remains a key issue in the new

evidence Crockett identified. Although there are slight variations in the witnesses’ descriptions

regarding Crockett’s body position, Crockett does not dispute that he was in the vehicle. Further,

no one disputes that Mr. Korte, the individual who was killed in the crash, was in the front



                                                 103
passenger area of the vehicle. With respect to the exact position of Crockett’s body in the

vehicle, upon review of the witnesses’ testimony, there exists a consensus that the upper portion

of Mr. Crockett’s body was in the backseat area of the vehicle and, at a minimum, some portion

of his legs and feet were laying over the driver’s seat. When describing Crockett’s position in

the vehicle, some of the witnesses testified that they observed that the driver’s seat appeared to

have broken and was flattened out.

       Crockett now proffers the affidavit of Ronald Kirk, an engineer, in which Mr. Kirk states:

“I am confident, to a reasonable degree of engineering certainty, that Mr. Crockett could not

have been found where he was by the first witness to respond to the accident if he had been the

belted driver.” (State Habeas Ex. 412, at 1.) However, Mr. Kirk provides no information about

the witness to whom he refers or the specific position of Crockett’s body upon which he based

his opinion. Furthermore, Mr. Kirk did not opine that Crockett was not driving the vehicle.

Instead, Mr. Kirk opined that Crockett was not the belted driver. When reviewing all of the

evidence, this distinction is important because Mr. Kirk’s opinion would be another issue for the

jury to consider in relation to all of the other evidence in this case. However, the report on its

own does not outweigh the other substantial and compelling evidence of Crockett’s guilt.

       With respect to whether Crockett was wearing a seatbelt, some of the witnesses testified

that they did not recall whether he was wearing a seatbelt, and some testified that when they

observed Crockett, he did not appear to be wearing a seatbelt. None of the witnesses testified

that they observed Crockett wearing a seatbelt. Crockett now submits evidence that he contends

shows that the driver of the vehicle was wearing a seatbelt. Crockett argues that because the

evidence shows that he was not wearing a seatbelt on the night of the accident and that he




                                                 104
routinely did not wear his seatbelt, this new evidence showing that the driver wore a seatbelt

demonstrates that he could not be the driver.

       Specifically, Crockett submits Dr. Pape’s report as support for his assertion that the

driver of the vehicle wore a seatbelt. In the report, Dr. Pape concluded, in pertinent part: “The

one section of driver’s seatbelt webbing had cupping. This cupping was consistent with loading

from occupant forces during the collision and suggested that the seatbelt was being worn by the

driver at the time of the collision.” (State Habeas Ex. 407, at 1.) Crockett argues that the report

shows conclusively that he was not the driver. However, Dr. Pape concluded that the cupping of

the seatbelt suggested that it was worn by the driver at the time of the accident. Dr. Pape did not

find conclusively that the driver was in fact wearing a seatbelt.13 In light of the witnesses’

testimony at trial, including testimony that the witnesses did not see any other person exit the

vehicle or leave the scene of the accident and that, at a minimum, Crockett’s legs were laying

over the driver’s seat, Dr. Pape’s report would be another issue for the jury to consider in relation

to all of the other evidence in the case. The report on its face does not outweigh the other

substantial and compelling evidence of Crockett’s guilt.

       In addition to proffering evidence regarding the use of the driver’s seatbelt, Crockett also

focuses on the lack of testing of the driver’s side airbag. Crockett provides an affidavit from

Robert Bagnell, a former police investigator, indicating, inter alia, that the driver’s side airbag

should have been preserved for DNA testing and that he disagreed with the Commonwealth’s

explanation that the airbag was not productively testable. Mr. Bagnell provided similar

testimony at Crockett’s trial when he was called as a defense witness. Crockett argues that the

       13
          Furthermore, the Court notes that there is no evidence that shows compellingly that the
cupping Dr. Pape identified is necessarily consistent with this accident. That is, there is nothing
in the record to suggest that the cupping could not have resulted from some prior incident
involving the vehicle.

                                                 105
only reason the airbag was not tested was because it was somehow exculpatory. However,

although Crockett may make such an argument, his argument is not evidence. Crockett’s

evidence regarding the testing, or lack thereof, of the driver’s side airbag does not outweigh the

substantial and compelling evidence of his guilt.

       With respect to the alleged involvement of a third-party driver, this theory was presented

as Crockett’s defense at trial, and Crockett claims that two newly-submitted affidavits show that

the third-party, Mr. Palmer, confessed to being the driver. Upon review of the affidavits, the

Court notes that both affiants heard the confession secondhand – one affiant indicates that Mr.

Palmer’s girlfriend told the affiant, and the other affiant indicates that she was in the hallway at

school and overheard Mr. Palmer discussing a case and his involvement in it. Neither affiant

provided a specific date as to when Mr. Palmer confessed. Such vague evidence of a potential

third-party confession does not outweigh the other substantial and compelling evidence of

Crockett’s guilt. Furthermore, in evaluating Crockett’s current claim of innocence, any

reasonable juror would give substantial weight to the witnesses’ prior sworn statements at trial

and would not give substantial weight to overheard or secondhand recitations of possible

statements from an alleged third-party driver.

       Looking at all of the evidence, the evidence shows that only Crockett and Mr. Korte were

found in the car. Crockett does not dispute this. Mr. Korte passed away at the scene of the

accident, and firefighters had to cut the vehicle to remove his body. No other persons were seen

leaving the vehicle or the accident scene. The evidence also shows, and Crockett admits, that he

was drinking on the night in question, and that he drank, at least, one forty-ounce bottle of Steel

Reserve. Crockett submits evidence of a possible third-party confession; however, as discussed

above, this evidence is vague in that the alleged third-party driver did not confess to the affiants



                                                 106
directly, and instead the affiants learned of the alleged confession either from another person or

by overhearing a conversation. Moreover, it appears that the discussion of a third-party driver

was fueled, in part, by rumors, and that at some point shortly after the accident, there were

rumors among attendees of the party and other friends that a different third party may have been

the driver.14

        Further, Crockett himself admits that he only vaguely recollects the accident. Crockett

testified at trial that he had fragmentary memories of the night in question, and that several

memories from that night came back to him as flashbacks weeks later. Crockett’s newly

identified expert opines that Crockett’s fragmentary memories are consistent with heavy alcohol

consumption and a subsequent concussion or other brain injury as a result of the accident.

However, even considering the new evidence explaining why Crockett has only fragmentary

memories of the night of the accident, the Court notes that upon review of Crockett’s trial

testimony, it appears that Crockett’s recollection was oddly vague in some parts (for example, he

testified that he could not recall the accident), but specific in other parts (for example, he testified

that he remembered clearly giving his car keys to the alleged third-party driver, Mr. Palmer, an

event that would have occurred only shortly before the accident). Crockett also remembers he

and Mr. Korte “were on the passenger side of the car,” when an unidentified person asked to

borrow a jacket. (Feb. 29, 2012 Tr. 751 (emphasis added).) Crockett testified, however, that he

does not remember to whom he lent the jacket; but he further testified that the jacket that was left



        14
           Additionally, there is nothing in the record to show that Crockett’s position in the
vehicle or his injuries from the accident were inconsistent with Crockett being the driver of the
vehicle. Instead, based on all of the evidence in this case, both old and new, it is common sense
that in this case—in which two individuals were found in the car (one of whom was on the front
passenger side of the vehicle and the other, Crockett, on the front driver’s side), and where
witnesses reported to the scene within minutes, if not seconds, of the accident and did not see a
third person fleeing the scene—Crockett was the driver of the vehicle.

                                                  107
behind at the scene of the accident (which is depicted in a photograph of the accident scene)

belonged to him. (Feb. 29, 2012 Tr. 752.) Crockett simply “believe[s]” the jacket behind the car

is the one “[he] gave to someone else who asked for one.” (Feb. 29, 2012 Tr. 753.) Further,

Crockett remembers that as he and Jack were on the passenger side of the car, he told “Jack to

take the front seat because he was taller than me.” (Feb. 29, 2012 Tr. 751–52.) In addition to

Crockett’s testimony regarding his fragmentary memories of the night in question, the jury also

heard Crockett’s questions to police at the hospital, including Crockett’s statement, “I mean, did

I hit someone.” (Feb. 29, 2012 Tr. 764.) In finding Crockett guilty, the jury found evidence

from the Commonwealth’s witnesses credible and found Crockett’s testimony and evidence that

he was not the driver of the vehicle incredible.

       Moreover, the Court notes that such a review is based on the all of the evidence in this

case, rather than the parties’ arguments or interpretation of the evidence. Upon reviewing all of

the evidence, no truly compelling evidence of Crockett’s innocence exists. In fact, the great

weight of the evidence is to the contrary, and instead, establishes Crockett’s guilt. Furthermore,

upon review of the newly-identified evidence, which Crockett contends supports his actual

innocence claim, the Court finds that although the newly-identified evidence is voluminous, the

evidence is either not exculpatory in nature or not as exculpatory as Crockett claims. For

example, Crockett identifies minor variations in some witnesses’ initial statements and their trial

testimony and argues that these minor variations could have been used to impeach the witness’s

entire testimony at trial. However, potential impeachment of a witness does not equate to

evidence of actual innocence. Although the newly-identified evidence is voluminous, upon

review of all of the evidence, the substance of the newly identified evidence, which Crockett




                                                   108
contends supports his actual innocence claim, does not outweigh the substantial and compelling

evidence of Crockett’s guilt.

       Given the totality of the evidence, Crockett fails to demonstrate that “it is more likely

than not that no reasonable juror would have found petitioner guilty beyond a reasonable doubt.”

Sharpe, 593 F.3d at 377 (internal quotation marks omitted) (quoting Schlup, 513 U.S. at 327).

Accordingly, Claim One will be DISMISSED. Further, because Crockett fails to establish that

his alleged actual innocence permits the Court to reach the merits of his defaulted claims, Claims

Three, Four, Five, and Eight will be DISMISSED. The Court turns to the merits of Crockett’s

remaining claims: Claims Two, Six, and Seven.

                       IV. Applicable Constraints Upon Habeas Review

       In order to obtain federal habeas relief, at a minimum, a petitioner must demonstrate that

he is “in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). The Antiterrorism and Effective Death Penalty Act (“AEDPA”) of 1996

further circumscribed this Court’s authority to grant relief by way of a writ of habeas corpus.

Specifically, “[s]tate court factual determinations are presumed to be correct and may be rebutted

only by clear and convincing evidence.” Gray v. Branker, 529 F.3d 220, 228 (4th Cir. 2008)

(citing 28 U.S.C. § 2254(e)(1)). Additionally, under 28 U.S.C. § 2254(d), a federal court may

not grant a writ of habeas corpus based on any claim that a state court adjudicated on the merits

unless the adjudicated claim:

       (1) resulted in a decision that was contrary to, or involved an unreasonable
       application of, clearly established Federal law, as determined by the Supreme Court
       of the United States; or

       (2) resulted in a decision that was based on an unreasonable determination of the
       facts in light of the evidence presented in the State court proceeding.




                                                 109
28 U.S.C. § 2254(d). The Supreme Court has emphasized that the question “is not whether a

federal court believes the state court’s determination was incorrect but whether that

determination was unreasonable—a substantially higher threshold.” Schriro v. Landrigan, 550

U.S. 465, 473 (2007) (citing Williams v. Taylor, 529 U.S. 362, 410 (2000)).

       Respondent acknowledges that Crockett presented Claims Two and Six in his state

habeas petition filed in the Circuit Court,15 and that he presented these claims to the Supreme

Court of Virginia when he appealed the Circuit Court’s denial and dismissal of his state habeas

petition. (ECF No. 15, at 32, 34–39.) Respondent also acknowledges that Crockett presented

Claim Seven on direct appeal. (Id. at 39–40.) On direct appeal, the Court of Appeals of Virginia

affirmed the Circuit Court’s challenged rulings, Crockett v. Commonwealth, No. 0119–13–1,

2014 WL 3510715, at *1 (Va. Ct. App. July 15, 2014), and the Supreme Court of Virginia

refused the petition for appeal (ECF No. 15–8, at 1).

                      V. Claim Two – Ineffective Assistance of Counsel

       In Claim Two, Crockett contends that “[t]rial counsel was ineffective for failing to

investigate and present evidence involving the driver’s seatbelt mechanism.” (§ 2254 Pet. 7.)

Crockett presented this claim as Claim III in his state habeas petition. (See ECF No. 15–13, at

3.) The Circuit Court denied and dismissed Claim III, and the Supreme Court of Virginia

affirmed the Circuit Court’s denial and dismissal, “albeit for a different reason.” (ECF No. 15–

13, at 27; ECF No. 15–14, at 2.)

       In explaining its affirmance of the Circuit Court’s denial and dismissal of Claim III,

which is presented here as Claim Two, “albeit for a different reason,” the Supreme Court of

Virginia explained:

       15
          Claims Two and Six in the instant § 2254 Petition were presented as Claims III and
VIII in Crockett’s state habeas petition. (See § 2254 Pet. 7, 14; see also ECF No. 15–13, at 3–4.)

                                               110
                In [C]laim III, Crocket contended he was denied the effective assistance of
       counsel because counsel failed to investigate and present evidence related to the
       driver’s seatbelt. The record, including Crockett’s habeas exhibits, demonstrates
       that although counsel pursued the possibility of obtaining an expert to inspect and
       test the seatbelt in hopes of presenting the expert’s testimony at trial to support the
       theory that the driver was belted while Crockett, according to witnesses, was not,
       counsel ultimately elected not to pursue this evidence. Counsel claimed he made
       this decision because the expert was unavailable and because he was concerned any
       such evidence might be inadmissible accident reconstruction evidence. However,
       the affidavits of disinterested witnesses, Alan Donker, counsel’s investigator, and
       Paul Lewis, Jr., a biomedical engineer, show that for unknown reasons, counsel
       simply failed to follow-up with Lewis to have the seatbelt examined before
       Crockett’s second trial.
                Notwithstanding counsel’s deficient representation, the Court holds
       Crockett has failed to establish prejudice under Strickland. Crockett relies on the
       report of David A. Pape, Ph.D., an expert engineer retained post-trial by Crockett’s
       sentencing counsel to support his motion for a new trial. Dr. Pape’s report however
       only “suggest[ed] the driver’s seatbelt was in use at the time of the crash based on
       “cupping” on the belt. Thus, based on this report, it cannot be said there is a
       reasonable probability that the result of the proceeding would have been different
       had this evidence been obtained and admitted before the jury.

(ECF No. 15–14, at 7–8.)

       To demonstrate ineffective assistance of counsel, a convicted defendant must show, first,

that counsel’s representation was deficient, and second, that the deficient performance prejudiced

the defense. Strickland v. Washington, 466 U.S. 668, 687 (1984). To satisfy the deficient

performance prong of Strickland, the convicted defendant must overcome the “‘strong

presumption’ that counsel’s strategy and tactics fall ‘within the wide range of reasonable

professional assistance.’” Burch v. Corcoran, 273 F.3d 577, 588 (4th Cir. 2001) (quoting

Strickland, 466 U.S. at 689). The prejudice component requires a convicted defendant to “show

that there is a reasonable probability that, but for counsel’s unprofessional errors, the result of the

proceeding would have been different. A reasonable probability is a probability sufficient to

undermine confidence in the outcome.” Strickland, 466 U.S. at 694. In analyzing ineffective




                                                 111
assistance of counsel claims, it is not necessary to determine whether counsel performed

deficiently if the claim is readily dismissed for lack of prejudice. Id. at 697.

       With respect to Strickland’s prejudice prong,

       It is not enough for [Crockett] to show that the errors had some conceivable effect
       on the outcome of the proceeding,’ and ‘the question is not whether a court can be
       certain counsel’s performance had no effect on the outcome or whether it is
       possible a reasonable doubt might have been established if counsel acted
       differently.

Jones v. Clarke, 783 F.3d 987, 992 (4th Cir. 2015) (internal citations omitted). Instead,

“Strickland asks whether it is ‘reasonably likely’ the result would have been different,’ and the

‘likelihood of a different result must be substantial, not just conceivable.’” Id. (quoting

Harrington v. Richter, 562 U.S. 86, 111–12 (2011)).

       Here, Crockett claims that the outcome of the trial would have been different if counsel

had investigated and introduced evidence regarding the driver’s seatbelt mechanism. (§ 2254

Pet. 7.) Crockett argues that if counsel had introduced evidence regarding the driver’s seatbelt,

       the evidence at trial would have been that while the driver was belted, Mr. Crockett
       was not. Of course, ample evidence demonstrating the latter fact was already
       known and out in the open at trial. The jury did not know, however, that the driver
       was belted; although [Crockett’s counsel] argued as much at trial, he presented no
       evidence to support his argument. Had the jury been presented with such evidence,
       they would have found themselves constrained to conclude that Mr. Crockett was
       not the driver. In this sense, the seatbelt amounts to scientific evidence of
       innocence.

(ECF No. 1–1, at 75 (internal citations omitted).)

       With respect to the specific evidence regarding the seatbelt mechanism to which Crockett

refers, Crockett contends if counsel had investigated the driver’s seatbelt mechanism, counsel

would have found exculpatory evidence showing that Crockett could not have been the driver

because the driver was wearing a seatbelt and Crockett was not wearing a seatbelt. (ECF No. 1–




                                                 112
1, at 68.) As support for this assertion, Crockett proffers Dr. Pape’s report, which Crockett’s

sentencing counsel obtained after his trial. In the report, Dr. Pape concluded:

       1. The vehicle damage was consistent with impact with a tree on the right side.
       2. The driver’s seatbelt latch and retractor functioned properly at the time of our
          inspection.
       3. The driver’s seatbelt webbing had been cut in two places during the extraction
          process.
       4. The one section of driver’s seatbelt webbing had cupping. This cupping was
          consistent with loading from occupant forces during the collision and suggested
          that the seatbelt was being worn by the driver at the time of the collision.

(State Habeas Ex. 407, at 1.) Crockett also submits two e-mails, both of which are dated June

11, 2015, in which Dr. Pape responds to an e-mail from an individual named Stan Crockett.

(State Habeas Exhibit 407, at 10.) In one of the e-mails, Dr. Pape responded to the following

question: “Specifically would you be comfortable adding that the conclusions were accurate to a

reasonable degree of engineering certainty at the time of the inspection? YES[.]” (Id.)

       As an initial matter, Dr. Pape’s e-mail stating that his conclusions “were accurate to a

reasonable degree of engineering certainty” was not included in his report, and there is no

indication that he made this statement under oath, let alone penalty of perjury. (Id.); see Price v.

Rochford, 947 F.2d 829, 832 (7th Cir. 1991); Hogge v. Stephens, No. 3:09CV582, 2011 WL

2161100, at *2–3 & n.5 (E.D. Va. June 1, 2011) (citation omitted). In his actual report, Dr. Pape

indicated that the cupping on the driver’s seatbelt “suggested that the seatbelt was being worn by

the driver at the time of the collision.” (State Habeas Ex. 407 (emphasis added).) “[T]he

determinative question for Strickland purposes is whether there is a reasonable probability that

the [jury] would have had reasonable doubt respecting [Crockett’s] guilt if the [seatbelt]

evidence had been [presented].” Jones, 783 F.3d at 992. Looking at Dr. Pape’s report, which

Crockett proffers to support his claim that counsel’s actions prejudiced him, the Court concludes

that there is not a reasonable probability that the jury would have had a reasonable doubt as to


                                                113
Crockett’s guilt if the seatbelt evidence was presented because Dr. Pape’s report does not

conclusively find that Crockett was not the driver of the vehicle.

       In presenting his argument here, Crockett overstates the exculpatory nature of the

proffered seatbelt evidence because although Dr. Pape’s findings suggest that the driver was

wearing a seatbelt at the time of the accident, Dr. Pape did not conclusively find that the driver

was in fact wearing a seatbelt, and he made no findings as to whether Crockett was wearing a

seatbelt at the time of the accident. (See State Habeas Ex. 407.) Further, although the evidence

presented at trial showed that no one observed Crockett wearing a seatbelt, no evidence

conclusively showed that he was not wearing a seatbelt at the time of the accident. Moreover, in

considering expert testimony, such as Dr. Pape’s report, the jury would review this testimony in

relation to the other testimony presented at trial and would “not [be] required to believe” such

testimony. CVD, Inc. v. Raytheon Co., 769 F.2d 842, 853 (1st Cir. 1995) (citation omitted). In

this case, at best, Dr. Pape’s report contradicts some of the evidence presented at trial, and it is

not reasonably likely that the report would outweigh the other evidence of Crockett’s guilt that

the Commonwealth presented at trial.

       Specifically, with respect to the evidence presented at Crockett’s trial, the evidence of

Crockett’s guilt was overwhelming. The evidence showed that only Crockett and Mr. Korte, the

victim, were found in the vehicle. No witnesses saw a third person exit the vehicle or flee the

scene. The evidence also showed that five witnesses, all of whom lived on Wolfsnare Road near

the scene of the accident, arrived at the vehicle within minutes, if not seconds, of the crash, and

all five of these witnesses described Crockett’s upper body as being in the backseat and, at a

minimum, described his legs as being in the driver’s seat area. When these five witnesses were

asked if they observed Crockett wearing a seatbelt, some testified that they did not observe him



                                                 114
wearing a seatbelt and some testified that they could not recall whether he was wearing a

seatbelt. Further, the evidence presented at trial showed that at the hospital Crockett asked the

police whether he hit someone. (Feb. 29, 2012 Tr. 764.) At trial, Crockett’s defense was that a

third party had been driving the vehicle and had fled the scene immediately after the accident. In

support of this defense, Crockett testified that he had fragmentary memories of the events

leading up to the accident, and that in these fragmentary memories, he is in the back seat of the

car, rather than the front seat. Additionally, a family friend testified that Crockett typically

“[n]ever” wore his seatbelt. (Feb. 29, 2012 Tr. 629.)

       Looking at the sum of the evidence presented at trial and the evidence proffered by

Crockett as to the likely result of counsel’s investigation of the driver’s seatbelt, the Court

concludes that it is not “‘reasonably likely’ the result would have been different,” as is required

to satisfy the Strickland standard. Jones, 783 F.3d at 992 (citation omitted). In reaching this

conclusion, the Court notes that it does not doubt that evidence regarding the use of the driver’s

seatbelt would have been relevant at trial. However, based on the evidence Crockett proffered

regarding the driver’s seatbelt, “[a]lthough it is ‘conceivable’ that the [jury] may have acquitted

[Crockett if Dr. Pape’s report had been introduced],” the likelihood of such a result is not

“substantial” because overwhelming evidence of Crockett’s guilt was presented at trial and the

proffered evidence regarding the seatbelt (i) at best, contradicts some of the evidence presented

at trial, but does not contradict all of the evidence, and (ii) does not repudiate any of the evidence

presented at trial. Id. at 993 (some internal quotations marks omitted).

       Additionally, as support for his claim that the outcome of the trial would have been

different if evidence regarding the driver’s seatbelt had been introduced, Crockett contends that

the statements in the juror affidavits, which he submitted in support of his actual innocence



                                                 115
claim, show that “the seatbelt evidence would have changed [the jury’s] verdict at trial.” (ECF

No. 1–1, at 69.) Crockett does not identify the specific affidavits to which he refers; however,

from the Court’s review of the juror affidavits, Crockett is likely referring to the affidavits of

Juror Addison and Juror Smitter. In Juror Addison’s affidavit, she states, in pertinent part:

               I had a very difficult time arriving at my verdict and I do not feel like there
        was any justice in the whole thing. It did not feel right because there was just so
        much that we did not know.
               I would have voted differently if we, the jury, had the new seatbelt report
        available to us. I also would have voted differently if we had the 911 recordings
        available to us.

(State Habeas Ex. 420, at 7 (internal paragraph numbers omitted).) In Juror Smitter’s affidavit,

she states, in pertinent part:

                 Since the verdict, I have followed the news in Cameron’s case. In early
        2014, there was a Channel Three news story by Laurie Simmons about Cameron’s
        appeal and his newly discovered seatbelt evidence. This news story focused on
        how, after the trial, Cameron got a new lawyer and had an engineer examine the
        driver’s seatbelt. The engineer found that the seatbelt was in use during the
        collision.
                 We the jury heard all about Cameron’s position in the car at trial and I can
        say with confidence that this evidence would have definitely changed the verdict.
        I really wish that we could have had the benefit of this evidence at trial. The central
        position of the jurors who pressured me into finding Cameron guilty was that
        Cameron was found in the backseat because he, being the “unbelted driver” in their
        eyes, flew back there during the collision. This was how they were able to explain
        the discovery of Cameron in the backseat and the fact that he had no seatbelt injuries
        in a manner that was consistent with him being the driver. Evidence showing that
        the driver was belted would have completely eviscerated this fundamentally flawed
        belief. While I obviously can’t speak for every single one of us, I do know for a
        fact, based on the thinking we experienced that motivated the verdict, that this
        evidence would have changed the minds of the majority of the jurors. As the
        posture of the other jurors shows, we were unanimous on at least one thing: that
        Cameron was not belted. Had we known the driver was, everyone would have been
        forced to conclude that Cameron was not the driver.

(State Habeas Ex. 418, at 2 (internal paragraph numbers omitted).)

        As an initial matter, the Court doubts whether the juror affidavits, which essentially

impeach the jury’s verdict, are admissible for purposes of the Strickland inquiry. See, e.g.,


                                                 116
Fullwood v. Lee, 290 F.3d 663, 679–80 (4th Cir. 2002) (citations omitted) (explaining that “[t]he

Federal Rules of Evidence impose strict limits on the type of juror testimony that may be used to

invalidate a verdict”). Nevertheless, turning to the substance of the affidavits, the jurors’

statements regarding the likely outcome of the case had they had the seatbelt report are vague

and conclusory, and do not establish that it is “‘reasonably likely’ the result would have been

different,” as is required to satisfy the Strickland standard. Jones, 783 F.3d at 992 (citation

omitted). Specifically, the affidavits do not contain any information as to the actual evidence

upon which Juror Addison and Juror Smitter base their opinions. For example, Juror Addison

states that she would have voted differently if the jury “had the new seatbelt report.” (State

Habeas Ex. 420, at 1.) However, Juror Addison provides no additional information regarding

whether she herself has seen the report or whether her opinion is based on third-party

representations as to the contents of the report. Similarly, Juror Smitter indicates that she learned

about the seatbelt evidence from a “Channel Three news story by Laurie Simmons.” (State

Habeas Ex. 418, at 2.) There is no indication that Juror Smitter reviewed Dr. Pape’s report, and

it appears that her opinion about the evidence is based on media reports of the case. The fact that

Juror Addison’s and Juror Smitter’s opinions regarding the seatbelt evidence are based on

secondhand knowledge and secondhand recitation of evidence does not tend to show the

reliability of the affidavits. In light of these reliability issues, and due to the vague and

conclusory nature of the jurors’ statements, the Court concludes that juror affidavits do not

establish that it is “‘reasonably likely’ the result would have been different,” as is required to

satisfy the Strickland standard. Jones, 783 F.3d at 992 (citation omitted).

        In summary, with respect to Claim Two, the Court concludes that Crockett has failed

show any resulting prejudice with respect to counsel’s failure to investigate and present evidence



                                                  117
regarding the driver’s seatbelt. Strickland, 466 U.S. at 694. Accordingly, Claim Two will be

DISMISSED.

            VI. Claim Six – Cumulative Effect of Brady Violations and the Ineffective
                                       Assistance of Counsel

       In Claim Six, Crockett argues that “[t]he cumulative effect of the Commonwealth’s

Brady[16] violations and of the ineffective assistance of counsel Crockett received at trial

deprived him of a fair trial.” (§ 2254 Pet. 14.) Crockett presented this claim in his state habeas

petition as Claim VIII. (See ECF No. 15–13, at 4.) In affirming the Circuit Court’s denial and

dismissal of Crockett’s state habeas petition, the Supreme Court of Virginia did not disturb the

Circuit Court’s reasoning as to this claim. (See ECF No. 15–14, at 2.)

       The Circuit Court rejected Claim VIII, which is presented here as Claim Six, explaining:

               [T]he petitioner appears to contend the cumulative effect of alleged non-
       disclosures by the prosecution coupled with his claims of ineffective assistance
       served to deny him a fair trial. However, as articulated above [in the Circuit Court’s
       opinion discussing the cumulative effect of ineffective assistance], the merits of
       these claims must be considered in isolation, rather than in the aggregate. As has
       been demonstrated, there is no merit to Crockett’s contention that the prosecution
       withheld exculpatory and impeachment evidence in accordance with the dictates of
       Brady. Moreover, as [explained in the Circuit Court’s opinion], the petitioner’s
       claims of ineffective assistance are without merit.

(ECF No. 15–13, at 15.) As explained below, the Court discerns no unreasonable application of

the law and no unreasonable determination of the facts. See 28 U.S.C. § 2254(d)(1)–(2).

       With respect to the specific ineffective assistance of counsel claims and Brady violations

that Crockett contends cumulatively deprived him of a fair trial, Claim Two is the sole

ineffective assistance of counsel claim presented in Crockett’s § 2254 Petition. (§ 2254 Pet. 7).

Crockett identifies a host of alleged Brady violations, which are summarized and discussed in

detail in the Court’s analysis of Crockett’s actual innocence claim. (See, e.g., ECF No. 1–1, at

       16
            Brady v. Maryland, 373 U.S. 83 (1963).

                                                118
120–29.) As to the specific Brady violations Crockett identified, he contends, inter alia, that the

Commonwealth did not disclose the following evidence: the “Pamela Patrick Statement,” the

“police memoranda,” the “Antoine Smith Statement,” the “pretrial statements of Joe Daniels,

Kolden Dickson, and Holly Dickson,” and the “driver’s side airbag enigma.” (See id.) In

addressing Crockett’s cumulative effect claim, which is presented here as Claim Six, the Court

first discusses the cumulative effect of the ineffective assistance of counsel, and then discusses

the cumulative effect of the undisclosed evidence. After this discussion, the Court addresses the

combined cumulative effect of both the ineffective assistance of counsel and the undisclosed

evidence.

       In Crockett’s instant § 2254 Petition, he presents one claim of ineffective assistance of

counsel, which as explained above, the Court concludes lacks merit. (See § 2254 Pet. 7); see

also supra Part V. Crockett does not present any additional ineffective assistance of counsel

claims in his instant § 2254 Petition, nor does he present any further supporting argument in

Claim Six about additional instances of alleged ineffective assistance of counsel. See Bassette v.

Thompson, 915 F.2d 932, 940–41 (4th Cir 1990) (requiring proffer of mitigating evidence to

state ineffective assistance claim); see also Sanders v. United States, 373 U.S. 1, 19 (1963)

(finding denial of habeas relief appropriate where petitioner “stated only bald legal conclusions

with no supporting factual allegations”). In determining the cumulative effect of any claims of

ineffective assistance of counsel, counsel’s “acts or omissions ‘that are not unconstitutional

individually cannot be added together to create a constitutional violation.’” Fisher v. Angelone,

163 F.3d 835, 853 (4th Cir. 1998) (quoting Wainright v. Lockhart, 80 F.3d 1226, 1233 (8th Cir.

1996)). Here, Crockett’s sole ineffective assistance of counsel claim lacks merit and does not

amount to a constitutional violation.



                                                119
       With respect to Crockett’s claim regarding Brady violations, Brady and its progeny

“require[] a court to vacate a conviction and order a new trial if it finds that the prosecution

suppressed materially exculpatory evidence.” United States v. King, 628 F.3d 693, 701 (4th Cir.

2011). Accordingly, to obtain relief under Brady, a litigant must “(1) identify the existence of

evidence favorable to the accused; (2) show that the government suppressed the evidence; and

(3) demonstrate that the suppression was material.” Id. (citing Monroe v. Angelone, 323 F.3d

286, 299 (4th Cir. 2003)). Undisclosed evidence is material when its cumulative effect is such

that “there is a reasonable probability that, had the evidence been disclosed to the defense, the

result of the proceeding would have been different.” Kyles v. Whitley, 514 U.S. 419, 433–34

(1995) (quoting United States v. Bagley, 473 U.S. 667, 682 (1985)). A reasonable probability is

one sufficient to undermine confidence in the outcome. Id. at 434. Nevertheless, “[t]here is no

general constitutional right to discovery in a criminal case, and Brady, which addressed only

exculpatory evidence, did not create one.” Gray v. Netherland, 518 U.S. 152, 168 (1996)

(internal quotation marks omitted) (citation omitted).

       In his § 2254 Petition, Crockett identifies, inter alia, the following alleged Brady

violations: the “Pamela Patrick Statement,” the “police memoranda,” the “Antoine Smith

Statement,” the “pretrial statements of Joe Daniels, Kolden Dickson, and Holly Dickson,” and

the “driver’s side airbag enigma.” (See, e.g., ECF No. 1–1, at 120–29.) The Court has

thoroughly reviewed this evidence. As discussed above in the Court’s analysis of Crockett’s

actual innocence claim, upon review of the substance of the identified evidence, the Court

concludes that Crockett overstates, and in some instances misstates, both the exculpatory nature

of the evidence and the extent to which the evidence is impeaching. As such, the Court does not

find that the identified evidence meets the first component necessary to establish a Brady claim:



                                                 120
that the evidence was “favorable to the accused.” See King, 628 F.3d at 701 (citation omitted).

Therefore, the Commonwealth was not obligated under Brady to disclose this evidence. See

Gray, 518 U.S. at 168 (citation omitted).

       For example, the information in Ms. Patrick’s initial statement (which is the evidence that

Crockett contends was suppressed) is largely not exculpatory, and instead, is further evidence of

Crockett’s guilt. Specifically, in Ms. Patrick’s initial statement, she indicates, inter alia, that she

“ran over to the car” (State Habeas Exhibit 251, at 2) and that the police arrived “probably 2

minutes, maybe 3” after the accident (id. at 3). Such statements are hardly exculpatory or even

impeaching, and are not consistent with Crockett’s tale that a third party had time to crawl

through the window of the crashed vehicle and flee the scene of the accident without any

neighbors or police seeing the third party.

       Furthermore, even assuming that the Commonwealth should have disclosed the evidence

Crockett identified, the cumulative effect of the nondisclosure of the identified evidence is not

“so serious that there is a reasonable probability that the suppressed evidence would have

produced a different verdict.” Strickler v. Greene, 527 U.S. 263, 281 (1999). Specifically, as to

the undisclosed evidence, Crockett first identifies the pretrial statements of Pamela Patrick,

Antoine, William Daniels, Kolden Dickson, and Holly Dickson. However, rather than providing

exculpatory evidence, the pretrial statements of these witnesses largely provide additional

evidence of Crockett’s guilt. For example, the pretrial statements indicate that the witnesses

either looked at the crashed vehicle or went over to the accident scene within minutes, if not

seconds, of the crash and that at least some part of Crockett’s lower body was in the front

driver’s portion of the vehicle and that his head and part of his upper body were in the backseat.




                                                 121
       Moreover, any inconsistencies between these witnesses’ pretrial statements and their later

testimony are minimal. For example, most of the inconsistencies Crockett identified involve

slight differences between the exact amount of time that the witnesses had reported as passing

before they approached the crashed vehicle. Ms. Smith’s initial statement is arguably the most

inconsistent: at trial she testified that she had seen the vehicle at an intersection on Wolfsnare

Road and that when the vehicle went off the road, it had spun several times. But her pretrial

statement did not indicate that the vehicle had spun several times, and other witnesses described

the vehicle as sliding, rather than spinning. However, at trial, Ms. Smith’s credibility was at

issue, and Crockett’s counsel presented several witnesses, including two individuals who

performed a survey, to show that based on Ms. Smith’s location on Wolfsnare Road, she would

not have been able to see the stoplight or the intersection in question.

       Crockett also identifies the police memoranda as additional undisclosed evidence. With

respect to the police memoranda, as detailed above in the Court’s discussion of Crockett’s actual

innocence claim, the memoranda from Officers Buechner, Bradley, and Clark contain detailed

descriptions of the positions of the bodies in the front of the vehicle. As such, the memoranda

are largely not exculpatory. Instead, the memoranda present further evidence of Crockett’s guilt.

       Crockett argues that the memoranda could have been used to impeach Officer Buechner’s

trial testimony regarding the position of Crockett’s feet in relation to the steering wheel. Officer

Buechner testified, inter alia: “He was on what remained of the driver’s side of the vehicle in

the front seat[,]” “[h]is feet were under the steering wheel[,] [and] [h]is waist was where the

center console would be.” (Feb. 28, 2012 Tr. 389.) Officer Buechner also stated: “The seat had

broken. He wasn’t in what would be considered a seated position in the seat, but he was still in

the area[.]” (Feb. 28, 2012 Tr. 389–90.) Crockett is correct that none of the three police



                                                122
memoranda indicate that Crockett’s feet were under the steering wheel; however, reviewing

Officer Buechner’s trial testimony in its entirety, Crockett vastly overstates how exculpatory and

impeaching the memoranda would be in light of the Officer Buechner’s description of the rest of

Crockett’s body.

       Crockett next identifies undisclosed evidence that he describes as “the driver’s airbag

enigma.” (ECF No. 1–1, at 129.) Crockett argues that the Commonwealth’s determination that

the driver’s side airbag was not forensically testable inevitably means that forensic testing on the

airbag would somehow result in exculpatory evidence. Such a fanciful conclusion is misplaced.

As an initial matter, the Commonwealth’s determination regarding the forensic viability of the

airbag was disclosed to Crockett. Furthermore, it seems abundantly reasonable that the

Commonwealth disclosed its determination that the airbag was not testable because the airbag

was in fact not testable. It also seems abundantly reasonable that in a single vehicle accident

where witnesses responded to the scene within minutes of the accident, where all of the

witnesses saw only two individuals in the vehicle and no one saw a third person fleeing the

scene, that the police would store the vehicle in a police station parking lot without immediately

testing the airbags for possible forensic material.

       Moreover, as the Supreme Court of Virginia observed, based on the record as a whole, a

reasonable juror would not give credence to Crockett’s contention that:

       J.P. was the belted driver of the car, that during the crash Crockett, who claimed he
       was sitting in the backseat, was thrown on top of J.P. and the driver’s seat, landing
       on his back with his feet near the steering wheel and his head in the rear of the car,
       or that after the impact during the approximately thirty seconds to one minute
       before witnesses arrived at the wrecked car, J.P. managed to unbuckle his seatbelt
       and extricate himself from under Crockett and from the wrecked car and slip away
       into the woods, unnoticed by the crowd, and then return, on foot and unscathed, to




                                                 123
       a party some distance away that Crockett, Korte, and J.P. had attended earlier in the
       evening.

(ECF No. 15–14, at 5.)

       Thus, looking at the cumulative effect of the undisclosed evidence, all of which is either

not exculpatory in nature or is not as exculpatory or impeaching as Crockett suggests, Crockett

does not show that including the undisclosed evidence would have “resulted in a different

verdict.” Strickler, 527 U.S. at 281. Therefore, he is unable to establish that the cumulative

effect of the undisclosed evidence resulted in any Brady violation. Id. (explaining that without

establishing that the suppressed evidence would have resulted in a different verdict, “there is

never a real ‘Brady violation’”).

       Finally, turning to the combined cumulative effect of the ineffective assistance of counsel

and the undisclosed evidence, which is the substance of Claim Six, Crockett fails to show that

these non-errors result in any cumulative error.

       Pursuant to the cumulative error doctrine, “[t]he cumulative effect of two or more
       individually harmless errors has the potential to prejudice a defendant to the same
       extent as a single reversible error.” United States v. Rivera, 900 F.2d 1462, 1469
       (10th Cir. 1990)[,] cited with approval in United States v. Martinez, 277 F.3d 517,
       532 (4th Cir. 2002). Generally, however, if a court “determine[s] . . . that none of
       [a defendant’s] claims warrant reversal individually,” it will “decline to employ the
       unusual remedy of reversing for cumulative error.” [United States v.] Fields, 483
       F.3d [313,] 362 [(5th Cir. 2007)]. To satisfy this requirement, such errors must “so
       fatally infect the trial that they violated the trial’s fundamental fairness.” United
       States v. Bell, 367 F.3d 452, 471 (5th Cir. 2004). When “none of [the] individual
       rulings work[] any cognizable harm, . . . [i]t necessarily follows that the cumulative
       error doctrine finds no foothold.” [United States v.] Sampson, 486 F.3d [13,] 51
       [(4th Cir. 2007)].

United States v. Basham, 561 F.3d 302, 330 (4th Cir. 2009) (omissions and first, third, fourth,

eighth, ninth, and tenth alterations in original). This discussion of the cumulative error doctrine

is instructive for Crockett’s present Claim Six.




                                                   124
       Specifically, as discussed above, Crockett’s ineffective assistance claim lacks merit and

the cumulative effect of the undisclosed evidence is not material and does not show any Brady

violation. The cumulative effect of meritless claims, even if such meritless claims are numerous,

does not result in cumulative error such that Crockett was deprived of a fair trial. See id.

(citations omitted). Accordingly, Crockett fails to demonstrate any cumulative error from the

identified non-errors, and Claim Six will be DISMISSED.

                              VII. Claim Seven – Batson Violation

       In Claim Seven, Crockett contends that “[t]he Commonwealth violated Batson v.

Kentucky, 476 U.S. 79 (1986), by striking two African-American women from the venire.”

(§ 2254 Pet. 16.) Crockett raised this claim on direct appeal. See Crockett v. Commonwealth,

No. 0119–13–1, 2014 WL 3510715, at *4 (Va. Ct. App. July 15, 2014). In rejecting this claim

on direct appeal, the Court of Appeals of Virginia explained:

                In his last assignment of error, the defendant maintains the trial court erred
       in denying his motion based upon Batson because the Commonwealth used two
       peremptory strikes to remove two African-American women from the venire. The
       defendant argues the trial court erred by ruling that he failed to make a prima facie
       case of purposeful discrimination.
                The Commonwealth struck two African-American women from the venire.
       There were a total of four or five African-Americans on the venire, and the
       defendant struck one African-American woman himself. The defendant objected,
       but he made no attempt at showing a pattern of discrimination. He stated simply
       that striking the two African-American women established a pattern. The trial judge
       found that there was no pattern of discrimination and overruled the defendant's
       objection.
                “The fact that the prosecution has excluded African-Americans by using
       peremptory strikes does not itself establish such a prima facie case under Batson.
       A defendant also must identify facts and circumstances that raise an inference that
       potential jurors were excluded based on their race.” Johnson v. Commonwealth,
       259 Va. 654, 674, 529 S.E.2d 769, 780–81 (2000) (citations omitted); see Juniper
       v. Commonwealth, 271 Va. 362, 407, 626 S.E.2d 383, 412 (2006); Yarbrough v.
       Commonwealth, 262 Va. 388, 394, 551 S.E.2d 306, 309 (2001).
                The fact the Commonwealth excluded African-Americans by using
       peremptory strikes did not establish a prima facie case of racial discrimination. The
       defendant made no attempt to identify facts and circumstances that would raise the


                                                125
       inference that the Commonwealth struck the two females based upon their race.
       There is no evidence of purposeful discrimination by the Commonwealth in the
       jury selection process. Thus, the record supports the trial court’s ruling that the
       defendant failed to make a prima facie showing of purposeful discrimination under
       Batson.

(Id.) As explained below, the Court discerns no unreasonable application of the law and no

unreasonable determination of the facts.17 See 28 U.S.C. § 2254(d)(1)–(2).

       In Batson v. Kentucky, the United States Supreme Court held that “the Equal Protection

Clause forbids the prosecutor to challenge potential jurors solely on account of their race.”

Batson, 476 U.S. at 89. Courts use a three-step process to evaluate whether using a peremptory

challenge was based on purposeful discrimination. Snyder v. Louisiana, 552 U.S. 472, 476–77

(2008). First, the defendant must make a prima facie case of racial discrimination. Id. at 476

(citation omitted). Second, after such showing is made, the state must suggest a race-neutral

explanation for the use of the strike. Id. at 476–77 (citation omitted). Third, after a race-neutral

reason is offered, the trial court must decide whether the defendant has shown purposeful

discrimination. Id. (citation omitted). “Whether a peremptory strike was motivated by race is

ultimately a question of fact, Miller-El v. Dretke, 545 U.S. 231, 240 (2005), and a state court

finding is accorded a presumption of correctness under AEDPA, 28 U.S.C. § 2254(e)(1).” Cole

v. Roper, 623 F.3d 1183, 1188 (8th Cir. 2010) (parallel citations omitted).

       Here, the prosecution used two of its five possible peremptory strikes to remove two

African American jurors: Dareeka King and Sylvia Kirkland. (Feb. 27, 2012 Tr. 197–98.)

During voir dire, Ms. King indicated that she worked as an in-home counselor. (Feb. 27, 2012

Tr. 10.) When asked if anyone worked or had worked “with the Commonwealth of Virginia or

       17
          The decision of the Court of Appeals of Virginia was the last reasoned state court
decision addressing these claims, and its reasoning is imputed to the Supreme Court of Virginia,
which refused further review without discussing the claim. See Ylst v. Nunnemaker, 501 U.S.
797, 803 (1991).

                                                126
other state government or any city or county government or any local government,” Ms. King

indicated that she had worked as “social worker with Virginia Department of Social Services.”

(Feb. 27, 2012 Tr. 52–53.) When asked if anyone or their immediate family or close friends

“ever lived on or near Great Neck Road, First Colonial Road, or Wolfsnare Road in the City of

Virginia Beach,” Ms. King answered in the affirmative. (Feb. 27, 2012 Tr. 68.) Ms. King also

answered in the affirmative when the venirepersons were asked if any panel member or

immediate family member had “conducted business at the Citgo station -- it was formerly known

as the Robo Wash -- at 2456 Virginia Beach Boulevard.” (Feb. 27, 2012 Tr. 69.)

       Ms. Kirkland indicated that she worked as “a senior customer service representative for

Citigroup.” (Feb. 27, 2012 Tr. 10.) When asked whether anyone or any immediate family

member had “ever been employed by the federal [government],” Ms. Kirkland indicated that

“the company that [she] work[s] for works for Department of Defense” by “supply[ing] their

credit cards.” (Feb. 27, 2012 Tr. 48.)

       Crockett’s counsel challenged the removal of Ms. King and Ms. Kirkland, arguing that

the prosecution had “struck two black females for no apparent reason” and “[he] [thought]

there’s a prima facie case for at least a Batson issue that’s been raised.” (Feb. 27, 2012 Tr. 198.)

Crockett’s counsel argued that he had “established enough of a pattern. There weren’t that many

on the jury to begin with.” (Feb. 27, 2012 Tr. 198.) The Circuit Court denied the Batson

challenge, explaining, inter alia, that the Circuit Court did not “see any pattern here.” (Feb. 27,

2012 Tr. 199.) After the Circuit Court’s ruling, the prosecution noted for the record that

Crockett’s counsel “also struck a black female.” (Feb. 27, 2012 Tr. 200.)

       “A three-step process is used to analyze a Batson claim.” United States v. Thompson, 443

Fed. App’x 770, 771 (4th Cir. 2011). First, the party opposing the strike must make a prima



                                                127
facie showing that the opposing party exercised the strike on the basis of race. Batson, 476 U.S.

at 96-97.

       The burden then shifts to the party exercising the strike to offer a racially neutral
       explanation for removing the juror in question. Once the neutral explanation is
       presented, the complaining party must prove purposeful discrimination. A movant
       may show purposeful discrimination by demonstrating that the opposing party’s
       explanation is a mere pretext for racial discrimination. The party must show both
       that counsel’s stated reasons were merely pretextual and that race was the real
       reason for the strike.

Thompson, 443 Fed. App’x at 771–72 (internal quotation marks and citations omitted). With

respect to the first element, “[t]he Supreme Court has modified Batson to allow defendants of

races different from the excused jurors to have standing to raise Batson challenges.”18 Graham

v. Angelone, No. 99–4, 1999 WL 710385, at *16 (4th Cir. Sept. 13, 1999) (citing Powers v.

Ohio, 499 U.S. 400, 415 (1991)).

       As noted above, at Crockett’s trial, counsel argued that the prosecution had “struck two

black females for no apparent reason,” however, counsel did not identify any “other facts and

circumstances surrounding the proceeding [to] raise an inference” of discrimination by the

prosecution. (Feb. 27, 2012 Tr. 198); see Graham, 1999 WL 710385, at *16 (citation omitted).

In Crockett’s Memorandum in Support of his § 2254 Petition, he argues that “the

Commonwealth exhausted a disproportionate amount of its challenges to get rid of nearly all the

qualified African-American women on the venire[,]” and “[b]ecause the defense had struck one,

too, the prosecution ousted the last remaining African-American woman overall when it used its

third strike.” (ECF No. 1–1, at 138.)

       However, even in a scenario in which the prosecutor challenges the only potential juror

of a particular race, “the mere fact that the prosecutor challenges the only juror of a particular



       18
            The record reflects that Crockett is Caucasian. (Mar. 1, 2012 Tr. 899.)

                                                 128
race, without more, does not automatically give rise to an inescapable inference of

discriminatory intent.” United States v. Bergodere, 40 F.3d 512, 516 (1st Cir. 1994). Instead,

“[a] defendant who advances a Batson argument ordinarily should ‘come forward with facts, not

just numbers alone.’” Id. (citations omitted). Crockett has not provided any such facts. (See,

e.g., ECF No. 1–1, at 133–40.) Because Crockett has failed to identify “any other facts and

circumstances” giving rise to an inference of discrimination in the prosecution’s exercise of its

peremptory strikes, Crockett has failed to establish a prima facie case of racial discrimination

under Batson. Accordingly, Claim Seven will be DISMISSED.

                                    VIII. Crockett’s Motions

       Crockett has filed a Motion for Discovery (ECF No. 1–1, at 142–152) and attached

proposed Interrogatories (ECF No. 1–1, at 153–156), as well as a Supplemental Motion for

Discovery (ECF No. 7). Crockett requests an evidentiary hearing on Claims One and Two (ECF

No. 19, at 2–3) and on Claim Eight (ECF No. 8). The Court construes Crockett’s requests for an

evidentiary hearing to be a request for such an evidentiary hearing on all of the claims before the

Court in the § 2254 Petition. Crockett also filed an Objection and Motion to Return Case. (ECF

No. 24).

       A.      Discovery Motions

       In Crockett’s Motion for Discovery, he first requests “any and all evidence,

documentation, or other tangible or electronic materials in the custody, care, or control of the

Director, the Attorney General’s Office, the Commonwealth’s Attorney Office and/or the

Virginia Beach Police Department, that are relevant in any way to the driver’s side airbag in this

case.” (ECF No. 1–1, at 142.) Crockett next requests “discovery of any and all remaining

undisclosed exculpatory or impeachment evidence within the custody, case, or control of the



                                                129
Director, the Attorney General’s Office, the Commonwealth’s Attorney Office and/or the

Virginia Beach Police Department.” (id. at 143.) Additionally, Crockett requests that the

prosecution’s “files be surrendered for inspection” because “considering the prosecution’s track

record of foul play in this case, . . . [he] has reason to suspect that [the prosecution’s] files as a

whole contain even more undisclosed exculpatory evidence.” (Id. at 152.)

        In Crockett’s Supplemental Motion for Discovery, he requests “the Court for its

permission to issue a subpoena duces tecum to the [Virginia State] Bar’s investigative

subcommittee for all of its files and records pertaining to the complaint and its investigation

thereof.” (ECF No. 7, at 2.) Crockett explains that he seeks this file because, as is relevant to

Claim Eight in his § 2254 Petition, “the Virginia State Bar just concluded a four-year-long

investigation into a complaint filed by Mr. Crockett against Mrs. Kopnicky-Kolar [the

prosecuting attorney].” (Id. at 1.) Crockett further explains that although “the Bar’s

investigative subcommittee acknowledged that there was an appearance of impropriety

surrounding the prosecution,” the Bar “did not release whatever evidence it might have turned up

during its investigation that supported the conclusions it reached.” (Id. at 1–2 (citation

omitted).) Crockett argues that “it is only reasonable to believe that [the Bar] found some

evidence of a conflict apart from what it received from Mr. Crockett when the complaint was

filed” and “the Bar’s investigative records will prove, or at least help to prove, the conflict of

interest claim.” (Id. at 2.)

        Rule 6(a) of the Rules Governing Section 2254 Cases provides that “[a] judge may, for

good cause, authorize a party to conduct discovery under the Federal Rules of Civil Procedure

. . . .” Rules Governing § 2254 Cases R. 6(a). Good cause for discovery under Rule 6(a) is

shown “where specific allegations before the court show reason to believe that the petitioner



                                                  130
may, if the facts are fully developed, be able to demonstrate that he is[] entitled to relief.” Bracy

v. Gramley, 520 U.S. 899, 908–09 (1997) (citation omitted) (internal quotation marks omitted).

       Here, although Crockett attempts to provide some specificity as to the material he

requests and why such material would aid in developing allegations for which he believes he

would be entitled to relief, it appears that Crockett largely desires to engage in a fishing

expedition to locate evidence that he believes might support his Brady claim, prosecutorial

misconduct claim, and actual innocence claim. Crockett therefore fails to demonstrate good

cause to warrant discovery. Accordingly, Crockett’s Motion for Discovery (ECF No. 1–1, at

142–152) and Supplemental Motion for Discovery (ECF No. 7) will be DENIED.

       B.       Request for Evidentiary Hearing

       As noted above, Crockett requests an evidentiary hearing on Claims One and Two (ECF

No. 19, at 2–3) and on Claim Eight (ECF No. 8); however, the Court construes such requests to

be a request for an evidentiary hearing for all of the claims presented in the § 2254 Petition.

       Prior to the AEDPA, the decision to grant an evidentiary hearing was left to the “sound

discretion of district courts.” Schriro v. Landrigan, 550 U.S. 465, 473 (2007). In determining

whether a case warrants an evidentiary hearing, a federal court must consider whether the

evidentiary hearing would provide the petitioner the opportunity to “prove the petition’s factual

allegations, which, if true, would entitle the applicant to federal habeas relief.” Id. at 474; see

Mayes v. Gibson, 210 F.3d 1284, 1287 (10th Cir. 2000). The court must also consider the

standards set forth in Section 225419 when considering whether an evidentiary hearing is

       19
            Under this section federal courts are prohibited from granting habeas relief:

       unless a state court’s adjudication of a claim “resulted in a decision that was
       contrary to, or involved an unreasonable application of, clearly established Federal
       law, as determined by the Supreme Court of the United States,” § 2254(d)(1), or
       the relevant state-court decision “was based on an unreasonable determination of

                                                 131
appropriate. Schriro, 550 U.S. at 474. “It follows that if the record refutes the applicant’s

factual allegations or otherwise precludes habeas relief, a district court is not required to hold an

evidentiary hearing.” Id.

       Here, Claims Three, Four, Five, and Eight are defaulted, and Crockett fails to establish

that his alleged actual innocence, as presented in Claim One, permits the Court to reach the

merits of his defaulted claims. With respect to Claim One, as discussed above in great detail, the

Court concludes that given the totality of the evidence, Crockett fails to demonstrate entitlement

to relief under the applicable standard for an actual innocence claim. Although the evidence

Crockett identified as supporting his actual innocence claim is voluminous, as discussed above,

the Court concludes that the substance of the newly-identified evidence does not outweigh the

substantial and compelling evidence of Crockett’s guilt. As such, because the record refutes the

factual allegations of this claim, the Court finds that this case does not warrant an evidentiary

hearing. See Schriro, 550 U.S. at 474. Similarly, as explained above, Claims Two, Six, and

Seven lack merit, and an evidentiary is not warranted. See id.

       Therefore, based on a thorough evaluation of Crockett’s claims and the record before the

Court, habeas relief under § 2254 is not warranted. Crockett’s request for an evidentiary hearing

for all claims in the instant § 2254 Petition (see, e.g., ECF No. 8; ECF No. 19, at 2–3) will be

DENIED.



       the facts in light of the evidence presented in the State court proceeding,”
       § 2254(d)(2). The question under AEDPA is not whether a federal court believes
       the state court’s determination was incorrect but whether that determination was
       unreasonable—a substantially higher threshold. See Williams v. Taylor, 529 U.S.
       362, 410 (2000). AEDPA also requires federal habeas courts to presume the
       correctness of state courts’ factual findings unless applicants rebut this presumption
       with “clear and convincing evidence.” § 2254(e)(1).

Schriro, 550 U.S. at 473–74 (2007).

                                                 132
